Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 1 of 49 PageID: 15115




              EXHIBIT A
   Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 2 of 49 PageID: 15116
US District Court - New Jersey                                                                     FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                                Kinam Park, Ph.D.
                                                           Page 1                                                Page 3
    UNITED STATES DISTRICT COURT                                    A P P E A R A N C E S (continued):
    FOR THE DISTRICT OF NEW JERSEY
    ----------------------------------------------------
    CELGENE CORPORATION,
                                                                    ATTORNEYS FOR PLAINTIFF CELGENE CORPORATION
              Plaintiff,
    v.                                                                  JONES DAY
    HETERO LABS LIMITED, HETERO LABS LIMITED                            77 West Wacker
    UNIT-V, HETERO DRUGS LIMITED, HETERO USA,                           Chicago, Illinois 60601
    INC., AUROBINDO PHARMA LIMITED, AUROBINDO                           312.782.3939
    PHARMA USA, INC., AUROLIFE PHARMA LLC, EUGIA                    BY: MATTHEW J. HERTKO, ESQUIRE
    PHARMA SPECIALTIES LIMITED, APOTEX INC., APOTEX
                                                                        312.269.1581 office
    CORP., MYLAN PHARMACEUTICALS, INC., MYLAN INC.,
    MYLAN, N.V., BRECKENRIDGE PHARMACEUTICAL, INC.,                     847.204.9402 mobile
    and TEVA PHARMACEUTICALS USA, INC.,                                 mhertko@jonesday.com
              Defendants.

    Case No: 2:17-cv-03387 (ES)(MAH)
    CONSOLIDATED
    ----------------------------------------------------

    VIDEO DEPOSITION OF
    Kinam Park, Ph.D.
    June 7, 2019
    New York, New York
    Lead: Frank Calvosa, Esquire
    Firm: Quinn Emanuel Urquhart & Sullivan

    FINAL COPY
    JANE ROSE REPORTING 1.800.825.3341
                                                           Page 2                                                Page 4
    A P P E A R A N C E S:                                          A P P E A R A N C E S (continued):



    ATTORNEYS FOR PLAINTIFF CELGENE CORPORATION                     ATTORNEYS FOR DEFENDANT TEVA PHARMACEUTICALS
        QUINN EMANUEL URQUHART & SULLIVAN                           USA, INC. AND THE WITNESS
        51 Madison Avenue                                                 KIRKLAND & ELLIS LLP
        22nd Floor                                                        601 Lexington Avenue
        New York, New York 10010                                          New York, New York 10022
        212.849.7000                                                      212.446.4800
    BY: FRANK C. CALVOSA, ESQUIRE                                   BY: CHRISTOPHER T. JAGOE, ESQUIRE
        212.849.7569                                                      212.446.4945
        frankcalvosa@quinnemanuel.com                                     christopher.jagoe@kirkland.com
        BRIAN J. FORSATZ, Ph.D., ESQUIRE                                  MARK C. McLENNAN, ESQUIRE
        212.849.7516                                                      212.909.3451
        brianforsatz@quinnemanuel.com                                     mark.mclennan@kirkland.com
        GEOFF KIRSNER, ESQUIRE                                            ASHLEY CADE, ESQUIRE
        212.849.7597                                                      212.390.4218 office
        geoffkirsner@quinnemanuel.com                                     917.913.3781
                                                                          ashley.cade@kirkland.com




JANE ROSE REPORTING                                                           National Court-Reporting Coverage
1-800-825-3341                                                                 janerose@janerosereporting.com
   Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 3 of 49 PageID: 15117
US District Court - New Jersey                                                   FINAL - June 7, 2019
Celgene v. Hetero Labs                                                              Kinam Park, Ph.D.
                                           Page 5                                                    Page 7
    A P P E A R A N C E S (continued):              APPEARING BY TELEPHONE (continued):

                                                    ATTORNEYS FOR DEFENDANTS APOTEX INC. and
    ATTORNEYS FOR DEFENDANTS MYLAN                  APOTEX CORP.
    PHARMACEUTICALS AND THE WITNESS                     TAFT STETTINIUS & HOLLISTER LLP
        WILSON SONSINI GOODRICH & ROSATI                111 East Wacker
        One Market Plaza                                Suite 2800
        Spear Tower                                     Chicago, Illinois 60601
        Suite 3300                                      312.527.4000
        San Francisco, California 94105             BY: BRIAN P. MURRAY, ESQUIRE
        415.947.2000                                    312.840.4307
    BY: KRISTINA M. HANSON, ESQUIRE                     bmurray@taftlaw.com
        415.947.2048
        thanson@wsgr.com
                                                    ALSO PRESENT
                                                       Dr. Steven Little, University of Pittsburgh
                                                       Yang Li, Kirkland & Ellis LLP


                                                    JANE ROSE REPORTING
                                                       74 Fifth Avenue
                                                       New York, New York 10011
                                                       1.800.825.3341
                                                       Brandon Rainoff, Court Reporter
                                                       Ingrid Rodriguez, Videographer
                                           Page 6                                                    Page 8
    APPEARING BY TELEPHONE:                                     TABLE OF CONTENTS

    ATTORNEYS FOR DEFENDANTS AUROBINDO PHARMA
    LIMITED, AUROBINDO PHARMA USA, INC., and        Witness:
    AUROLIFE PHARMA LLC                             Kinam Park, Ph.D.
         FISHERBROYLES, LLP
         445 Park Avenue                            Examination:
         9th Floor                                  By Mr. Calvosa......................Page 10
         New York, New York 10022
         866.211.5914
    BY: GURPREET SINGH ("RAY") WALIA, ESQUIRE
         929.429.5721 office
         gurpreet.walia@fisherbroyles.com           Reporter Certificate................Page 132

                                                    Notice to Read and Sign.............Page 134
    ATTORNEYS FOR DEFENDANT BRECKENRIDGE
    PHARMACEUTICAL, INC.                            Index of Exhibits...................Page 136
        HAYNES & BOONE, LLP
        800 17th Street, N.W.
        Suite 500
        Washington, D.C. 20006
        202.654.4500
    BY: JOHN W. BATEMAN, ESQUIRE
        202.654.4584
        john.bateman@haynesboone.com

JANE ROSE REPORTING                                          National Court-Reporting Coverage
1-800-825-3341                                                janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 4 of 49 PageID: 15118
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                  Page 9                                                   Page 11
 1                  * * *                                   1           Can you say your business address?
 2               PROCEEDING                                 2       A. Purdue University, School of
 3               Friday, June 7, 2019                       3    Biomedical Engineering, West Lafayette, Indiana
 4               New York, New York                         4    40907.
 5                   9:35 a.m.                              5           MR. CALVOSA: I'm going to hand you
 6                 * * *                                    6    what I have marked as Park 1 and Park 2.
 7            THE VIDEOGRAPHER: Here begins media           7             *       *      *
 8    No. 1, Vol. I, in the deposition of Dr. Kinam         8           (Exhibit Park 1, Multipage document
 9    Park, in the matter of Celgene Corporation            9    entitled: Declaration of Dr. Kinam Park, Ph.D.,
10    versus Par Pharmaceutical, Inc., et al.              10    dated November 15, 2018 (no Bates Nos.), marked
11            Today's date is June 7, 2019, and the        11    for identification)
12    time is 9:35 a.m.                                    12             *       *      *
13            This deposition is being taken at            13           (Exhibit Park 2, Multipage document
14    Kirkland & Ellis LLP, New York, New York.            14    entitled: Supplemental Declaration of Dr. Kinam
15            I am Ingrid Rodriguez, the                   15    Park, Ph.D., dated May 29, 2019 (no Bates Nos.),
16    videographer, and the court reporter is Brad         16    marked for identification)
17    Rainoff, from Jane Rose Reporting, New York, New     17             *       *      *
18    York.                                                18   BY MR. CALVOSA:
19            Will counsel please state your               19       Q. Just take a look at Park 1.
20    appearances for the record?                          20           Do you understand Park 1 to be your
21            MR. CALVOSA: Frank Calvosa from Quinn        21    declaration that was submitted in this case
22    Emanuel Urquhart & Sullivan, LLP on behalf of        22    concerning certain terms of U.S. Patent Nos.
23    plaintiff Celgene.                                   23    8,198,262, which I'll refer to as "the '262
24            With me is Brian Forsatz and Geoff           24    patent," 8,673,939, which I'll refer to as "the
25    Kirsner, also of Quinn Emanuel.                      25    '939 patent," 8,735,428, which I'll refer to as
                                                 Page 10                                                   Page 12
 1            And on behalf of Celgene also, Matthew        1    "the '428 patent," and 8,828,427, which I'll
 2    J. Hertko from Jones Day on behalf of Celgene.        2    refer to as "the '427 patent"?
 3            And also present is Steve Little.             3         A. Yes.
 4            MR. JAGOE: Where is Steve Little              4         Q. If you turn to the last page -- page
 5    from? Who is Steve Little?                            5    34 -- is that your signature there?
 6            MR. CALVOSA: He's our expert in the           6         A. Yes.
 7    case.                                                 7         Q. You signed this declaration on
 8            MR. JAGOE: Oh, okay.                          8    November 15, 2018?
 9            I'm Christopher Jagoe from Kirkland &         9         A. Yes.
10    Ellis representing Teva and the witness.             10         Q. Did you review this declaration in
11            And with me from Kirkland are                11    preparation for your deposition today?
12    colleagues Mark McLennan, Ashley Cade, and Yang      12         A. Yes, I did.
13    Li, who is not an attorney yet.                      13         Q. Did you come across any mistakes or
14            MS. HANSON: Kristina Hanson from             14    inaccuracies that you would like to correct at
15    Wilson Sonsini Goodrich & Rosati on behalf of        15    this time?
16    the Mylan defendants and the witness.                16         A. Not that I found, nothing.
17   KINAM PARK, Ph.D.,                                    17         Q. If you take a look at Park 2 -- which
18             having been duly sworn, was examined and    18    is titled: Supplemental Declaration of Dr.
19             testified as follows:                       19    Kinam Park, Ph.D. -- is this the declaration you
20   EXAMINATION                                           20    submitted concerning the claim term "lubricant"
21   BY MR. CALVOSA:                                       21    from United States Patent No. 9,993,467, which
22       Q. Good morning, Dr. Park.                        22    I'll refer to as "the 467 patent"?
23       A. Good morning.                                  23         A. Yes.
24       Q. You already said your name for the             24         Q. If you turn to the last page again --
25    record.                                              25    page 14 -- is that your signature there?

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 5 of 49 PageID: 15119
US District Court - New Jersey                                                       FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                  Kinam Park, Ph.D.
                                              Page 13                                                  Page 15
 1       A. Yes.                                         1   phone?
 2       Q. You signed this declaration on May 29,       2      A. I actually don't remember because I
 3    2019, right?                                       3   don't recall the names.
 4       A. Right.                                       4      Q. Have you been deposed before?
 5       Q. Are you represented by counsel here          5      A. Yes.
 6    today?                                             6      Q. About how many times?
 7           MR. JAGOE: Yes, he is.                      7      A. I don't recall, but about anywhere
 8   BY MR. CALVOSA:                                     8   between 10 and 20 times.
 9       Q. And that would be Mr. Jagoe, to your         9      Q. So I'm sure you might know, but just
10    right?                                            10   some simple grounds rules for the day.
11           MR. JAGOE: At least.                       11           I'm going to be asking a series of
12       A. Yes.                                        12   questions. Your counsel may object from time to
13           MR. CALVOSA: When you say "at least,"      13   time.
14    what do you mean?                                 14           I ask that you wait for me to finish
15           MR. JAGOE: Well, I heard somebody          15   my question, wait for him to finish his
16    else --                                           16   objection. That way nobody is talking over each
17           MS. HANSON: The Mylan defendants have      17   other.
18    also retained Dr. Park.                           18           But unless Mr. Jagoe instructs you not
19           MR. CALVOSA: Okay.                         19   to answer, you do have to answer my question.
20           Anybody else?                              20           You could take a break at any time you
21   BY MR. CALVOSA:                                    21   like, just let me know.
22       Q. Dr. Park, have you been retained by         22           I just ask that if a question is
23    any defendants in this matter other than Mylan    23   pending, you answer that question and then we
24    and Teva?                                         24   are free to break.
25       A. In this case?                               25           In those 10 to 20 times you have been
                                              Page 14                                                  Page 16
 1      Q.    In this case.                              1   deposed, were you serving as an expert in the
 2           (Pause)                                     2   cases?
 3       A. I think other firms that retained me         3      A. Yes.
 4    also include Aurobindo and Hetero.                 4      Q. Were they all patent cases?
 5       Q. So you have been retained by Teva,           5      A. I think so.
 6    Mylan, Aurobindo, and Hetero.                      6      Q. Have you heard the phrase "ANDA case"
 7           Is that right?                              7   before?
 8       A. Yes.                                         8      A. Yes.
 9           And I also recall Apotex, but I'm not       9      Q. What do you understand an ANDA case to
10    sure that I had retained a letter or not.         10   be?
11       Q. What about Breckenridge?                    11      A. Well, "ANDA" means Abbreviated New
12       A. That is also a part of the talk, but I      12   Drug Application, so ANDA application by generic
13    don't recall whether I have retained a letter     13   companies.
14    signed or not.                                    14          Cases usually involve the patents
15       Q. Were any attorneys from Breckenridge        15   associated with a particular drug.
16    present in any preparation you did for your       16      Q. And you understand it to be ANDA cases
17    deposition today?                                 17   oftentimes between the -- the litigation between
18       A. I don't recall, but -- not here             18   the patent holder and the generic drug
19    yesterday.                                        19   companies?
20       Q. Were they on the phone?                     20      A. That is my understanding.
21       A. Some lawyers were on the phone.             21      Q. Those 10 to 20 times you appeared as
22       Q. Were any lawyers from Breckenridge on       22   an expert for depositions -- were those all in
23    the phone?                                        23   ANDA cases?
24       A. That's what I don't remember.               24      A. Not all of them.
25       Q. Were any lawyers from Apotex on the         25      Q. About how many of them were ANDA

JANE ROSE REPORTING                                                 National Court-Reporting Coverage
1-800-825-3341                                                       janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 6 of 49 PageID: 15120
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                Page 17                                                   Page 19
 1    cases?                                               1            MR. JAGOE: At Purdue.
 2       A. Majority of them.                              2   BY MR. CALVOSA:
 3       Q. In the ones that were ANDA cases, did          3       Q. Yes.
 4    you testify for the patent holder or the generic     4       A. At Purdue? Or in general?
 5    company?                                             5       Q. Is there a difference?
 6       A. Both.                                          6       A. Sometimes some department called
 7           MR. JAGOE: Compound.                          7    bioengineering, biomedical engineering -- so
 8       A. Both.                                          8    depending on how you call it.
 9           (Pause)                                       9            At Purdue University, biomedical
10       Q. Could you turn to Park 1, your                10    engineering means applying engineering
11    background and qualifications section that          11    discipline to the issues related to biomedical
12    begins on page 2, paragraph 6?                      12    and pharmaceutical field, vice versa.
13       A. Yeah.                                         13       Q. What does it mean to apply engineering
14       Q. You say here that you are currently           14    to, for example, the pharmaceutical field?
15    the Showalter Distinguished Professor of            15       A. Well, the pharmaceutical field deals
16    Biomedical Engineering, as well as a full           16    with a variety of different disciplines,
17    professor in the department of pharmaceutics at     17    starting from making formulation, applying it to
18    Purdue University.                                  18    patients, measuring throughout concentration in
19           Do you see that?                             19    blood, which we call pharmacokinetics, and
20       A. Yes.                                          20    applying engineering principles to design and
21       Q. What is the Showalter Distinguished           21    develop new drug delivery systems.
22    Professor?                                          22            (Pause)
23       A. Each university has a rank called             23       Q. When you say here "the Department of
24    distinguished professor, which is official rank     24    Pharmaceutics," what is the department of
25    above full professor. Many times such a             25    pharmaceutics at Purdue University?
                                                Page 18                                                   Page 20
 1    distinguished professor position comes with some     1       A. "Pharmaceutics" indicates formulation
 2    endowment.                                           2    development in pharmacokinetics,
 3           And in this case, Showalter foundation        3    pharmacodynamics, formulation including variety
 4    provide the money to -- as an endowment fund.        4    of different drugs -- water soluble drugs, water
 5    So it's called Showalter Distinguished               5    insoluble drugs -- large molecular weight drugs,
 6    Professor.                                           6    including peptide and proteins, stability
 7       Q. When you use "Biomedical Engineering"          7    study -- a number of different aspect of drug
 8    here in paragraph 6 of your declaration, what do     8    development.
 9    you mean by that term?                               9       Q. You have used the word "formulation" a
10       A. Biomedical Engineering is the name of         10    couple times.
11    the department; also sometimes called the School    11            And one time, you said "formulation
12    of Biomedical Engineering as -- at Purdue           12    development"; another time you said "making
13    University.                                         13    formulation."
14           The full name is the Showalter               14            What do you mean by "formulation"?
15    Distinguished Professor of Biomedical               15       A. Simply for formulation refers to drug
16    Engineering because it was given by the Weldon      16    delivery system which can be tablet, capsules,
17    School of Biomedical Engineering.                   17    injectables, solutions, IV solution, eyedrops --
18       Q. So for biomedical engineering -- I            18    all different types of drug delivery system.
19    guess the department -- what is that?               19       Q. Was that a comprehensive list that you
20       A. You are asking me what is biomedical          20    gave of different drug delivery systems for
21    engineering?                                        21    formulations?
22       Q. Yes. I just don't know, so curious            22       A. No.
23    about that.                                         23       Q. Are there many more?
24       A. You are asking me: What is biomedical         24       A. Yes.
25    engineering?                                        25            (Pause)

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 7 of 49 PageID: 15121
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                Page 21                                                    Page 23
 1       Q. If you turn the page in part I to page         1      Q. Do inactive ingredients have any
 2    3 of paragraph 8.                                    2   activity?
 3           (Pause)                                       3      A. Otherwise, you don't call it active
 4       Q. -- that first sentence there, you say          4   ingredient.
 5    that your expertise relates generally to the         5      Q. I think you might have misheard my
 6    development of human pharmaceuticals for the         6   question.
 7    treatment of various conditions.                     7           Do inactive ingredients have any
 8           Do you see that?                              8   activity?
 9       A. Yes.                                           9           MR. JAGOE: Objection, lacks
10       Q. When you use "development of human            10   foundation, and objection to form.
11    pharmaceuticals," do you mean the same thing as     11      A. Are you talking about inactive
12    "formulation"?                                      12   ingredient in a formulation?
13       A. Yeah, formulation designed to use in          13      Q. In a formulation, yes.
14    humans.                                             14      A. Any specific formulation?
15       Q. Have you, yourself, ever developed a          15      Q. No specific formulation.
16    human pharmaceutical?                               16      A. So the question was: Inactive
17       A. I have been developing many                   17   ingredient has any activity?
18    formulation for human applications.                 18      Q. Yes.
19       Q. Are any of those formulations marketed        19      A. I don't think so.
20    today?                                              20      Q. Why do you say: I don't think so?
21       A. Not yet.                                      21      A. If an inactive ingredient has an
22           (Pause)                                      22   activity, we may not probably call it inactive
23       Q. When we talk about a formulation, it          23   ingredient.
24    has or could have different ingredients in          24      Q. How do you understand the term
25    there, right?                                       25   "activity"?
                                                Page 22                                                    Page 24
 1            MR. JAGOE: Objection to form.                1            MR. JAGOE: Objection, vague, form.
 2       A. Formulation could have a different             2      A. Activity of what?
 3    ingredients.                                         3      Q. Well, I asked you whether inactive
 4            Is that the question?                        4   ingredients have any activity.
 5       Q. Yes.                                           5            And you said: If an inactive
 6       A. Yes.                                           6   ingredient has an activity, we may not probably
 7       Q. Two of the terms that I've seen you            7   call it inactive ingredient.
 8    use -- and I think they are general terms -- one     8      A. Right.
 9    is "active ingredient" could be in formulation?      9      Q. So how did you understand "activity"
10            Is that right?                              10   when you were answering that question?
11       A. Active ingredients, you mean drug             11      A. We are talking about drug
12    itself.                                             12   formulation -- active ingredient, which is a
13       Q. Is that what you mean by active               13   drug. So drug had a certain activity. That's
14    ingredient?                                         14   why we call it drug.
15            MR. JAGOE: Objection to form.               15      Q. So what do you mean by "activity" when
16       A. It's my understanding when one said           16   you say the active pharmaceutical ingredient has
17    "active pharmaceutical ingredient," it means        17   activity?
18    drug.                                               18      A. For example, aspirin has an activity
19       Q. Then another term we have seen used is        19   of a lowering temperature. That's activity.
20    "inactive ingredients."                             20            (Pause)
21            What do you mean by that?                   21      Q. So when you say that an active
22       A. Formulation has two ingredients; one          22   pharmaceutical ingredient has activity, you mean
23    is drug and the rest of it called inactive          23   that it will have some effect in the human body,
24    ingredient.                                         24   right?
25            (Pause)                                     25      A. Some intended effect.

JANE ROSE REPORTING                                                   National Court-Reporting Coverage
1-800-825-3341                                                         janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 8 of 49 PageID: 15122
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                 Page 25                                                  Page 27
 1           (Pause)                                        1   formulations in this case, it has nothing to do
 2      Q.     I think I understand the activity now.       2   with -- you are not answering on behalf of an
 3           So inactive ingredients have                   3   expert for Teva.
 4    functions?                                            4          (Pause)
 5        A. Inactive ingredients have their                5      A. Unless it is in my report, I will
 6    individual functions.                                 6   probably need to know more specifics before
 7        Q. And those functions are in the                 7   giving you an answer.
 8    formulation as opposed to in the body, right?         8      Q. Well, for example, if we look at -- do
 9           MR. JAGOE: Objection to form.                  9   you know what the Handbook of Pharmaceutical
10        A. I'm not quite sure what you mean.             10   Excipients is?
11        Q. Well, you seem to be drawing a                11      A. Yes, I do.
12    distinction between activity and function when       12      Q. Ask the -- may I call it "the HPE"?
13    it comes to an active ingredient, so I'm trying      13          Is that okay with you?
14    to understand what that is.                          14      A. Sure.
15           MR. JAGOE: Objection to form.                 15      Q. Does the HPE list out different
16        A. I thought when you say "function," you        16   inactive ingredients?
17    meant excipients, inactive ingredient.               17      A. Yes, it does.
18        Q. Yes.                                          18      Q. Does it provide a section for each of
19           And you told me that inactive                 19   those inactive ingredients that talks about the
20    ingredients don't have activity.                     20   function?
21           Do you agree they have function?              21      A. Yes, it does.
22           So I'm trying to understand what's the        22      Q. Does the HPE only list one inactive --
23    difference between "activity" and "function," as     23   sorry.
24    you understand the words.                            24          Start again.
25        A. Well, your question in the beginning          25          Does the HPE only list one function
                                                 Page 26                                                  Page 28
 1    was active ingredient. So active ingredient has       1   for each inactive ingredient?
 2    activity of intended bioactivity.                     2          MR. JAGOE: Objection, compound.
 3           And later, you asked me about inactive         3          Can you show him the HPE if you want
 4    ingredients. Yeah, each inactive ingredient has       4   to ask him questions about it?
 5    its function. That's why formulation scientists       5      A. I would like to see exactly what
 6    add certain inactive ingredients, which you also      6   section of the HPE you are talking about.
 7    call excipients.                                      7          Can you show me any copy of HPE?
 8       Q. When you say that "each inactive                8      Q. You need to see the HPE to tell me
 9    ingredient has its function," do you mean that        9   whether, for each inactive ingredient listed in
10    each inactive ingredient has one function?           10   the HPE, it lists only one function?
11           MR. JAGOE: Objection to form.                 11      A. I don't remember the whole HPE itself.
12           And this is outside the scope of the          12   So if you can show me specific section, or copy
13    declaration.                                         13   of a chapter, let's talk about that then.
14           So if you want a tutorial from Dr.            14      Q. That's not what I'm asking you.
15    Park, he's not giving it on behalf of Teva.          15          I'm asking you -- well, let me ask you
16       A. Did I mention anything about it in my          16   this way: How many times in your career have
17    report?                                              17   you looked at the HPE?
18       Q. I'm just asking you now. You said:             18      A. Many times.
19    Each ingredient -- each -- sorry, let me start       19      Q. About how many?
20    again -- each inactive ingredient has its            20          Ten?
21    function.                                            21      A. I don't recall.
22           Do you mean that each inactive                22      Q. More than 10?
23    ingredient has only one function?                    23      A. I don't recall.
24           MR. JAGOE: Objection to form.                 24      Q. Dr. Park, how long have you been a
25           And if it's not tied to the                   25   formulator for?

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 9 of 49 PageID: 15123
US District Court - New Jersey                                                         FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                    Kinam Park, Ph.D.
                                                Page 29                                                  Page 31
 1      A.    Too long.                                    1   about it. But I cannot talk from my memory,
 2      Q.    Too long, right?                             2   okay? And it's not in my report either.
 3      A.    Thirty-three years.                          3           So please show me the handbook.
 4      Q.    That's right.                                4      Q. Okay.
 5           Have you ever testified in court that         5           I just want to have it clear.
 6    you have been doing this for 30 years and have       6           You don't remember whether any
 7    looked at the HPE thousands and thousands of         7   inactive ingredient listed in the HPE has more
 8    times?                                               8   than one function listed for that inactive
 9       A. I'm not sure whether I said:                   9   ingredient?
10    Thousands and thousands of times. I don't think     10           MR. JAGOE: Asked and answered.
11    so.                                                 11      A. I simply asked to see the actual
12       Q. Okay.                                         12   handbook before answering.
13           Based on your memory of looking at the       13      Q. I'll show it to you, but I want an
14    HPE over the last 33 years, you can't tell me       14   answer to my question first.
15    for even one inactive ingredient in there           15           Without the handbook, you don't
16    whether it lists multiple functions for inactive    16   remember whether any inactive ingredient listed
17    ingredient?                                         17   in the HPE has more than one function listed for
18       A. Again, it is not in my report.                18   that inactive ingredient?
19           And if you want to talk about that           19           MR. JAGOE: Asked and answered.
20    particular HPE, I really like to see the section    20      A. If you have a handbook, show me first
21    you are talking about.                              21   and I will answer.
22       Q. We'll look at it later.                       22      Q. I will show you after. I would
23           My question is: Based on your memory         23   like -- the question is without the handbook.
24    of looking at the HPE over the last 33 years,       24           MR. JAGOE: Move on. You are not
25    you can't tell me for even one inactive             25   going to get an answer. So you don't have to
                                                Page 30                                                  Page 32
 1    ingredient in there whether it lists multiple        1   say any more.
 2    functions for that inactive ingredient?              2          You have answered it five times.
 3        A. Again, as I said before, if something         3          Move on.
 4    you are asking is not in my report, I would like     4          MR. CALVOSA: If you want to move for
 5    to see some HPE itself, or at least a copy of        5   a protective order, I'm happy to have Judge
 6    it, so then we can talk about it.                    6   Hammer and Judge Salas on the phone to listen to
 7        Q. Are you refusing to answer my                 7   this.
 8    question?                                            8          MR. JAGOE: I'm not moving for a
 9            MR. JAGOE: He answered your question.        9   protective order --
10        A. I don't have any copy of the handbook        10          MR. CALVOSA: Fine.
11    you are talking about, so I cannot answer.          11          MR. JAGOE: -- I'm telling you to move
12        Q. Well, that's the whole point. The            12   on to another question.
13    question is based on your memory.                   13          MR. CALVOSA: Oh, no. I'm going to
14            And if the answer is "no," that's           14   ask this over and over.
15    fine. But I would like an answer to my              15          MR. JAGOE: Go ahead.
16    question, please.                                   16          You don't have to respond.
17            MR. JAGOE: He answered the question.        17          MR. CALVOSA: Yes, he does. You know
18   BY MR. CALVOSA:                                      18   he does.
19        Q. Based on your memory of looking at the       19          MR. JAGOE: I know he doesn't.
20    HPE over the last three years, you can't tell me    20          MR. CALVOSA: You have a case that
21    for even one inactive ingredient in there           21   says that?
22    whether it lists multiple functions for that        22          You have move for a protective order.
23    inactive ingredient?                                23   If you don't want to do that, I'm going to ask
24        A. Well, again, in the absence of actual        24   the same question.
25    HPE -- if I have actual handbook, I can talk        25          MR. JAGOE: Keeping asking, but he's

JANE ROSE REPORTING                                                   National Court-Reporting Coverage
1-800-825-3341                                                         janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 10 of 49 PageID: 15124
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                 Page 33                                                  Page 35
 1     not going to respond.                                1   talking about.
 2            MR. CALVOSA: He has to respond.               2      Q. If you don't want to answer, that's
 3    BY MR. CALVOSA:                                       3   fine.
 4        Q. Without the HPE in hand, you don't             4          (Pause)
 5     remember whether any inactive ingredient listed      5      Q. In paragraph 8, last sentence, you
 6     in the HPE has more than one function listed for     6   say, for example -- this is Park 1: For
 7     that inactive ingredient?                            7   example, I have extensive research experience in
 8            MR. JAGOE: You don't have to respond          8   oral drug delivery formulations ranging from
 9     beyond what you have already said.                   9   fast dissolving tablets to gastric retention
10            MR. CALVOSA: He has to answer the            10   formulations using commonly known pharmaceutical
11     question.                                           11   excipients as well as newly synthesized polymers
12            MR. JAGOE: He did.                           12   and hydrogels for sustained drug delivery
13            MR. CALVOSA: Are you going to move           13   applications.
14     for a protective order?                             14          Do you see that?
15            MR. JAGOE: No.                               15      A. Yes.
16            MR. CALVOSA: Then you can't put              16      Q. What is one example of a commonly
17     speaking objections on the record, or else we       17   known pharmaceutical excipient?
18     are going to move for sanctions.                    18          (Pause)
19            MR. JAGOE: You are abusing the               19      A. Like carboxymethyl cellulose.
20     witness.                                            20          (Pause)
21            MR. CALVOSA: No, I'm not.                    21      Q. You said carboxy --
22            MR. JAGOE: Yes, you are.                     22      A. -- methyl cellulose, CMC.
23            MR. CALVOSA: I can't get an answer to        23      Q. CMC.
24     my question.                                        24          What is the function of CMC?
25            MR. JAGOE: You have asked the same           25      A. CMC, as I recall, can be used as a
                                                 Page 34                                                  Page 36
 1     question five times, and he responded five           1   filler or diluent, for example.
 2     times. You are not going to keep asking the          2       Q. You said: For example.
 3     same question.                                       3            Does it have other functions?
 4             MR. CALVOSA: I have seven hours.             4       A. Sometimes it may use binder, but that
 5     I'll ask the same question over and over.            5   depends on formulation scientists -- how they
 6             MR. JAGOE: Okay, and you'll get the          6   are using it.
 7     same answer.                                         7       Q. What do you mean -- "it depends on how
 8             MR. CALVOSA: That's fine.                    8   the formulation scientist is using it"?
 9             MR. JAGOE: So you don't have to              9            (Pause)
10     respond beyond what you already said.               10       A. Another common excipient is
11             MR. CALVOSA: He has to respond to the       11   hydroxypropyl methylcellulose. So HPMC -- the
12     question.                                           12   formulation scientist decide to use it as a
13             MR. JAGOE: Not beyond what he already       13   filler, he use larger quantity to use as a
14     said.                                               14   filler. So depending on formulation scientist,
15    BY MR. CALVOSA:                                      15   they define a main function.
16          Q. Dr. Park, without the handbook in           16            (Pause)
17     front of you, you don't remember whether any        17       Q. So the main function of -- here use
18     inactive ingredient listed in there has more        18   HPMC as the example -- is defined based on how
19     than one function listed for that inactive          19   the formulation scientist wants to use it?
20     ingredient?                                         20            MR. JAGOE: Objection, form.
21          A. That's not what I said.                     21       A. Some formulation scientists, yeah,
22             I simply said Handbook of                   22   decide to use one excipient for certain
23     Pharmaceutical Excipient is a big book. So if       23   application, certain function.
24     you want to talk about a specific section of the    24       Q. So for the HPMC, if the formulation
25     book, show me the book exactly what you are         25   scientist decides to use it as a filler, it's a

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 11 of 49 PageID: 15125
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                 Page 37                                                   Page 39
 1     filler, in your opinion?                             1    will write down individual ingredient and
 2         A. In that formulation.                          2    specify its function.
 3         Q. And if the pharmaceutical -- sorry.           3           (Pause)
 4              If the formulation scientist decides        4       Q. Are you familiar with dextrose?
 5     to use the HPMC as a binder in a specific            5       A. You mean carbohydrate?
 6     formulation, then it's a binder in that              6       Q. Yes.
 7     formulation, in your opinion?                        7       A. Yes.
 8         A. That's what the formulation scientist         8       Q. Do you remember, sitting here today,
 9     use it as a binder.                                  9    what the function is of dextrose?
10         Q. What if the formulation scientist            10       A. I don't recall all of them, but
11     decides to use HPMC as, say, a disintegrant in a    11    dextrose is used to make a solution formulation
12     formulation?                                        12    for injectables.
13              Does that make it a disintegrant in        13           I don't recall all its function.
14     that formulation?                                   14       Q. Okay.
15              MR. JAGOE: Objection to form,              15           (Pause)
16     incomplete hypothetical.                            16           MR. CALVOSA: Handing you what I have
17         A. Each formulation is very different, so       17    marked as Park 3.
18     I need to know exactly what formulation             18             *       *        *
19     ingredient you are talking about -- not only        19           (Exhibit Park 3, Multipage document
20     that, how you make it. Only then I can tell you     20    entitled: Handbook of Pharmaceutical Excipients,
21     what the real function is.                          21    Sixth edition: Dextrose (no Bates Nos.), marked
22         Q. Why is that?                                 22    for identification)
23              Why do you need to know what the           23             *       *        *
24     formulation is and how it's made to determine       24           MR. CALVOSA: I'll represent to you
25     the function?                                       25    that this is the entry for dextrose for the
                                                 Page 38                                                   Page 40
 1        A. Otherwise simply having a certain              1    pharmaceutical -- or, sorry -- for the Handbook
 2     ingredient does not tell me exactly how it           2    of Pharmaceutical Excipients, Sixth edition,
 3     function.                                            3    from 2009.
 4        Q. So you need to see the actual function         4           (Pause)
 5     in the formulation of the inactive ingredient to     5           THE WITNESS: Yes.
 6     determine how it functions?                          6   BY MR. CALVOSA:
 7            MR. JAGOE: Objection,                         7       Q. Is this the -- is this -- sorry.
 8     mischaracterizes.                                    8           Is an entry like this from the HPE
 9        A. I like to see the overall ingredients          9    something you are familiar with?
10     and how a formulation is made. Then I can tell      10           (Pause)
11     you what each function of each ingredient is.       11       A. Yes.
12        Q. In certain formulations, it's possible        12       Q. The HPE is something that, in your
13     for the formulator to use one ingredient to         13    opinion, a POSA would be familiar with?
14     serve two different functions, right?               14       A. I think so.
15            MR. JAGOE: Objection, incomplete             15       Q. On page 222 here of Park 3, there
16     hypothetical.                                       16    is --
17        A. Again, I don't know what specific             17       A. Page 222?
18     example you are talking about.                      18       Q. 222, yeah.
19            But each formulation, one ingredient         19           For dextrose, there is a bold heading
20     has one function.                                   20    that says: 6: Functional Category?
21        Q. I think I understand better.                  21       A. Yes.
22            So for any given formulation, one            22       Q. It lists more than one function for
23     inactive ingredient will only have one function?    23    dextrose, right?
24        A. Well, again, it's too general.                24           (Pause)
25            But that's why formulation scientist         25       A. Yes.

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 12 of 49 PageID: 15126
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                 Page 41                                                  Page 43
 1        Q. And it lists: Diluent, therapeutic             1          So in that specific formulation we
 2     agent, tonicity agent, and sweetening agent.         2   were talking about, did you do any tests to
 3            Right?                                        3   confirm that it was a sweetening agent?
 4        A. That's what it says.                           4      A. Did I test it to confirm it was a
 5            MR. JAGOE: It says "tablet and                5   sweetening agent?
 6     capsule diluent," to be precise.                     6      Q. Yes.
 7        A. That's right. You simply said                  7      A. When you put it in your mouth, it's
 8     "diluent," but it says "tablet capsule diluent."     8   sweet, so it's a sweetening agent.
 9        Q. Sure, tablet and capsule diluent.              9      Q. Did you actually carry out that test
10            Have you ever used dextrose to               10   and try it and confirm it was sweet?
11     formulate tablets in your 33 years of               11      A. Myself?
12     experience?                                         12      Q. Yes.
13            MR. JAGOE: You don't have to disclose        13      A. Of course.
14     any proprietary information that would be           14      Q. Okay.
15     confidential to any other party, but I guess you    15          Do you self-administer every
16     can answer yes or no.                               16   formulation you make?
17        A. Yes.                                          17      A. No.
18        Q. What was the function of the dextrose         18          (Pause)
19     in the formulation you made?                        19      Q. What made you do it with this one?
20        A. Sweetening agent.                             20      A. This was for a fast-dissolving tablet
21            (Pause)                                      21   containing bitter-tasting caffeine, so I added
22        Q. How did you determine that the                22   dextrose to make it sweeter.
23     function of dextrose in the formulation you made    23          (Pause)
24     was a sweetening agent?                             24      Q. What was the total milligram weight of
25        A. In my case, I used glucose to make a          25   that formulation?
                                                 Page 42                                                  Page 44
 1     tablet sweet, so it is sweetening agent in my        1       A. I'm sorry?
 2     formulation.                                         2       Q. What was the total milligram weight of
 3        Q. So you determined the function was a           3   that formulation?
 4     sweetening agent because of how you used it in       4       A. Formulation can vary depending on how
 5     the formulation, right?                              5   much you deliver the ingredient you want to. So
 6        A. That's right.                                  6   it can be as mall small as 5-milligram up to
 7            (Pause)                                       7   500-milligram.
 8        Q. Did the dextrose have any other                8       Q. In that specific formulation where you
 9     function in the formulation that you made it in?     9   put dextrose for the fast-dissolving tablet, how
10            (Pause)                                      10   many milligrams was that formulation?
11        A. The other case I used as a therapeutic        11       A. I don't recall.
12     agent.                                              12       Q. What other ingredients were in that
13        Q. Sorry. My question wasn't clear.              13   formulation other than dextrose and the active?
14            In the specific formulation we were          14          (Pause)
15     just you talking about where you used it as a       15       A. What I say may have caffeine in --
16     sweetening agent, did the dextrose have any         16          MR. JAGOE: Caffeine.
17     other function other than being a sweetening        17       A. -- caffeine.
18     agent?                                              18          (Pause)
19        A. No.                                           19       A. In other excipients, I don't remember
20        Q. Is it possible that it had another            20   exactly.
21     function other than being a sweetening agent?       21       Q. In that specific formulation, how much
22        A. I'm not sure what you mean by: It's           22   dextrose did you add?
23     possible.                                           23       A. It was a while ago, and I just don't
24            Can you give me a specific example?          24   recall exactly -- exactly how much excipient I
25        Q. Sure.                                         25   used.

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 13 of 49 PageID: 15127
US District Court - New Jersey                                                              FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                         Kinam Park, Ph.D.
                                                    Page 45                                                   Page 47
 1        Q.   Do you remember if it was a little              1   instead of saying paragraph 17.
 2     bit?                                                    2           How did you come up with your
 3             Or a lot?                                       3   definition of the formulation POSA?
 4        A. Sweetening agent, depending on                    4           MR. JAGOE: Don't disclose any
 5     formulation, can be small or it can be a larger         5   communications you've had with counsel.
 6     than, you know, small portion that you may need         6           (Pause)
 7     otherwise.                                              7      A. Based on my experience, my former
 8             So I don't recall.                              8   students who graduated from Purdue have a Ph.D.
 9        Q. Why would you use a larger amount of              9   degree. They go to industry and actually
10     sweetening agent in a given formulation?               10   develop their own formulation. And so this
11        A. If you use a higher amount of                    11   definition is based on my experience.
12     caffeine, for example, you need proportional           12           And also, throughout the observation I
13     larger amount of sweetening agent.                     13   have made over the years, this is definition for
14        Q. Is there any other reason you would              14   a POSA for a formulation scientist.
15     use a larger amount of sweetening agent in a           15      Q. Did you consider the '427 and '467
16     given formulation?                                     16   patents when you were trying to arrive at your
17        A. At this point, I don't see why.                  17   definition of a formulation POSA?
18        Q. I mentioned the person of ordinary               18      A. Could you repeat the question?
19     skill of the POSA in one of my questions before.       19           Was I aware of two patents before
20             And you provide a definition for a             20   coming up to --
21     POSA, if we could look at paragraph 17 of Park         21      Q. So let me answer the -- in coming up
22     1, and also paragraph 5 of Park 2?                     22   with your definition of the formulation POSA,
23             (Pause)                                        23   did you consider the two patents that you opine
24        A. Yes.                                             24   about here -- the '467 patent and the '427
25        Q. And I want to focus on -- in paragraph           25   patent?
                                                    Page 46                                                   Page 48
 1     17 of Park 1, this is your definition of a POSA         1           (Pause)
 2     for the '427 patent, right?                             2      A.    Yes, I did.
 3        A. Yes.                                              3      Q.    If you turn to paragraph 16 of Park
 4        Q. In Park 5 -- sorry -- park 2,                     4   1 --
 5     paragraph 5, you provide a definition of a POSA         5      A.     Paragraph --
 6     for the '467 patent.                                    6      Q.     Sixteen -- one page before -- page 5.
 7            Is that right?                                   7           (Pause)
 8        A. Yes.                                              8      Q. I'm looking at the third sentence
 9        Q. And can you just confirm for me that              9   there where you say: Factors that may be
10     your definition of a POSA for the '467 patent is       10   considered in determining the level of ordinary
11     the same as your definition of a POSA for the          11   skill in the art may include.
12     '427 patent?                                           12           And then you list five different
13            (Pause)                                         13   factors.
14        A. Yes.                                             14           Do you see those?
15            (Pause)                                         15      A. Yes.
16        Q. And I believe you define the '467 and            16      Q. Then you say, after you list the five
17     '427 patent --                                         17   factors: In a given case, not every factor may
18            (Pause)                                         18   be present, and one or more factors may
19        A. Was there a question to me?                      19   predominate.
20        Q. I'll ask a different question.                   20           Do you see that?
21            Is it okay if I refer to your POSA for          21      A. Yes.
22     the '467 patent and '427 patent as "the                22      Q. Did you consider any of the five
23     formulation POSA"?                                     23   factors here in paragraph 16 in coming up with
24        A. That's fair.                                     24   your definition of the formulation POSA?
25        Q. So we could just look at Park 1 -- so            25           (Pause)

JANE ROSE REPORTING                                                        National Court-Reporting Coverage
1-800-825-3341                                                              janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 14 of 49 PageID: 15128
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                 Page 49                                                  Page 51
 1        A. Yeah, this No. 1.                              1   ingredients.
 2        Q. Any others than No. 1?                         2          And you should be able to make it in
 3        A. And No. 4.                                     3   such a way that you can get approval from the
 4        Q. Any others than 1 and 4?                       4   U.S. Food and Drug Administration.
 5        A. No. 5.                                         5          We are not talking about any tablet
 6        Q. Is there a reason that you didn't              6   can you buy on the street. We are talking about
 7     consider factors Nos. 2 and 3?                       7   a tablet, capsule, and other formulation that we
 8        A. I did not say I did not consider.              8   use. You have to make it sure that they are
 9            I said that one or more factors may           9   safe and effective. You require training.
10     predominate. So those are factors that              10          Pharmacists go four years or six years
11     predominated, to my mind.                           11   training; and after that, you may have even more
12        Q. Okay.                                         12   training to make sure you know what you are
13            I was asking you if you considered the       13   doing.
14     factors, not predominate.                           14          (Pause)
15            But did you consider factor 2, then?         15      Q. So someone with just a high school
16        A. Yes.                                          16   degree and no experience in the pharmaceutical
17        Q. Did you consider factor 3?                    17   industry wouldn't qualify under your definition
18        A. Yes.                                          18   of POSA, right?
19        Q. Can you tell me what your                     19      A. That's right. No, they are not
20     consideration was for factor 4: The                 20   qualified.
21     sophistication of the technology?                   21      Q. Is it your opinion that they couldn't
22        A. To my, when I reviewed the patents,           22   make a formulation like that described in the
23     there was really not much sophistication.           23   formulation patents that we are talking about
24     Formulation was simply a mixture of excipients      24   today?
25     at certain ratio.                                   25      A. I'm sorry. The question -- I forgot
                                                 Page 50                                                  Page 52
 1        Q. What would make a formulation                  1   in the first part of your question.
 2     sophisticated, in your opinion?                      2        Q. It's your opinion that you need the
 3        A. For example, if you have a cancer              3   qualifications that you mentioned before -- the
 4     formulation, that formulation goes to deliver        4   training -- to make the formulations that we are
 5     drugs to everywhere in the body. That's where        5   talking about here today, right?
 6     side effect comes.                                   6            MR. JAGOE: Objection to form.
 7             So if someone comes up with a                7        A. I think I mentioned what may be a
 8     formulation that mostly direct only to cancer        8   person of ordinary skill in the art. That's why
 9     cell, that is really sophisticated formulation.      9   I mentioned, as I explained in my paragraph 17.
10             (Pause)                                     10        Q. Okay.
11        Q. If the formulations in the ones you           11            MR. CALVOSA: Would you like to take a
12     just mentioned in the formulation patents that      12   little break?
13     we are talking about here do not have much          13            MR. JAGOE: I would.
14     sophistication, why is it your opinion that the     14            MR. CALVOSA: Okay. Let's do it.
15     person of ordinary skill in the art would have a    15            MS. HANSON: Two things before we go
16     Ph.D. in the field related to pharmaceutical        16   off the record.
17     sciences and at least one year of experience in     17            First, to the extent that Mr. Jagoe is
18     pharmaceutical formulation; or a lower level of     18   objecting outside the scope --
19     education, such as a Master's degree, if that       19            (Pause)
20     person had a higher degree of experience?           20            MS. HANSON: To the extent that Mr.
21        A. You still need to be trained in               21   Jagoe is objecting as outside the scope and that
22     certain area to make a formulation. It's not        22   the testimony is not on behalf of the Teva
23     like anybody can go to the garage and make a        23   defendants, the Mylan defendants also join this
24     tablet or capsule. They have to be trained to       24   objection, and would like to do so on a standing
25     know how to handle excipients or active             25   basis going forward so that I don't need to

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 15 of 49 PageID: 15129
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                 Page 53                                                  Page 55
 1     continually interject.                               1   properties, one can choose carrier as an
 2            The other thing I was going to bring          2   excipient.
 3     up is that we should probably get appearances        3      Q. And the carrier would be combined with
 4     from those on the phone.                             4   the drug product for what purpose?
 5            MR. JAGOE: Yes.                               5          MR. JAGOE: Objection to form.
 6            You are granting her standing                 6      A. Again, if, as I mentioned, for
 7     objection?                                           7   example, if drug particles are too small, it's
 8            MR. CALVOSA: Of course.                       8   difficult to handle. Then you may resort to
 9            (Pause)                                       9   bigger particle excipients. Then it carries the
10            MR. CALVOSA: It's okay with me.              10   drug, so sometimes you use carrier in
11            (Pause)                                      11   formulation.
12            THE VIDEOGRAPHER: The time now is            12      Q. Just so the record is clear, did you
13     10:38 a.m. We are off the record.                   13   say "resort to bigger particle excipients"?
14            (Recess from 10:38 a.m. to 10:54 a.m.)       14          Or "absorb"?
15            THE VIDEOGRAPHER: This marks the             15      A. Small particle drug can bind to bigger
16     beginning of tape No. 2. The time now is 10:54      16   particle, so it can be a physical binding, or
17     a.m. We are back on the record.                     17   certain level of adhesions, physical
18    BY MR. CALVOSA:                                      18   entrapment -- anyway, just part of the bigger
19        Q. Welcome back, Dr. Park.                       19   particle.
20        A. Thank you.                                    20      Q. The second sort of functional
21        Q. During the last session, we talked            21   classification there for excipients that you
22     about inactive ingredients or excipients having     22   have is diluent?
23     certain functions.                                  23      A. Yes.
24            Do you remember that?                        24      Q. Would a POSA know what a diluent is?
25        A. Yes.                                          25          (Pause)
                                                 Page 54                                                  Page 56
 1            (Pause)                                       1      A. I think so.
 2        Q. If you go to Park 1, paragraph 46 --           2      Q. And so it's clear, would a formulation
 3     and the span is from page 19 to 20 -- feel free      3   POSA know what a diluent is?
 4     to read the whole thing. I would like to focus       4      A. I'm sure they know.
 5     on the last sentence.                                5      Q. What would a formulation POSA
 6            (Pause)                                       6   understand a diluent to be?
 7        A. Yes.                                           7      A. Well, diluents are usually used when
 8        Q. You say here: Thus, excipients are             8   amount of active ingredients or drug is very
 9     sometimes characterized by their function.           9   small. It is difficult to handle. So you add
10            And you give certain examples of             10   other excipient called diluent to bulk up the
11     function of excipients.                             11   whole volume so it's easier to handle to make a
12            Is that right?                               12   certain size of tablet or capsules.
13        A. Yes.                                          13      Q. The third function listed there --
14        Q. The first one listed there is                 14   binders -- would a formulation POSA know what a
15     carriers?                                           15   binder is?
16        A. Yes.                                          16      A. Oh, absolutely.
17        Q. Would a POSA -- the formulation               17      Q. And how would a formulation POSA
18     POSA -- be familiar with a carrier?                 18   understand binder?
19        A. I think so.                                   19      A. For example, sometimes you need to
20        Q. What would the formulation POSA               20   make a granule because granules are easier to
21     understand a carrier to be?                         21   flow. So then to make a granules, you sometimes
22        A. Well, sometimes drug molecule -- drug         22   add a binder to make a powder form into granule.
23     particles may be too small. Then they can be        23   So a binder can be used to make granules.
24     combined with a larger particle size, which is      24          Or sometimes, you just use binder to
25     called carrier. So, depending on drug itself        25   make a better tablets.

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 16 of 49 PageID: 15130
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                 Page 57                                                   Page 59
 1        Q. The fourth one -- fillers -- would the         1   hydrophobic -- meaning they do not dissolve in
 2     formulation POSA know what a filler is?              2   water quite easily. So you use a solubilizer to
 3        A. Yes.                                           3   aid dissolving such drug in water.
 4        Q. What is a filler?                              4      Q. The last one you have listed here is
 5            Or what would a formulation POSA              5   thickeners.
 6     understand a filler to be?                           6          Would a POSA understand -- or would a
 7        A. Filler is usually used -- exchangeable         7   formulation POSA understand what a thickener is?
 8     term as a diluent. So filler is also used to         8      A. Yes.
 9     make a certain volume of a formulation.              9      Q. How would a formulation POSA
10        Q. The next one there -- disintegrants --        10   understand thickener?
11     would a formulation POSA know what a                11      A. Thickeners are usually used to make
12     disintegrant is?                                    12   sure that the solution formulation has a certain
13        A. Absolutely.                                   13   viscosity, so that particles in the formulation
14        Q. How would a formulation POSA                  14   does not settle and become aggregate. So there
15     understand disintegrant?                            15   are a variety of different reasons to use
16        A. Disintegrants are usually hydrophilic         16   thickeners.
17     polymer excipients that absorb water and swell.     17      Q. Let's go back to the lubricants.
18     In so doing, it breaks up tablets. So it is         18          And as I'm sure you know, that's one
19     called disintegrant.                                19   of the terms that you opined on in your
20        Q. Makes sense.                                  20   declaration -- Park 2 -- right?
21            The next one -- lubricants -- would a        21      A. Yes.
22     formulation POSA know what a lubricant is?          22      Q. For that one, you gave a nice, long
23        A. Oh, absolutely.                               23   answer, so let's break it down.
24        Q. How would a formulation POSA                  24          (Pause)
25     understand lubricant?                               25      Q. The first part you were talking about
                                                 Page 58                                                   Page 60
 1         A. Lubricant is used, for example, when          1   compressing a tablet using a machine.
 2     you make a tablet, when you compress a tablet        2           You said: Without lubricant, a
 3     using machine, without lubricant, portion of the     3   portion of the tablet may stick to dies,
 4     tablet may stick to dies, toolings, so that you      4   tooling, so that you do not produce intact
 5     do not produce intact tablet; so you use             5   tablet.
 6     lubricants.                                          6           Is that right?
 7            The lubricants, as you have shown here        7      A. Yes.
 8     Handbook of Pharmaceutical Excipient -- they         8      Q. Using the -- this compression tablet
 9     have specific lubricant section. If you have         9   method -- is it possible to make an intact
10     it, we can go through it, too.                      10   tablet without using a lubricant?
11            There are specific excipients known as       11           MR. JAGOE: Objection to form,
12     a lubricant. And they are used in a very small      12   incomplete hypothetical.
13     quantity to make intact tablet. Sometimes it        13      A. Is it possible? Well, I don't know.
14     may be used in capsule formulation, too, as         14   Depending on formulation. Without knowing exact
15     necessary.                                          15   formulation, I cannot say.
16            So lubricant is a specific class of          16      Q. Well, I'm telling you there is no
17     excipients. And they are usually hydrophobic,       17   lubricant in the formulation.
18     so they are used in a very low quantity.            18           Is it possible to make an intact
19         Q. And the next one -- solubilizers --          19   tablet using the compression method we just
20     would a POSA know what a solubilizer?               20   discussed without a lubricant?
21         A. Yes.                                         21           MR. JAGOE: Same objection.
22         Q. How would a POSA understand                  22      A. Again, in the absence of detailed
23     solubilizer?                                        23   information, it is difficult to answer.
24         A. Solubilizer is used to dissolve a            24           For example, if you have a very low
25     certain drug, because many drugs are                25   pressure, you may have a different tablet. So I

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 17 of 49 PageID: 15131
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                 Page 61                                                  Page 63
 1     need exact details or specific example to answer     1       Q. Sure. Thank you for answering my
 2     your question.                                       2    question.
 3             (Pause)                                      3           MR. CALVOSA: Can we go off the record
 4        Q. Have you ever testified that billions          4    for a second?
 5     of tablets are made every day, and all of them       5           THE VIDEOGRAPHER: The time now is
 6     use a lubricant?                                     6    11:07 a.m. We are off the record.
 7        A. Have I testified before whether --             7           MR. JAGOE: I didn't agree to go off
 8        Q. Have you testified in a courtroom the          8    the record.
 9     following language: Billions of tablets are          9           MR. CALVOSA: Okay.
10     made every day and all of them use a lubricant?     10           MR. JAGOE: Why are we going off the
11        A. I don't recall whether I said in a            11    record?
12     courtroom or not, but that sounds right.            12           MR. CALVOSA: That's fine. Go back on
13        Q. Have you ever testified in a courtroom        13    the record. I was just trying to do this as a
14     before, the following: Without a lubricant, you     14    professional courtesy, but --
15     cannot make an intact tablet from a die?            15           MR. JAGOE: If you tell me you want to
16             MR. JAGOE: If you have a basis to           16    talk off the record, but you can't just go off
17     think he said that under oath, you should show      17    the record unilaterally.
18     him the transcript.                                 18           MR. CALVOSA: If you have an objection
19             MR. CALVOSA: I'm just asking if he          19    which you do, we don't have to.
20     said it.                                            20           MR. JAGOE: Tell me why you want to go
21             He can answer now.                          21    off the record.
22             MR. JAGOE: You can't ask the question       22           MR. CALVOSA: Because I would like to
23     unless have a basis for asking it.                  23    talk to you and not put it on the record. I
24             MR. CALVOSA: I can ask any question I       24    would think it would be more productive that
25     would like.                                         25    way.
                                                 Page 62                                                  Page 64
 1             MR. JAGOE: Oh, no, you can't.                1           MR. JAGOE: Okay, let's go off the
 2             MR. CALVOSA: It might not be a proper        2    record.
 3     question, but I can ask any question I would         3           MR. CALVOSA: Do you want to excuse
 4     like.                                                4    the witness? Or --
 5             MR. JAGOE: No, you can't.                    5           MR. JAGOE: Sure.
 6             MR. CALVOSA: Yes, I can.                     6           MR. CALVOSA: We are now off the
 7             MR. JAGOE: No, you can't.                    7    record.
 8             MR. CALVOSA: Counsel, please. I              8           (Recess from 11:08 a.m. to 11:11 a.m.)
 9     mean, the speaking objections are crazy.             9           THE VIDEOGRAPHER: The time now is
10             MR. JAGOE: I just made my objection.        10    11:11 a.m. We are back on the record.
11     You engaged me.                                     11   BY MR. CALVOSA:
12             MR. CALVOSA: Okay.                          12      Q. Dr. Park, have you ever made a tablet
13             MR. JAGOE: If you have a basis for          13    using the compression method we are talking
14     asking that question, you should show him the       14    about without using lubricant?
15     transcript.                                         15      A. We are talking about tablet?
16    BY MR. CALVOSA:                                      16      Q. Tablet, yes.
17        Q. Dr. Park, do you recall ever                  17      A. I only use lubricant most of the time
18     testifying in open court that: Without a            18    when I make a tablet.
19     lubricant, you cannot make an intact tablet         19      Q. The second thing you said when you
20     formulation with a die?                             20    were giving that long definition of lubricant
21             MR. JAGOE: You have the right to see        21    was that: The lubricants are shown in the
22     the transcript, if he has one, Doctor.              22    Handbook of Pharmaceutical Excipient, they have
23        A. Again, I don't recall.                        23    specific lubricant section --
24             And if you have any documents you can       24      A. Yes.
25     show me, we can talk about it for the details.      25      Q. -- is that right?

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 18 of 49 PageID: 15132
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                 Page 65                                                 Page 67
 1        A. Yes.                                           1     Q.    You can put that aside for now.
 2        Q. If something is not in the                     2          (Pause)
 3     pharmaceutical -- sorry.                             3      Q. You also said in the answer that a
 4            If something is not in the HPE as a           4   lubricant is a specific class of excipients and
 5     lubricant, does that mean it's not a lubricant?      5   they are usually hydrophobic.
 6            MR. JAGOE: Objection to form.                 6          Is that right?
 7        A. Not sure what we are talking about.            7      A. Yes.
 8            Can you give me a specific example?           8      Q. Are any lubricants hydrophilic?
 9        Q. Sure.                                          9      A. Sometimes.
10              *       *       *                          10      Q. What are some examples of hydrophilic
11            (Exhibit Park 4, Multipage document          11   lubricants?
12     entitled: Handbook of Pharmaceutical Excipients,    12      A. I think one of them may be
13     Sixth edition: Colloidal Silicon Dioxide (no        13   polyethylene glycol, sometimes called
14     Bates Nos.), marked for identification)             14   polyethylene oxide.
15              *       *       *                          15      Q. Any others you can think of?
16            MR. CALVOSA: Handed you what I've            16      A. Not that I can think of now.
17     just marked Park 4.                                 17          (Pause)
18            I'll represent to you this is an             18      Q. Polyethylene glycol -- that's what you
19     excerpt from the Handbook of Pharmaceutical         19   just said -- right? -- polyethylene glycol?
20     Excipients we have been talking about, Sixth        20      A. Yes.
21     edition, for -- and correct me if I'm wrong --      21      Q. So a POSA would understand that
22     colloidal silicon dioxide.                          22   polyethylene glycol -- the formulation POSA
23    BY MR. CALVOSA:                                      23   would understand that polyethylene glycol is a
24        Q. Is that how you say it?                       24   lubricant, right?
25        A. Yes.                                          25      A. Not -- that's not what I said.
                                                 Page 66                                                 Page 68
 1         Q. And I'm looking at page 185 of Park 4?        1          You asked me whether there are
 2         A. Yes.                                          2   hydrophilic lubricants. I remember for a
 3         Q. Bottom bolded, again: 6: Functional           3   specific formulation I once tried to use
 4     Category.                                            4   polyethylene oxide as a lubricant.
 5            It lists several functions here.              5          So -- but polyethylene oxide or
 6            Is that right?                                6   polyethylene glycol are usually used for some
 7         A. Yes.                                          7   other functions.
 8         Q. It does not list lubricant as one of          8       Q. But in that specific example you are
 9     the functions for colloidal silicon dioxide,         9   talking about, it was a lubricant because you
10     right?                                              10   were trying to use it as a lubricant?
11         A. That's right.                                11       A. That's right. You have to specify you
12         Q. Would a POSA then understand that            12   use it as a lubricant.
13     colloidal silicon dioxide is not a lubricant?       13       Q. Polyethylene glycol is also a binder,
14         A. Well, a POSA would understand                14   right?
15     colloidal silicone dioxide probably not used as     15       A. If you have a Handbook of
16     a lubricant as function.                            16   Pharmaceutical Excipient, you may find the
17            (Pause)                                      17   information there, too.
18         Q. Have you ever referred to colloidal          18          But one can -- one may be able to use
19     silicon dioxide as a lubricant?                     19   it as a binder.
20         A. I don't think I have.                        20       Q. Have you ever used polyethylene glycol
21         Q. Do you consider colloidal silicon            21   in the same formulation as both a binder and a
22     dioxide to be a lubricant?                          22   lubricant?
23         A. No. I considered usually as a glidant        23       A. No, I don't think that's possible.
24     or glidant -- however you say it.                   24   No, I have not.
25            (Pause)                                      25       Q. Why is that not possible?

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 19 of 49 PageID: 15133
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                 Page 69                                                  Page 71
 1        A. Binder is used to make things bind             1   opposed to a tablet?
 2     together, so its function as a lubricant may be      2      A. I think capsule formulation sometime
 3     very different in that particular formulation.       3   you may not even need the lubricant. But
 4            So I don't think -- I personally have         4   sometimes you may need the lubricant if you
 5     not used one excipient for two different             5   compact the powder into a certain tablet shape.
 6     functions.                                           6   So depending on formulation, especially capsule,
 7            (Pause)                                       7   you may not even need a lubricant.
 8        Q. You have never used one excipient for          8          (Pause)
 9     two different functions in any formulation you       9      Q. Okay.
10     have made?                                          10          (Pause)
11            (Pause)                                      11      Q. Would a formulation POSA understand
12        A. You mean in the same formulation?             12   that a lubricant prevents sticking?
13        Q. In the same formulation, yes.                 13      A. Sticking between?
14        A. I don't think so.                             14      Q. The -- in a tablet formulation between
15        Q. Is it your opinion that a formulation         15   the ingredients in the formulation and the
16     POSA would not use one excipient for two            16   machinery used to make the formulation?
17     different functions in the same formulation?        17      A. Well, that's what we talked about
18        A. No, I don't think so. I don't think           18   before, yes.
19     one excipient can be used two different             19      Q. Okay.
20     functions in the same formulation.                  20          So sticking is another way -- prevent
21        Q. And it's your opinion that the                21   sticking is another way to say "reduce the
22     formulation POSA would have that same               22   extent of friction"?
23     understanding, right?                               23          MR. JAGOE: Objection to form.
24        A. At least that is what I have been             24      A. Extent friction is a different thing.
25     teaching and that is what I have been               25          Adhesion, friction, maybe the
                                                 Page 70                                                  Page 72
 1     practicing.                                          1   lubricant is used to reduce the sticking between
 2         Q. Okay.                                         2   tablet and tooling machine, so that when you
 3             (Pause)                                      3   eject tablet you have an intact form of tablets.
 4         Q. Would a formulation POSA understand           4      Q. Okay.
 5     that a lubricant is used to reduce the extent of     5          Would a formulation POSA understand
 6     friction between the ingredients in the              6   that a lubricant is a slippery solid?
 7     formulation and the machinery?                       7          (Pause)
 8         A. I'm sorry. In the middle was not              8      A. I'm not sure what that means, but -- I
 9     clear. I'm sorry.                                    9   cannot say, no.
10         Q. Sure.                                        10          What is slippery solid?
11             Would a formulation POSA understand         11      Q. I don't know. I was reading one of
12     that a lubricant is used to reduce the extent of    12   your patents.
13     friction between the --                             13          MR. CALVOSA: Let's take a look at
14         A. Used to --                                   14   that.
15         Q. Sorry. I'll ask it again.                    15            *      *        *
16             Would a formulation POSA understand         16          (Exhibit Park 5, Multipage document
17     that a lubricant is used to reduce the extent of    17   entitled: United States Patent No.: US 6,960,617
18     friction between the ingredients in the             18   B2, dated November 1, 2005 (no Bates Nos.),
19     formulation and the machinery used to make the      19   marked for identification)
20     formulation?                                        20            *      *        *
21         A. Yeah -- I think that's the function of       21          MR. CALVOSA: I've marked for the
22     lubricant, to reduce the friction between tablet    22   record Park 5. This is U.S. Patent No.
23     and tool -- tooling machine.                        23   6,960,617 B2.
24         Q. Would a formulation POSA have the same       24          THE WITNESS: Yes.
25     understanding if it was a capsule formulation as    25

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 20 of 49 PageID: 15134
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                 Page 73                                                    Page 75
 1    BY MR. CALVOSA:                                       1      A.   I don't think that's how you read
 2        Q. And there is a -- in the inventor's            2   that.
 3     section up here -- by the (75) in parenthesis --     3          They are simply saying: Lubricant
 4     there is listed Kinam Park, West Lafayette           4   such as talc, magnesium, calcium stearate,
 5     Indiana, and then (US) in parenthesis.               5   stearic acid are slippery solid.
 6            Is that you?                                  6          That does not mean all slippery
 7        A. I hope so.                                     7   solid -- whatever they are -- are lubricants.
 8        Q. Don't know other Kinam Parks in here?          8       Q. Does that mean that all -- let me ask
 9        A. This is me, yeah.                              9   it another way.
10        Q. You are listed as an inventor on this         10          Could you have a lubricant that is not
11     patent, right?                                      11   a slippery solid?
12        A. Yes.                                          12          (Pause)
13        Q. Are you familiar with this patent?            13       A. I cannot think of now.
14        A. Yes, I am, but it was a while ago, but        14          But slippery solids like a Teflon, is
15     I remember it, yes.                                 15   slippery solid, but it cannot be used as a
16        Q. I'm looking in column 31 about line           16   lubricant.
17     27?                                                 17       Q. My question was: Can you have a
18        A. Yes.                                          18   lubricant that is not a slippery solid?
19        Q. You see there it says: A lubricant is         19       A. Again, I cannot think of right now.
20     necessary.                                          20          (Pause)
21            And it goes on?                              21       Q. Okay.
22        A. Yes.                                          22          You mentioned in that list manganese
23        Q. The second sentence, you said: The            23   stearate.
24     lubricant is chosen from such slippery solids as    24          Is magnesium stearate -- or would a
25     talc, magnesium and calcium stearate, stearic       25   formulation POSA understand that magnesium
                                                 Page 74                                                    Page 76
 1     acid and hydrogenated vegetable oils.                1   stearate is a lubricant?
 2            Do you see that?                              2      A. Yes.
 3        A. Yes.                                           3      Q. What if a formulation was made up of
 4        Q. That's why I asked you if a                    4   50% active ingredient and 50% magnesium
 5     formulation POSA would understand that a             5   stearate?
 6     lubricant is a slippery solid?                       6          Would the magnesium stearate still be
 7            (Pause)                                       7   a lubricant?
 8        A. Yes.                                           8          MR. JAGOE: Objection to form,
 9            It said: Slippery solids such as a            9   incomplete hypothetical.
10     talc, magnesium and calcium stearate, stearic       10      A. First of all, I'm not sure why anybody
11     acid, and hydrogenated vegetable oils, yes.         11   want to make such a formulation.
12        Q. So are -- would a formulation POSA            12          And I don't think that that's a
13     understand that lubricants are always slippery      13   reasonable formulation in this right now,
14     solids?                                             14   without any specific goals you can tell me.
15            (Pause)                                      15      Q. I agree it's not a reasonable
16        A. In the beginning when you receive the         16   formulation. I think I know why.
17     material, they are solid. But you use a certain     17          Is it because there is too much
18     small quantity of it to use it as a lubricant.      18   magnesium stearate in the formulation at that
19            (Pause)                                      19   point?
20        Q. I was focused more on the "slippery,"         20          MR. JAGOE: Objection to form.
21     but that's okay.                                    21      A. Again, this is hypothetical. Unless
22            Are lubricant -- would a formulation         22   you give me specific example and why you make it
23     POSA understand that lubricants are always          23   for the goal you have, then I can tell you. But
24     slippery, whether they are solids or in another     24   otherwise, it's just too hypothetical.
25     form?                                               25      Q. Is there a concern that's well known

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 21 of 49 PageID: 15135
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                 Page 77                                                  Page 79
 1     to formulation POSAs about adding too much           1   sweetening agent?
 2     magnesium stearate to a formulation?                 2          MR. JAGOE: Objection.
 3        A. Yes. That is known. Because if you             3     A. You asked me: What situation?
 4     add too much magnesium stearate -- for example,      4     Q. Yes.
 5     more than 1%, 2% -- then whole tablet may become     5     A. Well, again, if tablet or capsule is
 6     too hydrophobic, so they may not resorb in           6   designed to swallow, you don't need any
 7     water. So tablet may not even disintegrate.          7   sweetening function.
 8             (Pause)                                      8          But in my case, I made a formulation
 9        Q. Earlier you said -- and please correct         9   that dissolve in the mouth, so I use it as a
10     me if I'm wrong -- that a capsule formulation       10   sweetening agent.
11     you may not need a lubricant.                       11     Q. Okay.
12             Is that right?                              12          In what situation could dextrose be
13        A. Yes.                                          13   used as a diluent in a dissolvable tablet, but
14        Q. Why in your opinion is that the case?         14   not a sweetening agent?
15        A. Sometimes capsule filling is such that        15     A. If you -- the goal of a formulation
16     in pouring in the powders and swipe them to fill    16   scientist to bulk up the total amount because
17     the underneath capsule -- half of the capsule --    17   drug amount is so small, then you use glucose as
18     as long as powder flows well, you don't need a      18   a diluent. That's the main function of glucose,
19     lubricant.                                          19   specifically used as a diluent.
20        Q. Can you turn to Park 2, paragraph 22,         20          (Pause)
21     which spans from page 7 to 8?                       21     Q. So the function of the excipient is
22             (Pause)                                     22   based on the formulator's goal?
23        A. Yes.                                          23     A. Absolutely.
24        Q. I just want to confirm that the --            24          (Pause)
25     that -- I guess, the sentence beginning on the      25          MR. CALVOSA: Want to take a quick
                                                 Page 78                                                  Page 80
 1     very last line of page 7 that begins with "A"        1   break? Is that okay with you?
 2     through the remainder of the paragraph -- that's     2         MR. JAGOE: Yeah.
 3     still your opinion?                                  3         THE VIDEOGRAPHER: The time now 11:44
 4             (Pause)                                      4   a.m. and we are off the record.
 5        A. Yes.                                           5             * * *
 6        Q. If you could turn back to Park 3, that         6          LUNCH RECESS
 7     was one of the earlier portions of the HPE I         7             * * *
 8     gave you on dextrose.                                8
 9        A. Yes.                                           9
10        Q. Again I want to focus on page 222,            10
11     the: Functional Category.                           11
12        A. Yes.                                          12
13        Q. At the beginning, it says that                13
14     dextrose can be a tablet and capsule diluent?       14
15        A. Yes.                                          15
16        Q. And I believe before you said that            16
17     "diluent" and "filler" are often used               17
18     interchangeably?                                    18
19        A. Yes.                                          19
20        Q. And a formulation POSA would                  20
21     understand that, right?                             21
22        A. Yes.                                          22
23             (Pause)                                     23
24        Q. In what situation could a -- could            24
25     dextrose be used as a tablet diluent but not a      25

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 22 of 49 PageID: 15136
US District Court - New Jersey                                                        FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                   Kinam Park, Ph.D.
                                                Page 81                                                Page 83
 1                 * * *                                   1      Q. That's a book entitled: Oral
 2          AFTERNOON SESSION                              2   Controlled Release Formulation Design and Drug
 3                 * * *                                   3   Delivery: Theory to Practice?
 4              *      *        *                          4      A. Yes.
 5            (Exhibit Park 6, Multipage document          5      Q. And that was edited by yourself and
 6     bearing heading on first page: Exhibit 1,           6   Dr. Wen?
 7     entitled: Curriculum Vita: Kinam Park, dated        7      A. Yes.
 8     November, 2018 (no Bates Nos.), marked for          8      Q. Is that book something a formulator
 9     identification)                                     9   would consider?
10              *      *        *                         10      A. I sincerely hope so.
11            THE VIDEOGRAPHER: This marks the            11      Q. Does that book, in your opinion,
12     beginning of tape No. 3. The time now is 12:32     12   provide reliable information?
13     p.m. and we are back on the record.                13      A. Yes, I think so.
14    BY MR. CALVOSA:                                     14          (Pause)
15        Q. Welcome back from lunch, Dr. Park.           15      Q. Dr. Park, you do not hold a medical
16        A. Thank you.                                   16   degree, correct?
17            MR. CALVOSA: I'm handing you what is        17      A. That's correct.
18     marked as Park 6. And Park 6 was also Exhibit 1    18      Q. And you are not a medical doctor,
19     to your original declaration, which is Park 1.     19   right?
20    BY MR. CALVOSA:                                     20      A. Right.
21        Q. Do you recognize Park 6, Dr. Park?           21      Q. You are not licensed to prescribe
22        A. It is my CV.                                 22   pharmaceuticals, right?
23        Q. If you turn to the first page, there         23      A. Right.
24     is no page number on that one.                     24      Q. And you do not administer
25            But at the top it's indicating -- or        25   pharmaceuticals to -- other than yourself --
                                                Page 82                                                Page 84
 1     at least it states the date of November, 2018?      1   patients, right?
 2        A. Yes.                                          2      A. Right.
 3        Q. So can I take that to mean that this          3      Q. Do you consider yourself a specialist
 4     CV was current as of November, 2018?                4   in oncology?
 5        A. Yes.                                          5      A. I'm not sure what you mean by
 6        Q. Has there been any significant                6   "specialist" in that particular case. But I
 7     additions that you would like to add here now?      7   have been studying formulation on cancer drug
 8        A. No, other than some more publications.        8   delivery systems.
 9        Q. No new academic appointments on page          9      Q. That's fair.
10     1?                                                 10          Do you consider yourself an expert in
11        A. No.                                          11   the field of treating cancerous conditions?
12        Q. What about any new degrees for               12      A. In the sense that developing a
13     education?                                         13   formulation for treating cancer, I am expert;
14        A. No.                                          14   but not treating with dealing with a patient
15        Q. If you turn to page 5 of Park 6, there       15   themselves.
16     is a section entitled: Books.                      16      Q. Have you ever developed a
17            Do you see that?                            17   pharmaceutical for the treatment of multiple
18        A. Yes.                                         18   myeloma?
19        Q. There is 12 books listed. I would            19      A. Not that particular cancer.
20     like you to look at the one with the No. 9 in      20          But I have made several formulations
21     front of it.                                       21   to treat cancers --
22        A. Yes.                                         22      Q. Okay --
23        Q. How do you pronounce the other               23      A. -- in general.
24     author's name?                                     24      Q. Sorry for interrupting you.
25        A. Wen.                                         25          Nothing -- you have not developed any

JANE ROSE REPORTING                                                   National Court-Reporting Coverage
1-800-825-3341                                                         janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 23 of 49 PageID: 15137
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                 Page 85                                                   Page 87
 1     formulation for the treatment of multiple            1            MR. JAGOE: He's answering for Teva
 2     myeloma specifically.                                2    for the scope of his declaration in the Markman
 3            Is that fair?                                 3    proceeding.
 4            (Pause)                                       4            And to the extent you ask him
 5        A. Depending on the clinician, they may           5    questions outside of that, it's not on behalf of
 6     use a certain drug that I used. So I'm not sure      6    Teva.
 7     whether I can say exclusively that it was not        7            And I drew a line for that last
 8     related.                                             8    question to tell you.
 9        Q. To your knowledge, no drug product you         9              *       *     *
10     have developed has been used for the treatment      10            (Exhibit Park 7, Multipage document
11     of multiple myeloma?                                11    bearing heading on first page: Exhibit 1,
12        A. No.                                           12    entitled: United States Patent No.: US 8,198,262
13        Q. By "no," you are agreeing that I was          13    B2, dated June 12, 2012 (no Bates Nos.), marked
14     correct, right?                                     14    for identification)
15        A. Yes.                                          15              *       *     *
16        Q. What is multiple myeloma?                     16            MR. CALVOSA: I have marked as Park 7
17            MR. JAGOE: That's outside the scope          17    what is U.S. Patent 8,198,262.
18     of the declaration.                                 18            THE WITNESS: Yes.
19            So you can answer, but not on behalf         19            MR. CALVOSA: And it is also attached
20     of defendants.                                      20    as Exhibit 1 to my declaration of the open claim
21        A. One of the cancers.                           21    construction brief.
22        Q. Okay.                                         22   BY MR. CALVOSA:
23            But how do you tell if a patient has         23       Q. Feel free to look at your report, but
24     multiple myeloma?                                   24    this is one of the patents that you opined.
25        A. Did I say anything about that in my           25            Is that right?
                                                 Page 86                                                   Page 88
 1     report?                                              1       A. Yes.
 2        Q. I'm just asking if you know. We can            2       Q. Did you read this patent?
 3     look at your report in a second. We will. And        3       A. Yes.
 4     we'll go to your report.                             4       Q. Did you understand everything in the
 5            I'm just asking if you can tell if a          5    patent when you read it?
 6     patient has multiple myeloma?                        6       A. I understand to the extent that I
 7        A. Do I know how a patient has multiple           7    wrote the report.
 8     myeloma?                                             8       Q. So there are some portions of this
 9        Q. Do you know how to tell if a patient           9    patent that you understand; some portions that
10     has multiple myeloma?                               10    you don't understand.
11        A. I guess one has to do some lab test.          11           Is that fair?
12        Q. Okay.                                         12       A. No, I didn't say I did not understand.
13            MR. CALVOSA: And just to be clear,           13           I just read the portions relevant to
14     he is -- this witness -- all of his answers are     14    my report.
15     on behalf of Teva.                                  15       Q. Didn't you want to read the entire
16            MR. JAGOE: No.                               16    patent before writing your report?
17            MR. CALVOSA: You could object as             17       A. "Entire" means word-by-word from very
18     outside the scope, but all of his answers are on    18    beginning until the end?
19     behalf of Teva -- and I understand Mylan and        19       Q. Yes.
20     everybody, except Apotex and possibly               20       A. I read most of the text and claims.
21     Breckenridge as well.                               21    But I don't think I read all these references,
22            MR. JAGOE: Well, I disagree. And             22    word-by-word.
23     since you explained your position I'll explain      23       Q. Okay. So let's start on column 1.
24     mine.                                               24           Did you read from column 1 through the
25            MR. CALVOSA: Go on.                          25    claims in its entirety?

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 24 of 49 PageID: 15138
US District Court - New Jersey                                                            FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                       Kinam Park, Ph.D.
                                                   Page 89                                                 Page 91
 1        A. That's most of it.                               1   for testing different drugs.
 2        Q. So the answer is no, then, right?                2      Q. How many?
 3        A. That's not what I said. Again, I                 3           MR. JAGOE: Outside the scope.
 4     didn't say -- I didn't read word-by-word, but I        4      A. Again, I don't know how many exactly
 5     read most of it.                                       5   there are.
 6        Q. Okay.                                            6      Q. When you say "many," what do you mean?
 7            And you understood everything you               7      A. "Many" means plural. There are more
 8     read.                                                  8   than a dozen. Exactly I don't know how many,
 9            Is that right?                                  9   but it's not one.
10        A. Yes.                                            10      Q. Did you say "dozen" or "thousand"?
11            (Pause)                                        11           I'm sorry. I didn't hear you.
12        Q. Can you look at column 4?                       12      A. I don't know the exact number.
13        A. Yes.                                            13           I said: More than a dozen. That's
14        Q. About line 21, it says: Brief                   14   many.
15     Description of the Figure?                            15      Q. But you are certain that the Hs Sultan
16        A. Yes.                                            16   cell line is an MM cell line?
17        Q. Did you read that from lines 21                 17           MR. JAGOE: Objection to form.
18     through line 30 -- the brief description of the       18      A. That's what it says here: MM cell
19     figure?                                               19   lines, Sultan. So I have no reason not to
20            (Pause)                                        20   believe it.
21        A. Yes.                                            21      Q. Would a formulation POSA understand
22        Q. And you understood that?                        22   that the Hs Sultan is an MM cell line?
23            (Pause)                                        23      A. Formulation scientist will focus on
24        A. Yes.                                            24   formulation, not particular cell lines.
25        Q. Can you explain to me what the Hs               25           Also, this is not what I mentioned in
                                                   Page 90                                                 Page 92
 1     Sultan MM cell line is?                                1   my report.
 2            MR. JAGOE: Outside the scope,                   2       Q. Well, you said you read it all and you
 3     objection.                                             3   understand it. And you are offering an opinion
 4            (Pause)                                         4   on it, so I'm trying to understand --
 5        A. I think this is one of the -- our                5           MR. JAGOE: He's not offering an
 6     cancer cell lines.                                     6   opinion on cell lines.
 7        Q. What do you mean -- "our cancer cell             7           MR. CALVOSA: He's offering an opinion
 8     lines"?                                                8   on the patent.
 9            MR. JAGOE: That's not what he said.             9           You got to read the whole
10    BY MR. CALVOSA:                                        10   specification, don't you?
11        Q. It says: I think it's one of our                11           You have been educating me on the law
12     cancer cell lines.                                    12   all day.
13            I asked: What do you mean -- "our              13           MR. JAGOE: You want to talk about it,
14     cancer cell lines"?                                   14   or not?
15        A. One of the cancer cell lines.                   15           MR. CALVOSA: Yeah, okay.
16        Q. Ah.                                             16           MR. JAGOE: Okay. Let's talk about
17            And what are the cancer cell lines?            17   it.
18        A. So you are asking me general                    18           He's offering an opinion about what's
19     questions?                                            19   in his two declarations. He cited parts of the
20        Q. Yes.                                            20   patent that he's relying on in his declaration,
21        A. What are not in my reports?                     21   and that's what he's relying on.
22        Q. I'm following up.                               22           And this is not cited in his
23            You said you read this patent, you             23   declaration, and he's not being called as an
24     understood it.                                        24   expert on multiple myeloma cell lines.
25        A. There are many cancer cells available           25           MR. CALVOSA: So it's your position

JANE ROSE REPORTING                                                      National Court-Reporting Coverage
1-800-825-3341                                                            janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 25 of 49 PageID: 15139
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                 Page 93                                                  Page 95
 1     that he did not consider the patent in whole?        1           So in this case, person of ordinary
 2             MR. JAGOE: I didn't say that.                2   skill in the art may include formulation
 3             I said what he's relying on --               3   scientists as well as clinicians, and they may
 4             MR. CALVOSA: Is it your position that        4   work as a team.
 5     he considered the patent in whole?                   5      Q. Okay.
 6             MR. JAGOE: You have his testimony.           6           How did you come up with the idea that
 7     He said he did.                                      7   the clinician or medical oncologist would need
 8             I don't have to take a position on a         8   several years of experience in cancer research,
 9     fact.                                                9   for example?
10             MR. CALVOSA: Yes, you guys are funny.       10      A. To really build up expertise in
11     All right.                                          11   medical oncology, after finishing medical
12    BY MR. CALVOSA:                                      12   school, you need to go through intern resident
13        Q. What were the -- and we'll get back to        13   and build up the expertise. So I thought that
14     the cell lines in just a second.                    14   several years would be a proper time period.
15             (Pause)                                     15      Q. How many years is "several"?
16        Q. What type of problems were encountered        16      A. When I mean several, it is like five
17     in the art for multiple myeloma in 2002?            17   to six, or around that number.
18        A. I come here today to talk about my            18      Q. Okay.
19     reports. That was not in my report.                 19           What do you mean by "cancer research"
20        Q. Okay. Fair enough.                            20   when you say that?
21             And it's not in your report or -- let       21      A. Cancer research include understanding
22     me ask you another question.                        22   why cancer is caused, or what kind of drug can
23             Have you considered in forming the          23   be used, or depending on cancer type, which drug
24     opinions in your report what type of problems       24   may be useful. Depending on patient, some drug
25     were encountered in the art for multiple myeloma    25   may be beneficial more than others, etc.
                                                 Page 94                                                  Page 96
 1     in 2002?                                             1     Q.    Okay.
 2             (Pause)                                      2          How is it determined whether a drug
 3        A. What type of problems were there 2002?         3   can be used for the cancer type?
 4             I was only considering that claim            4      A. Depending on the type of cancer, there
 5     construction of about 1 milligram to about 5         5   are certain drugs known to be useful, but same
 6     milligram, etc. So that's what I'm here to           6   drug may not work for all patients. So you have
 7     testify.                                             7   to choose the right drug for the right patient.
 8        Q. Let's look at paragraph 18 of Park 1.          8      Q. Will the same drug work for all types
 9             (Pause)                                      9   of cancer?
10        Q. It talks about the method of treatment        10          MR. JAGOE: Objection to form, outside
11     patents.                                            11   the scope.
12             Do you see that?                            12      A. Again, that's not in my report. But
13        A. Yes.                                          13   you may be asking general questions.
14        Q. You understand the '262 patent is one         14          And the question was whether one drug
15     of the method of treatment patents, right?          15   works for all types of cancer?
16        A. Yes.                                          16      Q. That's right, yeah.
17        Q. How did you come up with your person          17      A. I don't think so.
18     of ordinary skill for the method of treatment       18      Q. And when you mean "cancer research,"
19     patents?                                            19   do you mean "laboratory work"?
20             MR. JAGOE: Don't disclose any               20      A. No, it can be a laboratory as well as
21     conversations with counsel -- the substance of      21   a clinical settings.
22     any conversations with counsel.                     22      Q. What type of clinical settings are you
23        A. Method of treatment requires                  23   thinking of?
24     development of a formulation that clinicians can    24      A. You need to try a certain drug in the
25     use.                                                25   cancer patient and see whether it works or not.

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 26 of 49 PageID: 15140
US District Court - New Jersey                                                            FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                       Kinam Park, Ph.D.
                                                  Page 97                                                   Page 99
 1     Sometimes there is clinical trials.                   1           (Pause)
 2             (Pause)                                       2      A. Monohydrate belongs to solvate, too --
 3         Q. So to see whether the cancer drug              3   so anything other than pomalidomide.
 4     works, you need to try it in the patient and see      4      Q. What about residual solvents?
 5     whether it works or not?                              5           MR. JAGOE: Objection to form.
 6         A. Yes.                                           6      A. Residual solvents of solvate form?
 7             (Pause)                                       7           Or what?
 8         Q. Can you turn to page 10 of Park 1?             8      Q. Sure, of solvate form.
 9             (Pause)                                       9           MR. JAGOE: Objection to form.
10         Q. And you talk here -- and it goes on to        10      A. So question is whether solvate solvent
11     page, I guess the top of page 13 -- about the        11   remains as a residuals in the drug?
12     '427 patent file history?                            12      Q. Yeah.
13         A. Yes.                                          13      A. If it exists as impurities, then you
14         Q. Did you review the entire '427 file           14   may have to clean up or remove it.
15     history?                                             15           But at least in the patents I opined
16         A. Again, I'm not sure what you mean             16   on it, I was looking into salt form solvate, two
17     "entire."                                            17   forms.
18             But I did not read the -- word-by-word       18      Q. So let me ask it another way.
19     the whole patent history.                            19           If I have impurities, as you put it,
20         Q. Did you have the entire '427 patent           20   in my pomalidomide, is that 100% pure
21     file history available to you?                       21   pomalidomide?
22             Or were you given just certain               22           MR. JAGOE: Objection to form.
23     portions of it for your review?                      23           (Pause)
24         A. No, I had the entire file history.            24      A. I think 100% pomalidomide is
25         Q. I'd like you to look at paragraph 32.         25   pomalidomide in base form.
                                                  Page 98                                                  Page 100
 1             (Pause)                                       1           So when we talk about salt or solvate,
 2         A. Yes?                                           2   you have more than pomalidomide base. I think
 3         Q. In that last sentence, you say: For            3   that's what we are talking about. So 100% pure
 4     example, the pomalidomide could be less than          4   means pomalidomide base.
 5     100% pure or be in salt form, as long as the          5       Q. So 100% pure pomalidomide, as long as
 6     amount of pomalidomide compound is equivalent to      6   it's the base, can include impurities?
 7     [x] mgs of 100% percent pomalidomide.                 7           MR. JAGOE: Objection to form.
 8             Do you see that?                              8       Q. Minus the solvates and the salts,
 9             (Pause)                                       9   right?
10         A. Yes.                                          10       A. I'm not sure -- I don't know that
11         Q. What do you mean when you say: Less           11   that's what I opined on it, but I'm not sure
12     than 100% pure?                                      12   your question has specific information.
13         A. As I said here in this paragraph, if          13           So what kind of a solvate? What kind
14     pomalidomide is in a salt form, the weight of        14   of solvate impurity is how you make it.
15     salt is added, so pomalidomide will not be 100%      15           I don't know. Again, that's not what
16     pure.                                                16   I opine in my report. So --
17         Q. So when you say "less than 100% pure,"        17       Q. Okay.
18     you mean if a salt is present?                       18           So you don't have an opinion one way
19         A. Salt or solvate -- solvent molecules.         19   or another whether, if I have an impurity in the
20     If there are other molecule is present,              20   pomalidomide free base, that's 100% pure
21     pomalidomide will not be 100% pure.                  21   pomalidomide?
22         Q. What do you mean by: Other molecules          22       A. Until I have more information and more
23     present?                                             23   time, at this point, I don't have an opinion.
24         A. Salt or solvate molecules.                    24       Q. Okay.
25         Q. Anything else?                                25           (Pause)

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 27 of 49 PageID: 15141
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                Page 101                                                  Page 103
 1        Q. When you say pomalidomide free base            1    claim construction.
 2     and we could use the pomalidomide salt as the        2            MR. JAGOE: I think you are trying to
 3     other one, and I think you used specifically         3    get it for the other case you filed.
 4     pomalidomide hydrochloride as an example in your     4            MR. CALVOSA: Trying to get it for
 5     declaration -- let's go look at that. That           5    claim construction --
 6     might be easier.                                     6            MR. JAGOE: I think you're not --
 7            (Pause)                                       7            MR. CALVOSA: -- talks about hydrates.
 8        Q. I'm looking at paragraph 43 of Park 1.         8            MR. JAGOE: -- that's my objection.
 9            (Pause)                                       9            If you want to debate it, we can. I
10        A. Yes.                                          10    just made an objection.
11        Q. And here you are saying that the              11            MR. CALVOSA: Okay, go ahead.
12     molecular weight of the pomalidomide salt is        12            MR. JAGOE: Try to use it in the other
13     greater than the pomalidomide free base, right?     13    case, I'll bring it up to the judge that I
14        A. Right.                                        14    objected to it.
15        Q. And that makes sense -- right? --             15            MR. CALVOSA: Okay.
16     because there is a -- now the -- the counterion     16            You have no objection to us using it
17     has joined the molecule, if you will.               17    in the claim construction proceeding, correct?
18            Is that accurate?                            18            MR. JAGOE: If you think it's somehow
19        A. Pomalidomide salt is -- molecular             19    relevant. I don't see why it's relevant in this
20     weight-wise -- higher than pomalidomide base        20    claim construction proceeding.
21     because of presence of salt.                        21            But -- I mean, I don't know how much
22        Q. If I have pomalidomide, is it possible        22    you want me to say, but I made my objection.
23     to have a mixture of the pomalidomide base and      23            MR. CALVOSA: Okay. Back to the
24     the pomalidomide salt?                              24    question.
25            Or is it just one or the other?              25
                                                Page 102                                                  Page 104
 1             MR. JAGOE: Objection to form.                1   BY MR. CALVOSA:
 2             (Pause)                                      2        Q. And correct me if I am wrong -- you
 3        A. Well, it depends on condition. But             3    mentioned equilibrium in the previous answer
 4     when you make a salt, you will probably make all     4    when you were talking about the salts and the
 5     the salt form.                                       5    hydrate.
 6        Q. And if I have a pomalidomide hydrate,          6            The way I understood what you were
 7     again, is it possible to have a portion that's a     7    saying was that it's possible, because of the
 8     free base and a portion that's a hydrate?            8    equilibrium, to have some of pomalidomide in the
 9             Or is it 100% of the pomalidomide            9    hydrate form and some of the pomalidomide in the
10     hydrate?                                            10    free base form?
11        A. In a salt form, depending on pH and           11        A. I didn't say for hydrate. That was
12     other conditions, you -- it's not equilibrium.      12    for salt form, which is a function of pH.
13             But in hydrate, condition may be such       13            But, again, my report does not contain
14     that you may have a hydrate form.                   14    it, so I would not opine on that particular
15        Q. So I may have.                                15    point.
16             And correct me if I'm wrong.                16        Q. You have no opinion one way or another
17             You mentioned equilibrium. So for the       17    whether the pomalidomide -- if it's with the
18     hydrate, I may have portion of the pomalidomide     18    hydrate -- can be partially with the hydrate and
19     that's in the hydrate form and a portion that's     19    partially free base, versus 100% on the hydrate?
20     in the free base form.                              20        A. I have no opinion on that.
21             Is that what you are saying?                21        Q. And you have no opinion whether, if
22             MR. JAGOE: I object to the extent you       22    the pomalidomide is with the salt, it could be a
23     are trying to use this proceeding to get            23    portion of the pomalidomide salt and a portion
24     evidence for another proceeding.                    24    in the free base?
25             MR. CALVOSA: Trying to get it for           25            Or 100% of the pomalidomide salt?

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 28 of 49 PageID: 15142
US District Court - New Jersey                                                          FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                     Kinam Park, Ph.D.
                                                Page 105                                                 Page 107
 1        A. At this point, I have no opinion.              1      Q. Would you say that the calculations in
 2        Q. And you have on neither of those               2   Ansel 2010 are well-known calculations in the
 3     offered any opinions in your declarations,           3   pharmaceutical industry?
 4     right?                                               4      A. In terms of calculating amount of
 5        A. That's what I said. I did not present          5   active ingredients in salt form or solvate, any
 6     any opinion on that.                                 6   person who has education like a POSA would
 7        Q. Okay.                                          7   understand.
 8              *       *      *                            8         (Pause)
 9             (Exhibit Park 8, Document Bates              9      Q. Do you understand whether the POSA is
10     stamped DEFS_POM_00013788 through 13797,            10   supposed to be evaluated -- claim
11     multipage document bearing heading on first         11   construction -- at the time the claim invention
12     page: Exhibit 7, entitled: Pharmaceutical           12   was made -- for example, the priority date?
13     Calculations, 13th Edition, marked for              13      A. Yes, that's what I did.
14     identification)                                     14      Q. Okay.
15              *       *      *                           15         I would like to look on Ansel 2010,
16             MR. CALVOSA: I have just marked as          16   page 327?
17     Park 8 what was Exhibit 7 to Dr. Park's original    17      A. Sorry?
18     declaration, which is Park 1.                       18      Q. Ansel 2010 at page 327.
19             THE WITNESS: Yes.                           19      A. Ansel -- I'm sorry, what page?
20    BY MR. CALVOSA:                                      20      Q. Sure, 327.
21        Q. Do you recognize what I have marked as        21      A. 327. Yes.
22     Park 8?                                             22      Q. I'm going to ask these questions for
23        A. Yes.                                          23   both of your POSAs -- the method POSA and the
24        Q. What is it?                                   24   formulation POSA.
25             (Pause)                                     25         And if it's the -- I'll consider, you
                                                Page 106                                                 Page 108
 1        A. It is Ansel book on pharmaceutical             1   know, if the method POSA would have been
 2     calculations.                                        2   informed by the formulation POSA, that's fine as
 3            (Pause)                                       3   well. But I'm asking whether each of them would
 4        Q. I believe you refer to this Park 8 in          4   have known this.
 5     Park 1 as "2010 Ansel." And I'm looking on page      5      A. Each of them what?
 6     26 of Park 1, the very bottom.                       6      Q. Each of the POSAs would have known
 7        A. Yes.                                           7   this.
 8        Q. Is it okay if I call Park 8 "Ansel             8          So the section heading is: Active
 9     2010"?                                               9   Drug Moiety Equivalents?
10        A. Yes.                                          10      A. Yes.
11        Q. "2010 Ansel."                                 11      Q. Would both of your POSAs have known
12            Would the formulation POSA have been         12   that in pharmacotherapeutics, it is the
13     aware of Ansel's 2010?                              13   pharmacologically active moiety of a drug
14        A. Yes.                                          14   compound that is responsible for the therapeutic
15        Q. What about the POSA for the method of         15   response?
16     treatment patents that you talk about in            16      A. That's what it says.
17     paragraph 18 of Park 1?                             17          The question is?
18            Would that method POSA have been aware       18      Q. Would both of your POSAs been aware of
19     of Ansel 2010?                                      19   that?
20        A. They would, as I said, work with the          20      A. Oh, I think so.
21     other formulation expert team, so they may have     21      Q. Would both of your POSAs have been
22     informed them.                                      22   aware of that to accommodate such diverse
23            Also, this calculation is really             23   factors such as -- sorry.
24     straightforward arithmetic calculation.             24          Let me start again so I don't mess it
25            (Pause)                                      25   up.

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 29 of 49 PageID: 15143
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                Page 109                                                 Page 111
 1            Would both of your POSAs have been            1    aware of that? -- yes.
 2     aware of that -- to accommodate such diverse         2       A. Well, I think so. Certainly
 3     factors as drug solubility, drug absorption, and     3    formulation scientist will understand this.
 4     formulation/dosage form considerations, an           4       Q. Under your definition of the method
 5     active drug moiety may be developed into a salt,     5    POSA, they would be informed by the formulation
 6     ester, or other complex chemical form?               6    scientist, right?
 7        A. So the question is: Those POSA would           7       A. I think so, yes.
 8     understand?                                          8            *        *     *
 9        Q. Would both of your POSAs have been             9           (Exhibit Park 9, Multipage document
10     aware of that?                                      10    bearing heading on first page: Exhibit 8,
11        A. I think so.                                   11    entitled: Pharmaceutical Calculations, 11th
12        Q. In the '262 patent and in all the             12    Edition: 17: Calculation of Active Drug Moiety
13     method of treatment patents, the active moiety      13    (no Bates Nos.), marked for identification)
14     is pomalidomide, right?                             14            *        *     *
15            (Pause)                                      15           MR. CALVOSA: Marked as Park 9 what is
16        A. Yes, pomalidomide, yes.                       16    Exhibit 8 to Dr. Park's original declaration,
17        Q. And specifically, the free base of            17    which is Park 1.
18     pomalidomide, right?                                18           THE WITNESS: This is 11th edition?
19        A. Yes.                                          19           MR. CALVOSA: I'm sorry?
20        Q. I would like to turn to page 325 of           20           THE WITNESS: This is 11th edition of
21     the same exhibit.                                   21    Pharmaceutical Calculations?
22            (Pause)                                      22           MR. CALVOSA: Are you asking me?
23        Q. I'm looking under the section heading:        23           Or telling me?
24     Objectives.                                         24           THE WITNESS: No, no. It said 11th
25        A. Yes.                                          25    Edition Pharmaceutical Calculations.
                                                Page 110                                                 Page 112
 1        Q. Would both of your POSAs have been             1            Yes, this is what you gave me.
 2     aware that: A pharmacist must be able to             2            MR. CALVOSA: Yes.
 3     calculate the pharmacologically active drug          3   BY MR. CALVOSA:
 4     and -- in parenthesis -- (chemical) moiety when      4       Q. And do you recognize Park 9?
 5     present in salt, ester, hydrated, or complex         5       A. Yes, but I'm trying to figure out why
 6     chemical form?                                       6    there is -- my report is 13th edition.
 7        A. Yes.                                           7            (Pause)
 8        Q. Would both of your POSAs have been             8       Q. I think if you turn the page to page
 9     aware that: Such calculations are essential          9    27, this was Exhibit 8 to your report.
10     when quantitively comparing products of the same    10            Or at least trying to confirm that it
11     drug moiety but differing in chemical form?         11    was, and that is the 11th edition?
12            (Pause)                                      12       A. Okay. So I was -- yeah, you are
13        A. Yes.                                          13    right, okay. This is what it is, yes.
14        Q. Would your -- both of your POSAs have         14       Q. This is 2001 Ansel, right?
15     been aware that: These calculations are applied     15       A. Yes.
16     in compounding procedures in which a different      16       Q. It's your opinion that both of your
17     form of a drug is used to satisfy formulation       17    POSAs would have been aware of 2001 Ansel,
18     requirements while the quantity of the              18    right?
19     pharmacologically active drug moiety is             19       A. Certainly formulation scientist will
20     maintained at the desired therapeutic dose or       20    understand this particular book.
21     concentration?                                      21       Q. And the formulation scientist in your
22            (Pause)                                      22    opinion would have informed the method POSA,
23        A. The question is whether both POSAs            23    right?
24     would understand that?                              24       A. If I asked, yes.
25        Q. Would both of the POSAs have been             25       Q. What do you mean: If I asked?

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 30 of 49 PageID: 15144
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                Page 113                                                  Page 115
 1       A.      No, no, if were asked --                   1    third example there about lidocaine?
 2       Q.      Okay. Sorry.                               2       A. The last paragraph?
 3             I'm happy to go through the quotes           3       Q. The last -- the last one there, yeah,
 4     with you, but maybe it's better if you just          4    at the bottom of the page.
 5     review your report here.                             5       A. Yes.
 6             The information that's in Ansel 2001         6       Q. And here, when they want to use a
 7     that I've marked as Park 9 is either verbatim or     7    solution of 300 mgs lidocaine to prepare that
 8     almost verbatim as the information in Park 8,        8    solution -- or I guess an equivalent of that
 9     right?                                               9    solution would be 369 milligrams of lidocaine
10             (Pause)                                     10    hydroxide, or -- let me ask the question again.
11        A. So what is your question?                     11           In this example, it shows that, if the
12        Q. I read Park 8 -- sorry.                       12    desired dose is 300 mgs of lidocaine, and if the
13             I read Park 9.                              13    pharmacist chooses to use lidocaine
14             And it seemed to provide the same           14    hydrochloride to prepare that 300 mg dose, they
15     information that was in --                          15    have to use 369 mgs of lidocaine hydrochloride.
16        A. Which portion --                              16           Right?
17        Q. -- Park 8 --                                  17       A. That's the calculation.
18        A. -- did you read?                              18       Q. And why is that calculation done?
19        Q. The whole thing.                              19           (Pause)
20             Did you not?                                20       A. Because it was a lidocaine salt form.
21        A. No, no, you said you read this one.           21           (Pause)
22     You read the portion of Park 9.                     22       Q. And they wanted to keep the amount of
23             So which portion did you read?              23    the active moiety constant, right?
24             I may have misunderstood your               24           MR. JAGOE: Objection to form.
25     question.                                           25       A. I'm not sure constant, but the desired
                                                Page 114                                                  Page 116
 1       Q.   Okay. Let's just ask the questions --         1    amount.
 2       A.   Okay.                                         2       Q. Okay.
 3       Q.   -- it's easier.                               3           They wanted to achieve the desired
 4           (Pause)                                        4    amount of 300 mgs of the lidocaine active
 5        Q. I'm looking at page 255 of Park 9.             5    moiety, right?
 6        A. Yes.                                           6       A. Yes.
 7        Q. And specifically the section that              7       Q. And to do that, you have to use more
 8     says: Active Drug Moiety Equivalence?                8    of the lidocaine hydrochloride, because it's in
 9        A. Yes.                                           9    the salt form, right?
10        Q. If you look at Park 8, that same              10       A. Yeah, you need a higher amount because
11     section on page 327, the first two paragraphs,      11    a salt weight is added, yes.
12     does that provide the same information?             12           (Pause)
13        A. Yes.                                          13           MR. JAGOE: Do you need a break,
14        Q. And if you look at Park 9 on page 253         14    Doctor?
15     and Park 8 on page 325 -- the first paragraph on    15           THE WITNESS: Yeah.
16     page 253 of Park 9 -- does that provide the same    16           THE VIDEOGRAPHER: The time now is
17     information as the paragraph that begins "A         17    1:32 p.m. and we are off the record.
18     pharmacist must" on page 325 of Park 8?             18           (Recess from 1:32 p.m. to 1:49 p.m.)
19           (Pause)                                       19           THE VIDEOGRAPHER: This starts the
20        A. Yeah.                                         20    beginning of tape No. 4. The time now is 1:49
21        Q. If we go to Park 8, page 328, I'm             21    p.m. We are back on the record.
22     looking at the: Example Calculations of Active      22   BY MR. CALVOSA:
23     Drug Moiety Equivalence?                            23       Q. Welcome back, Dr. Park.
24        A. Yes.                                          24       A. Thank you.
25        Q. And I'm specifically looking at the           25           (Pause)

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 31 of 49 PageID: 15145
US District Court - New Jersey                                                         FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                    Kinam Park, Ph.D.
                                               Page 117                                                Page 119
 1             MR. CALVOSA: I'm going to hand              1            MR. JAGOE: Objection to form.
 2     another exhibit.                                    2     A.      I cannot tell in general.
 3             (Pause)                                     3            But usually, formulation scientists
 4             MR. CALVOSA: Exhibit 9 -- that one is       4   develop formulation, but clinicians sometimes
 5     marked Park 10, but Exhibit 9 to your opening       5   develop formulation, too.
 6     declaration, which was Park 1.                      6       Q. Under your definition of the method
 7              *        *       *                         7   POSA, are they a formulator or a clinician?
 8             (Exhibit Park 10, Document Bates            8       A. For method treatment?
 9     stamped DEFS_POM_00013803 through 13816,            9       Q. Yes.
10     multipage document bearing heading on first        10       A. Again, as I said, this is a
11     page: Exhibit 9, entitled: The United States       11   combination of different expertise including
12     Pharmacopeia: The National Formulary, dated May    12   clinicians and formulation scientists.
13     1, 2008, marked for identification)                13            (Pause)
14              *        *       *                        14       Q. By the time the clinician gives the
15             MR. CALVOSA: It says "Exhibit 9" on        15   pill to the patient, the pill is already made,
16     the front, but it was marked Park 10 for this      16   right?
17     deposition.                                        17            MR. JAGOE: Objection to form.
18             THE WITNESS: Yeah.                         18       A. Are you talking about clinical
19             (Pause)                                    19   settings?
20    BY MR. CALVOSA:                                     20            Or can you be a little more specific?
21        Q. I would like you to turn to page --          21       Q. Sure, clinical setting.
22     well, I guess, first of all, do you recognize      22       A. So clinician is giving a pill to a
23     what this is?                                      23   patient, then the formulation is already made
24        A. Yeah, USP National Formulary 2008            24   and approved by the FDA.
25     edition.                                           25       Q. Okay.
                                               Page 118                                                Page 120
 1        Q. You cited this as one of the exhibits         1      A. I think you are not talking about
 2     to your opening declaration -- Park 1 -- right?     2   clinical trials where you don't need to have an
 3        A. I think so.                                   3   approval or in any experimental settings.
 4        Q. Would both of your POSAs have been            4      Q. I don't know if I would put that
 5     aware of this USP?                                  5   qualification on.
 6        A. Yes, in particular, formulation POSA.         6          Just what I'm trying to understand is:
 7        Q. Maybe that's something we need                7   By the time you get to the point where the
 8     clarification on.                                   8   patient is putting the pill in his or her mouth,
 9             You said the formulation POSA could         9   the formulation has already been made.
10     assist the method POSA, right?                     10      A. Again, I cannot tell in general
11        A. Well, as I said, a POSA could be a           11   because formulation development may occur during
12     team of scientists. So clinicians and              12   the clinical trial. Sometime they can even
13     formulation scientists can be collectively a       13   change after clinical Phase I study, too.
14     POSA here.                                         14          So I cannot tell in general whether
15        Q. For your definitions of the POSA,            15   what you describe is true or not.
16     though, the formulation POSA is the one doing      16      Q. Okay. Would be a little bit more
17     the formulation of the drug product, right?        17   specific then.
18        A. Yes, making formulations, yes.               18          By the time the patient is putting the
19        Q. And then the method POSA is the one          19   actual pill -- or the specific pill -- in his or
20     who is giving the drug product to the patient,     20   her mouth, that pill has already been
21     right?                                             21   formulated, right?
22        A. Using the formulation to treat the           22      A. Once anybody take a pill, you may
23     patients, yes.                                     23   consider it is a formulated tablet, or capsule,
24        Q. So they -- the method POSA does not          24   or whatever it is.
25     make the formulation themself, right?              25          (Pause)

JANE ROSE REPORTING                                                   National Court-Reporting Coverage
1-800-825-3341                                                         janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 32 of 49 PageID: 15146
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                Page 121                                                  Page 123
 1       Q.     Let's look at Park 10.                      1    circumstances you are talking about.
 2            Would both of your POSAs have been            2           But if instruction said just certain
 3     aware of Park 10?                                    3    amount which is not clear about exactly what it
 4        A. Again, USP is usually for formulation          4    has -- you know, pure drug active moiety or not,
 5     scientist. So some clinicians who are                5    you have to be -- you have to be clear about
 6     interested in developing formulation, they may       6    what you are using, what you need to measure.
 7     be looking into USP.                                 7       Q. I'm reading the last paragraph here
 8        Q. Let's look at page 627 of Park 10.             8    and maybe it's easier this way.
 9            (Pause)                                       9           Would your POSA disagree with the
10        A. 627? Yes.                                     10    information provided in the last paragraph here
11        Q. I'd like to look at the section that          11    in the left-hand column of page 627?
12     has the heading: Calculations in Compounding?       12       A. I don't think POSA will disagree.
13        A. Yes.                                          13           This is what I said in my report. To
14        Q. And specifically that last paragraph          14    calculate the active moiety itself, you have to
15     in the left-hand column?                            15    consider the percent of salt, etc.
16        A. Yes.                                          16           (Pause)
17        Q. It says -- and correct me if I'm              17           MR. JAGOE: This exhibit you gave the
18     wrong -- it's talking about situations where a      18    witness has handwriting. Is that the one you --
19     drug substance is either in a salt or complex?      19           MR. CALVOSA: That's the one I was
20        A. Or an ion.                                    20    looking for.
21        Q. Okay.                                         21           MR. JAGOE: If you want to switch it
22            And in those situations, it said the         22    later or --
23     drug substance weighed -- a portion of it           23           (Pause)
24     represents the pharmacologically active moiety.     24           MR. CALVOSA: Thank you for that.
25            Is that right?                               25   BY MR. CALVOSA:
                                                Page 122                                                  Page 124
 1         A. Yes, that is what it describes.               1       Q. For hydrates -- we just talked about
 2         Q. Would your POSA have been aware that          2    salts -- but it says earlier in this section --
 3     when a formulation or -- sorry.                      3    and I'm looking about halfway down the first
 4            Would your POSA have been aware that          4    paragraph --
 5     when a drug is in a salt or complex, that a          5       A. First paragraph?
 6     portion of that represents the pharmacologically     6       Q. Yeah.
 7     active moiety?                                       7           It says: Calculations must account
 8         A. I'm sorry. I was not clear about your         8    for the active ingredient, or active, moiety and
 9     question. Would you repeat?                          9    water content of drug substances, which includes
10         Q. Sure. Let's break it down, just so it        10    that in the chemical formulas of hydrates.
11     is simpler.                                         11           (Pause)
12            If we have a drug in a salt form, both       12       A. Yeah -- when you calculate amount of
13     of your POSAs would have been aware that a          13    active moiety, you, of course, have to consider
14     portion of that salt form represents the            14    inactive ingredient.
15     pharmacologically active moiety.                    15       Q. And this is referring to an active
16            Is that right?                               16    ingredient?
17         A. A special formulation POSA would             17       A. What refers to active ingredient?
18     understand that.                                    18           Sentence?
19         Q. Your POSA would have been aware that,        19       Q. Maybe I misunderstood you.
20     if a compound is in a salt form, for example, it    20           The sentence there -- it says:
21     must be weighed calculated on the basis of the      21    Calculations must account for the active
22     required quantity of the pharmacologically          22    ingredient, or active moiety, and water content
23     active moiety, right?                               23    of drug substances, which includes that in the
24         A. I'm not sure whether it must. I don't        24    chemical formulas of hydrates.
25     know -- I don't really know the specific            25           And I'm asking: Would your POSA agree

JANE ROSE REPORTING                                                     National Court-Reporting Coverage
1-800-825-3341                                                           janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 33 of 49 PageID: 15147
US District Court - New Jersey                                                           FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                      Kinam Park, Ph.D.
                                                Page 125                                                 Page 127
 1     with that statement?                                 1          Is that right?
 2        A. This POSA will agree, because that's           2     A.     I think so. Yeah.
 3     what you need to calculate. That's what I            3          (Pause)
 4     mentioned in my report.                              4       Q. Would both of your POSAs have been
 5        Q. That's what you mention in your report         5   aware of Park 11?
 6     where you say that --                                6       A. Again, formulation scientist would
 7        A. That's what I say in my report.                7   know USP.
 8        Q. -- that if it's a hydrate, for                 8       Q. I want to look at the last page that
 9     example, you would need more of the hydrate to       9   we have here, 2121.
10     get the same amount of the free base?               10       A. Yes.
11        A. To calculate the amount -- certain            11       Q. On the left-hand column on the bottom,
12     amount of active ingredient, you have to            12   it says: Capsules, Powders, Lozenges, and
13     calculate the total amount -- hydrate in this       13   Tablets?
14     case.                                               14       A. Yes.
15            Then you have to subtract the amount         15       Q. Would your POSAs have been aware that
16     from total weight.                                  16   when compounding capsules, for example, the
17            This is how we calculate amount of           17   pharmacist should prepare an amount of the total
18     active ingredient from salt or hydrate.             18   formulation sufficient to allow the prescribed
19        Q. So for a salt, you would subtract out         19   amount or quantity to be accurately dispensed?
20     the salt portion of it.                             20       A. I think it's too general to me.
21            Is that right?                               21          Could you make it a little more
22        A. Again --                                      22   specific?
23        Q. I'm trying to understand.                     23       Q. I'm reading a sentence from this
24            So if you would like to put it in your       24   document.
25     own words, I'm just trying to understand what       25          I'm just asking if your POSA would
                                                Page 126                                                 Page 128
 1     the opinion is.                                      1   agree with that sentence.
 2            MR. JAGOE: Objection to form.                 2      A. So tell me again which sentence you
 3        A. So if a person or POSA is asked to             3   read?
 4     calculate exact amount of active ingredient in a     4      Q. Sure. The one that begins: When
 5     salt or hydrate, then they will have to consider     5   compounding these dosage forms.
 6     the weight of salt or hydrate.                       6           I did sub in "capsule" because it's
 7        Q. Okay.                                          7   one of the dosage forms, at least as I
 8              *      *       *                            8   understand it, to be talking about.
 9            (Exhibit Park 11, Multipage document          9      A. So compounding means pharmacist make
10     bearing heading on first page: Exhibit 10,          10   formulation for a specific patient.
11     entitled: The United States Pharmacopeia: The       11           So like the example we talked about,
12     National Formulary, dated January 1, 2000,          12   lidocaine -- if the question is deliver
13     marked for identification)                          13   lidocaine 300 milligram, but it is a salt, you
14              *      *       *                           14   may have to consider how much total you have
15            MR. CALVOSA: Marked as Park 11 what          15   delivered.
16     is Exhibit 10 to Dr. Park's original                16           But simply saying "deliver lidocaine
17     declaration, which is Park 1.                       17   salt HCl 300 milligram," then pharmacist will
18            (Pause)                                      18   compound 300 milligram of salt, resulting in
19    BY MR. CALVOSA:                                      19   less than 300 milligram lidocaine.
20        Q. Do you recognize this document, Dr.           20      Q. So if the pharmacist is aware that you
21     Park?                                               21   are supposed to use 300 milligram lidocaine
22        A. The USP 24, NF 19, publication 2000.          22   hydrochloride, they would compound 300 milligram
23            (Pause)                                      23   lidocaine hydrochloride?
24        Q. This was one of the exhibits attached         24      A. If that's the instruction, then they
25     to your original declaration, Park 1.               25   will just use as instructed.

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 34 of 49 PageID: 15148
US District Court - New Jersey                                                            FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                       Kinam Park, Ph.D.
                                                Page 129                                                   Page 131
 1        Q. But if the instruction is "compound            1         MR. JAGOE: Thanks.
 2     300 milligrams lidocaine," and they are using        2         THE VIDEOGRAPHER: The time is 2:11
 3     the lidocaine hydrochloride, they would compound     3    p.m. We are off the record.
 4     a higher amount, right?                              4             * * *
 5        A. Well, if the instruction said just             5        END OF PROCEEDING
 6     "use 300 milligram lidocaine hydrochloride,"         6          Time noted 2:11 p.m.
 7     then pharmacist will use 300 milligram lidocaine     7             * * *
 8     hydrochloride.                                       8
 9        Q. Got that. Different question.                  9
10            If the instruction said "use 300             10
11     milligrams lidocaine," but the pharmacist used      11
12     lidocaine hydrochloride for the compounding,        12
13     they would have to use a higher amount of the       13
14     lidocaine hydrochloride, right?                     14
15        A. If the instruction said "use 300              15
16     milligram pure lidocaine," then pharmacist will     16
17     consider calculating how much pure -- how much      17
18     salt form is necessary.                             18
19            But before, the question was: If             19
20     instruction simply said deliver -- make a           20
21     formulation delivering lidocaine hydrochloride      21
22     300 milligram, then that will be 300 milligram,     22
23     including salt.                                     23
24        Q. I hear you.                                   24
25            My question was not about lidocaine          25
                                                Page 130                                                   Page 132
 1     hydrochloride.                                       1          CERTIFICATE
 2             And you added in there: Pure.                2
 3             Is there a difference between if I           3   STATE OF NEW YORK
 4     just say "lidocaine" on its own and "pure            4   COUNTY OF NEW YORK
 5     lidocaine"?                                          5
 6         A. Well, lidocaine -- depending on               6          I, BRANDON RAINOFF, a Federal
 7     situation, you need to clarify exactly whether       7   Certified Realtime Reporter and Notary Public
 8     it is pure form or salt form, hydrate. So you        8   within and for the State of New York, do hereby
 9     need to be specific how much each drug is            9   certify:
10     delivered.                                          10          That KINAM PARK, Ph.D., the witness
11         Q. So unless I say "pure lidocaine," you        11   whose deposition is hereinbefore set forth, was
12     would understand lidocaine could possibly           12   duly sworn by me and that such deposition is a
13     include the salt or the hydrate.                    13   true record of the testimony given by the
14             Is that your testimony?                     14   witness.
15         A. Yes, unless you specify pure                 15          I further certify that I am not
16     lidocaine. Simply saying "lidocaine," it comes      16   related to any of the parties to this action by
17     in different form, so that's possible.              17   blood or marriage, and that I am in no way
18             MR. CALVOSA: Barring any questions          18   interested in the outcome of this matter.
19     from my good friend over here, we have nothing      19          IN WITNESS WHEREOF, I have hereunto
20     further.                                            20   set my hand this 7th day of June, 2019.
21             MR. JAGOE: I have no questions.             21
22             MR. CALVOSA: Okay. Dr. Park, thank          22
23     you very much for your time.                        23             ______________________________
24             THE WITNESS: Thanks very much.              24             BRANDON RAINOFF, FCRR, RMR, CRR
25             MR. CALVOSA: We appreciate it.              25

JANE ROSE REPORTING                                                    National Court-Reporting Coverage
1-800-825-3341                                                          janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 35 of 49 PageID: 15149
US District Court - New Jersey                                                                       FINAL - June 7, 2019
Celgene v. Hetero Labs                                                                                  Kinam Park, Ph.D.
                                                       Page 133                                                         Page 135
 1            INSTRUCTIONS FOR ERRATA                              1   PAGE      LINE      CHANGE       REASON
 2                                                                 2   ____ / ______ / _________ / _________________________
 3                                                                 3   ____ / ______ / _________ / _________________________
 4    NOTARY PUBLIC SIGNATURE                                      4   ____ / ______ / _________ / _________________________
 5    Not required unless agreed upon by counsel                   5   ____ / ______ / _________ / _________________________
 6    that notary public signature is required.                    6   ____ / ______ / _________ / _________________________
 7                                                                 7   ____ / ______ / _________ / _________________________
 8                                                                 8   ____ / ______ / _________ / _________________________
 9                                                                 9   ____ / ______ / _________ / _________________________
10    Please return a copy of the signed errata within            10   ____ / ______ / _________ / _________________________
11    30 days of receipt, unless otherwise agreed upon            11   ____ / ______ / _________ / _________________________
12    by counsel. Once we receive the signed errata, we           12   ____ / ______ / _________ / _________________________
13    will distribute an electronic copy to all parties.          13   ____ / ______ / _________ / _________________________
14                                                                14   ____ / ______ / _________ / _________________________
15                                                                15   ____ / ______ / _________ / _________________________
16    RETURN A SIGNED COPY VIA FAX, EMAIL OR MAIL TO:             16   ____ / ______ / _________ / _________________________
17         FAX:   1-800-825-9055                                  17   ____ / ______ / _________ / _________________________
18         EMAIL: janerose@janerosereporting.com                  18   ____ / ______ / _________ / _________________________
19                                                                19   ____ / ______ / _________ / _________________________
20           Jane Rose Reporting                                  20   ____ / ______ / _________ / _________________________
21           Administrative Offices                               21   ____ / ______ / _________ / _________________________
22           309 South Main Street                                22   ____ / ______ / _________ / _________________________
23           P.O. Box 542                                         23   ____ / ______ / _________ / _________________________
24           Luck, WI 54853                                       24   ____ / ______ / _________ / _________________________
25                                                                25   ____ / ______ / _________ / _________________________

                                                       Page 134                                                         Page 136
 1            NOTICE TO READ AND SIGN                              1         INDEX OF EXHIBITS
 2                                                                 2
 3    This transcript was electronically distributed               3   Exhibit Park 1 ............................Page 11
 4    to KIRKLAND & ELLIS LLP to forward to witness.               4   Multipage document entitled: Declaration of Dr. Kinam
 5                                                                 5   Park, Ph.D., dated November 15, 2018 (no Bates Nos.)
 6                                                                 6
 7           ACKNOWLEDGMENT OF DEPONENT                            7   Exhibit Park 2 ............................Page 11
 8                                                                 8   Multipage document entitled: Supplemental Declaration
 9               I, Kinam Park, Ph.D., do hereby                   9   of Dr. Kinam Park, Ph.D., dated May 29, 2019 (no
10    certify that I have read the foregoing pages and that       10   Bates Nos.)
11    the same is a correct transcription of the                  11
12    answers given by me to the questions therein                12    Exhibit Park 3 ............................Page 39
13    propounded, except for the corrections or                   13   Multipage document entitled: Handbook of
14    changes in form or substance, if any,                       14   Pharmaceutical Excipients, Sixth edition: Dextrose
15    noted in the attached Errata Sheet.                         15   (no Bates Nos.)
16                                                                16
17    ____________           __________________________           17   Exhibit Park 4 ............................Page 65
18    Date                 Kinam Park, Ph.D.                      18   Multipage document entitled: Handbook of
19                                                                19   Pharmaceutical Excipients, Sixth edition: Colloidal
20    Signed and subscribed to before me this                     20   Silicon Dioxide (no Bates Nos.)
21    ______day of______________________, 2019.                   21
22                                                                22   Exhibit Park 5 ............................Page 72
23    _______________________________________                     23   Multipage document entitled: United States Patent
24              Notary Public                                     24   No.: US 6,960,617 B2, dated November 1, 2005 (no
25    My Commission expires:____________________                  25   Bates Nos.)

JANE ROSE REPORTING                                                              National Court-Reporting Coverage
1-800-825-3341                                                                    janerose@janerosereporting.com
     Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 36 of 49 PageID: 15150
US District Court - New Jersey                                                  FINAL - June 7, 2019
Celgene v. Hetero Labs                                                             Kinam Park, Ph.D.
                                                         Page 137
 1    Exhibit Park 6 ............................Page 81
 2    Multipage document bearing heading on first page:
 3    Exhibit 1, entitled: Curriculum Vita: Kinam Park,
 4    dated November, 2018 (no Bates Nos.)
 5
 6    Exhibit Park 7 ............................Page 87
 7    Multipage document bearing heading on first page:
 8    Exhibit 1, entitled: United States Patent No.: US
 9    8,198,262 B2, dated June 12, 2012 (no Bates Nos.)
10
11    Exhibit Park 8 ............................Page 105
12    Document Bates stamped DEFS_POM_00013788 through
13    13797, multipage document bearing heading on first
14    page: Exhibit 7, entitled: Pharmaceutical
15    Calculations, 13th Edition
16
17     Exhibit Park 9 ............................Page 111
18    Multipage document bearing heading on first page:
19    Exhibit 8, entitled: Pharmaceutical Calculations,
20    11th Edition: 17: Calculation of Active Drug Moiety
21    (no Bates Nos.)
22
23
24
25

                                                         Page 138
 1    Exhibit Park 10 ...........................Page 117
 2    Document Bates stamped DEFS_POM_00013803 through
 3    13816, multipage document bearing heading on first
 4    page: Exhibit 9, entitled: The United States
 5    Pharmacopeia: The National Formulary, dated May 1,
 6    2008
 7
 8    Exhibit Park 11 ...........................Page 126
 9    Multipage document bearing heading on first page:
10    Exhibit 10, entitled: The United States Pharmacopeia:
11    The National Formulary, dated January 1, 2000
12
13
14
15
16
17
18
19
20
21
22
23
24
25

JANE ROSE REPORTING                                                 National Court-Reporting Coverage
1-800-825-3341                                                       janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 37 of 49 PageID: 15151




           US District Court - New Jersey                            FINAL - June 7, 2019
           Celgene v. Hetero Labs                                       Kinam Park, Ph.D.



                                                                               Page 134
                                        NOTICE TO READ AND SIGN


                  This transcript was electronically distributed
                  to KIRKLAND       &   ELLIS LLP to forward to witness .




                                    ACKNOWLEDGMENT OF DEPONENT


                                          I , Kinam Park, Ph . D. , do hereby
                  certify that I have read the foregoing pages and that
                  the same is a correct transcription of the
                  answers given by me to the questions therein
                  propounded , except for the corrections or
                  changes in fo r m or substance , if any ,
                  noted in the attached

                                                     Errat"JlS/)A✓
                  Date                                     Kinam Park , Ph . D.


                  Signed and subscribed to before me this
                  ;}..(,   day of        -::J;;;,~              ,   2019 .



                  ~-=                           Notary Public
                 My Commission expires :              '//Io/2..'7

           JANE ROSE REPORTING                        National Court-Reporting Coverage
           1-800-825-3341                              janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 38 of 49 PageID: 15152




           US District Court - New Jersey                                              FINAL- June 7, 2019
           Celgene v. Hetero Labs                                                        Kinam Park, Ph.D.



                                                                                                     Page 135
                  PAGE                LINE                  CHANGE                       REASON
                                                                                              Typo
                     - I                 I                      I
                  14           10            "retamed a•             to •reta mer"
                  -
                   14     I       13     I   "retained a•       I    to "retainer•            Typo

                   19     I        6     I   "called"           I    to "calls"               Typo

                   19     I    18        I   "throughout"       I   to "drug•                 Typo

                   20     I       2      I   "in"               I   to "and"                  Typo

                  ..1Q_   I   15         I    "for"             I   to 'put"                  Typo

                   51     I    6         I    "can you•         I   to "you can•              T~~

                   55     I   8          I   "reson"            I   to "adsorb"               Typo

                   71     I   24         I   "Extent fncuon"    I   to "Extent of friction"   Typo

                   77     I    6         I   "resorb m"         I   to "absorb"               Typo
                    77    I   16        I    "m e2unng"         I   to •~ou ~ur"              Typo

                   100    I   16        I    ·oeme"             I   to "opined"               Typo

                   102    I   12        I    "not equ1hbnum•    I   to "m equ1hbnum'          Typo

                   120    I   22        I    "take"             I   to "takes•                Typo

                          I             I                       I
                          I             I                       I
                          I             I                       I
                          I             I                       I
                          I             I                       I
                          I             I                       I
                          I             I                       I
                          I             I                       I
                          I             I                       I
                          I             I                       I



          JANE ROSE REPORTING                                  National Court-Reporting Coverage
          1-800-825-3341                                        janerose@janerosereporti ng. com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 39 of 49 PageID: 15153
  US District Court - New Jersey                                                              FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                         Kinam Park, Ph.D.

                                                                                                                 Page 139

              A            agree 25:21 63:7         arithmetic 106:24          104:10,19,24 109:17     112:20
   Abbreviated 16:11          76:15 124:25 125:2    arrive 47:16               125:10                books 82:16,19
   able 51:2 68:18 110:2      128:1                 art 48:11 50:15 52:8     based 29:13,23 30:13    BOONE 6:18
   absence 30:24 60:22     agreed 133:5,11            93:17,25 95:2            30:19 36:18 47:7,11   bottom 66:3 106:6
   absolutely 56:16        agreeing 85:13           Ashley 4:16 10:12          79:22                   115:4 127:11
     57:13,23 79:23        Ah 90:16                 ashley.cade@kirkla...    basis 52:25 61:16,23    Box 133:23
   absorb 55:14 57:17      ahead 32:15 103:11         4:19                     62:13 122:21          Brad 9:16
   absorption 109:3        aid 59:3                 aside 67:1               BATEMAN 6:23            Brandon 7:24 132:6
   abusing 33:19           al 9:10                  asked 24:3 26:3 31:10    Bates 11:10,15 39:21      132:24
   academic 82:9           allow 127:18               31:11,19 33:25 68:1      65:14 72:18 81:8      break 15:20,24 52:12
   accommodate 108:22      amount 45:9,11,13,15       74:4 79:3 90:13          87:13 105:9 111:13      59:23 80:1 116:13
     109:2                    56:8 79:16,17 98:6      112:24,25 113:1          117:8 136:5,10,15       122:10
   account 124:7,21           107:4 115:22 116:1      126:3                    136:20,25 137:4,9     breaks 57:18
   accurate 101:18            116:4,10 123:3        asking 15:11 18:20,24      137:12,21 138:2       Breckenridge 1:11
   accurately 127:19          124:12 125:10,11,12     26:18 28:14,15 30:4    bearing 81:6 87:11        6:16 14:11,15,22
   achieve 116:3              125:13,15,17 126:4      32:25 34:2 49:13         105:11 111:10           86:21
   acid 74:1,11 75:5          127:17,19 129:4,13      61:19,23 62:14 86:2      117:10 126:10 137:2   Brian 2:13 7:10 9:24
   ACKNOWLEDGMENT          ANDA 16:6,9,11,12,16       86:5 90:18 96:13         137:7,13,18 138:3,9   brianforsatz@quinn...
     134:7                    16:23,25 17:3           108:3 111:22 124:25    beginning 25:25 53:16     2:15
   action 132:16           Ansel 106:1,5,8,11,19      127:25                   74:16 77:25 78:13     brief 87:21 89:14,18
   active 22:9,11,13,17       107:2,15,18,19        aspect 20:7                81:12 88:18 116:20    bring 53:2 103:13
     23:3 24:12,16,21         112:14,17 113:6       aspirin 24:18            begins 9:7 17:12 78:1   build 95:10,13
     25:13 26:1,1 44:13    Ansel's 106:13           assist 118:10              114:17 128:4          bulk 56:10 79:16
     50:25 56:8 76:4       answer 15:19,19,23       associated 16:15         behalf 9:22 10:1,2,15   business 11:1
     107:5 108:8,13           27:7 30:7,11,14,15    attached 87:19 126:24      26:15 27:2 52:22      buy 51:6
     109:5,13 110:3,19        31:14,21,25 33:10       134:15                   85:19 86:15,19 87:5   B2 72:18,23 87:13
     111:12 114:8,22          33:23 34:7 35:2       attorney 10:13           believe 46:16 78:16       136:24 137:9
     115:23 116:4 121:24      41:16 47:21 59:23     attorneys 2:4 3:4 4:4      91:20 106:4
     122:7,15,23 123:4        60:23 61:1,21 67:3      5:4 6:3,16 7:3 14:15   belongs 99:2                       C
     123:14 124:8,8,13        85:19 89:2 104:3      Aurobindo 1:7,7 6:3,4    beneficial 95:25        C 2:1,10 3:1 4:1,13 5:1
     124:15,17,21,22       answered 30:9,17           14:4,6                 better 38:21 56:25        9:2 80:6,6 131:5
     125:12,18 126:4          31:10,19 32:2         AUROLIFE 1:8 6:5           113:4                   132:1,1
     137:20                answering 24:10 27:2     author's 82:24           beyond 33:9 34:10,13    Cade 4:16 10:12
   activity 23:2,8,17,22      31:12 63:1 87:1       available 90:25 97:21    big 34:23               caffeine 43:21 44:15
     23:25 24:2,4,6,9,13   answers 86:14,18         Avenue 2:6 4:7 6:7       bigger 55:9,13,15,18      44:16,17 45:12
     24:15,17,18,19,22        134:12                  7:21                   billions 61:4,9         calcium 73:25 74:10
     25:2,12,20,23 26:2    anybody 13:20 50:23      aware 47:19 106:13       bind 55:15 69:1           75:4
   actual 30:24,25 31:11      76:10 120:22            106:18 108:18,22       binder 36:4 37:5,6,9    calculate 110:3
     38:4 120:19           anyway 55:18               109:2,10 110:2,9,15      56:15,18,22,23,24       123:14 124:12 125:3
   add 26:6 44:22 56:9     Apotex 1:9,9 7:3,4         111:1 112:17 118:5       68:13,19,21 69:1        125:11,13,17 126:4
     56:22 77:4 82:7          14:9,25 86:20           121:3 122:2,4,13,19    binders 56:14           calculated 122:21
   added 43:21 98:15       appearances 9:20           127:5,15 128:20        binding 55:16           calculating 107:4
     116:11 130:2             53:3                  a.m 9:5,12 53:13,14      bioactivity 26:2          129:17
   adding 77:1             appeared 16:21             53:14,17 63:6 64:8,8   bioengineering 19:7     calculation 106:23,24
   additions 82:7          APPEARING 6:1 7:1          64:10 80:4             biomedical 11:3 17:16     111:12 115:17,18
   address 11:1            application 16:12,12                                18:7,10,12,15,17,18     137:20
   Adhesion 71:25             36:23                           B                18:20,24 19:7,9,11    calculations 105:13
   adhesions 55:17         applications 21:18       B 136:1                  bit 45:2 120:16           106:2 107:1,2 110:9
   administer 83:24           35:13                 back 53:17,19 59:17      bitter-tasting 43:21      110:15 111:11,21,25
   Administration 51:4     applied 110:15             63:12 64:10 78:6       blood 19:19 132:17        114:22 121:12 124:7
   Administrative 133:21   apply 19:13                81:13,15 93:13         bmurray@taftlaw.c...      124:21 137:15,19
   agent 41:2,2,2,20,24    applying 19:10,17,20       103:23 116:21,23         7:12                  California 5:10
     42:1,4,12,16,18,21    appointments 82:9        background 17:11         body 24:23 25:8 50:5    call 19:8,19 23:3,22
     43:3,5,8 45:4,10,13   appreciate 130:25        Barring 130:18           bold 40:19                24:7,14 26:7 27:12
     45:15 79:1,10,14      approval 51:3 120:3      base 99:25 100:2,4,6     bolded 66:3               106:8
   aggregate 59:14         approved 119:24            100:20 101:1,13,20     book 34:23,25,25 83:1   called 17:23 18:5,11
   ago 44:23 73:14         area 50:22                 101:23 102:8,20          83:8,11 106:1           19:6 22:23 54:25




  JANE ROSE REPORTING                                                        National Court-Reporting Coverage
  1-800-825-3341                                                              janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 40 of 49 PageID: 15154
  US District Court - New Jersey                                                                FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                           Kinam Park, Ph.D.

                                                                                                                  Page 140

     56:10 57:19 67:13         17:1,3                clinicians 94:24 95:3      128:14 129:17           81:7 87:13 117:12
     92:23                  Category 40:20 66:4         118:12 119:4,12       consideration 49:20       126:12 136:5,9,24
   Calvosa 1:21 2:10 8:8       78:11                    121:5                 considerations 109:4      137:4,9 138:5,11
     9:21,21 10:6,21 11:5   caused 95:22             CMC 35:22,23,24,25       considered 48:10        day 3:5 10:2 15:10
     11:18 13:8,13,19,21    Celgene 1:3 2:4 3:4      colleagues 10:12           49:13 66:23 93:5,23     61:5,10 92:12
     19:2 30:18 32:4,10        9:9,23 10:1,2         collectively 118:13      considering 94:4          132:20 134:21
     32:13,17,20 33:2,3     cell 50:9 90:1,6,7,12    colloidal 65:13,22       CONSOLIDATED 1:15       days 133:11
     33:10,13,16,21,23         90:14,15,17 91:16        66:9,13,15,18,21      constant 115:23,25      dealing 84:14
     34:4,8,11,15 39:16        91:16,18,22,24 92:6      136:19                construction 87:21      deals 19:15
     39:24 40:6 52:11,14       92:24 93:14           column 73:16 88:23         94:5 103:1,5,17,20    debate 103:9
     53:8,10,18 61:19,24    cells 90:25                 88:24 89:12 121:15      107:11                decide 36:12,22
     62:2,6,8,12,16 63:3    cellulose 35:19,22          123:11 127:11         contain 104:13          decides 36:25 37:4,11
     63:9,12,18,22 64:3,6   certain 11:22 24:13      combination 119:11       containing 43:21        declaration 11:9,14,21
     64:11 65:16,23            26:6 36:22,23 38:1    combined 54:24 55:3      content 124:9,22          12:7,10,18,19 13:2
     72:13,21 73:1 79:25       38:12 49:25 50:22     come 12:13 47:2          CONTENTS 8:1              18:8 26:13 59:20
     81:14,17,20 86:13         53:23 54:10 55:17        93:18 94:17 95:6      continually 53:1          81:19 85:18 87:2,20
     86:17,25 87:16,19         56:12 57:9 58:25      comes 18:1 25:13         continued 3:1 4:1 5:1     92:20,23 101:5
     87:22 90:10 92:7,15       59:12 71:5 74:17         50:6,7 130:16           7:1                     105:18 111:16 117:6
     92:25 93:4,10,12          85:6 91:15 96:5,24    coming 47:20,21          Controlled 83:2           118:2 126:17,25
     102:25 103:4,7,11         97:22 123:2 125:11       48:23                 conversations 94:21       136:4,8
     103:15,23 104:1        Certainly 111:2 112:19   Commission 134:25          94:22                 declarations 92:19
     105:16,20 111:15,19    Certificate 8:13         common 36:10             copy 1:24 28:7,12         105:3
     111:22 112:2,3         Certified 132:7          commonly 35:10,16          30:5,10 133:10,13     DEFENDANT 4:4 6:16
     116:22 117:1,4,15      certify 132:9,15         communications 47:5        133:16                defendants 1:13 5:4
     117:20 123:19,24,25       134:10                compact 71:5             CORP 1:10 7:4             6:3 7:3 10:16 13:17
     126:15,19 130:18,22    change 120:13 135:1      companies 16:13,19       Corporation 1:3 2:4       13:23 52:23,23
     130:25                 changes 134:14           company 17:5               3:4 9:9                 85:20
   cancer 50:3,8 84:7,13    chapter 28:13            comparing 110:10         correct 12:14 65:21     define 36:15 46:16
     84:19 90:6,7,12,14     characterized 54:9       complex 109:6 110:5        77:9 83:16,17 85:14   defined 36:18
     90:15,17,25 95:8,19    chemical 109:6 110:4        121:19 122:5            102:16 103:17 104:2   definition 45:20 46:1,5
     95:21,22,23 96:3,4,9      110:6,11 124:10,24    compound 17:7 28:2         121:17 134:11           46:10,11 47:3,11,13
     96:15,18,25 97:3       Chicago 3:7 7:8             98:6 108:14 122:20    corrections 134:13        47:17,22 48:24
   cancerous 84:11          choose 55:1 96:7            128:18,22 129:1,3     counsel 9:19 13:5         51:17 64:20 111:4
   cancers 84:21 85:21      chooses 115:13           compounding 110:16         15:12 47:5 62:8         119:6
   capsule 41:6,8,9         chosen 73:24                121:12 127:16 128:5     94:21,22 133:5,12     definitions 118:15
     50:24 51:7 58:14       Christopher 4:10 10:9       128:9 129:12          counterion 101:16       DEFS_POM_000137...
     70:25 71:2,6 77:10     christopher.jagoe@...    comprehensive 20:19      COUNTY 132:4              105:10 137:12
     77:15,17,17 78:14         4:12                  compress 58:2            couple 20:10            DEFS_POM_000138...
     79:5 120:23 128:6      circumstances 123:1      compressing 60:1         course 43:13 53:8         117:9 138:2
   capsules 20:16 56:12     cited 92:19,22 118:1     compression 60:8,19        124:13                degree 47:9 50:19,20
     127:12,16              claim 12:20 87:20           64:13                 court 1:1 7:24 9:16       51:16 83:16
   carbohydrate 39:5           94:4 103:1,5,17,20    concentration 19:18        29:5 62:18            degrees 82:12
   carboxy 35:21               107:10,11                110:21                courtesy 63:14          deliver 44:5 50:4
   carboxymethyl 35:19      claims 88:20,25          concern 76:25            courtroom 61:8,12,13      128:12,16 129:20
   career 28:16             clarification 118:8      concerning 11:22         crazy 62:9              delivered 128:15
   carrier 54:18,21,25      clarify 130:7               12:20                 CRR 132:24                130:10
     55:1,3,10              class 58:16 67:4         condition 102:3,13       curious 18:22           delivering 129:21
   carriers 54:15           classification 55:21     conditions 21:7 84:11    current 82:4            delivery 19:21 20:16
   carries 55:9             clean 99:14                 102:12                currently 17:14           20:18,20 35:8,12
   carry 43:9               clear 31:5 42:13 55:12   confidential 41:15       Curriculum 81:7 137:3     83:3 84:8
   case 1:14 10:7 11:21        56:2 70:9 86:13       confirm 43:3,4,10 46:9   CV 81:22 82:4           department 17:17
     13:25 14:1 16:6,9         122:8 123:3,5            77:24 112:10                                    18:11,19 19:6,23,24
     18:3 27:1 32:20        clinical 96:21,22 97:1   consider 47:15,23                  D             depending 19:8 36:14
     41:25 42:11 48:17         119:18,21 120:2,12       48:22 49:7,8,15,17    D 9:2 131:5,5 136:1       44:4 45:4 54:25
     77:14 79:8 84:6 95:1      120:13                   66:21 83:9 84:3,10    date 9:11 82:1 107:12     60:14 71:6 85:5
     103:3,13 125:14        clinician 85:5 95:7         93:1 107:25 120:23      134:18                  95:23,24 96:4
   cases 16:2,4,14,16,23       119:7,14,22              123:15 124:13 126:5   dated 11:10,15 72:18      102:11 130:6




  JANE ROSE REPORTING                                                         National Court-Reporting Coverage
  1-800-825-3341                                                               janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 41 of 49 PageID: 15155
  US District Court - New Jersey                                                                  FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                             Kinam Park, Ph.D.

                                                                                                                     Page 141

   depends 36:5,7 102:3        66:13,15,19,22           24:13,13,14 35:8,12     entire 88:15,17 97:14      68:16 69:5,8,16,19
   DEPONENT 134:7              136:20                   51:4 54:22,22,25          97:17,20,24              79:21
   deposed 15:4 16:1         direct 50:8                55:4,7,10,15 56:8       entirety 88:25           excipients 25:17 26:7
   deposition 1:17 9:8,13    disagree 86:22 123:9       58:25 59:3 79:17        entitled 11:9,14 39:20     27:10 35:11 39:20
     12:11 14:17 117:17        123:12                   83:2 84:7 85:6,9          65:12 72:17 81:7         40:2 44:19 49:24
     132:11,12               discipline 19:11           95:22,23,24 96:2,6,7      82:16 83:1 87:12         50:25 53:22 54:8,11
   depositions 16:22         disciplines 19:16          96:8,14,24 97:3           105:12 111:11            55:9,13,21 57:17
   describe 120:15           disclose 41:13 47:4        99:11 108:9,13            117:11 126:11 136:4      58:11,17 65:12,20
   described 51:22             94:20                    109:3,3,5 110:3,11        136:8,13,18,23           67:4 136:14,19
   describes 122:1           discussed 60:20            110:17,19 111:12          137:3,8,14,19 138:4    exclusively 85:7
   description 89:15,18      disintegrant 37:11,13      114:8,23 118:17,20        138:10                 excuse 64:3
   design 19:20 83:2           57:12,15,19              121:19,23 122:5,12      entrapment 55:18         exhibit 11:8,13 39:19
   designed 21:13 79:6       disintegrants 57:10        123:4 124:9,23          entry 39:25 40:8           65:11 72:16 81:5,6
   desired 110:20 115:12       57:16                    130:9 137:20            equilibrium 102:12,17      81:18 87:10,11,20
     115:25 116:3            disintegrate 77:7        drugs 1:6 20:4,4,5,5        104:3,8                  105:9,12,17 109:21
   detailed 60:22            dispensed 127:19           50:5 58:25 91:1 96:5    Equivalence 114:8,23       111:9,10,16 112:9
   details 61:1 62:25        dissolvable 79:13        duly 10:18 132:12         equivalent 98:6 115:8      117:2,4,5,8,11,15
   determine 37:24 38:6      dissolve 58:24 59:1      D.C 6:21                  Equivalents 108:9          123:17 126:9,10,16
     41:22                     79:9                                             errata 133:1,10,12         136:3,7,12,17,22
   determined 42:3 96:2      dissolving 35:9 59:3                 E               134:15                   137:1,3,6,8,11,14,17
   determining 48:10         distinction 25:12        E 2:1,1 3:1,1 4:1,1 5:1   ES 1:14                    137:19 138:1,4,8,10
   develop 19:21 47:10       distinguished 17:15        5:1 9:2,2 80:6,6 81:2   especially 71:6          exhibits 8:17 118:1
     119:4,5                   17:21,24 18:1,5,15       81:2 131:5,5,5 132:1    Esquire 1:21 2:10,13       126:24
   developed 21:15           distribute 133:13          132:1 136:1,1             2:16 3:9 4:10,13,16    exists 99:13
     84:16,25 85:10          distributed 134:3        earlier 77:9 78:7 124:2     5:12 6:11,23 7:10      experience 35:7 41:12
     109:5                   DISTRICT 1:1,2           easier 56:11,20 101:6     essential 110:9            47:7,11 50:17,20
   developing 21:17          diverse 108:22 109:2       114:3 123:8             ester 109:6 110:5          51:16 95:8
     84:12 121:6             doctor 62:22 83:18       easily 59:2               et 9:10                  experimental 120:3
   development 20:2,8          116:14                 East 7:6                  EUGIA 1:8                expert 10:6 16:1,22
     20:12 21:6,10 94:24     document 11:8,13         edited 83:5               evaluated 107:10           27:3 84:10,13 92:24
     120:11                    39:19 65:11 72:16      edition 39:21 40:2        everybody 86:20            106:21
   dextrose 39:4,9,11,21       81:5 87:10 105:9,11      65:13,21 105:13         evidence 102:24          expertise 21:5 95:10
     39:25 40:19,23            111:9 117:8,10           111:12,18,20,25         exact 60:14 61:1           95:13 119:11
     41:10,18,23 42:8,16       126:9,20 127:24          112:6,11 117:25           91:12 126:4            expires 134:25
     43:22 44:9,13,22          136:4,8,13,18,23         136:14,19 137:15,20     exactly 28:5 34:25       explain 86:23 89:25
     78:8,14,25 79:12          137:2,7,12,13,18       educating 92:11             37:18 38:2 44:20,24    explained 52:9 86:23
     136:14                    138:2,3,9              education 50:19 82:13       44:24 91:4,8 123:3     extensive 35:7
   die 61:15 62:20           documents 62:24            107:6                     130:7                  extent 52:17,20 70:5
   dies 58:4 60:3            doing 29:6 51:13         effect 24:23,25 50:6      Examination 8:7            70:12,17 71:22,24
   difference 19:5 25:23       57:18 118:16           effective 51:9              10:20                    87:4 88:6 102:22
     130:3                   dosage 128:5,7           either 31:2 113:7         examined 10:18           eyedrops 20:17
   different 19:16 20:4,7    dose 110:20 115:12         121:19                  example 19:14 24:18
     20:18,20 21:24 22:2       115:14                 eject 72:3                  27:8 35:6,7,16 36:1               F
     27:15 37:17 38:14       dozen 91:8,10,13         electronic 133:13           36:2,18 38:18 42:24    F 81:2 131:5 132:1
     46:20 48:12 59:15       Dr 7:16 9:8 10:22 11:9   electronically 134:3        45:12 50:3 55:7          136:1
     60:25 69:3,5,9,17,19      11:14 12:18 13:18      Ellis 4:6 7:17 9:14         56:19 58:1 60:24       fact 93:9
     71:24 91:1 110:16         13:22 26:14 28:24        10:10 134:4               61:1 65:8 68:8 76:22   factor 48:17 49:15,17
     119:11 129:9 130:17       34:16 53:19 62:17      EMAIL 133:16,18             77:4 95:9 98:4 101:4     49:20
   differing 110:11            64:12 81:15,21 83:6    Emanuel 1:22 2:5 9:22       107:12 114:22 115:1    factors 48:9,13,17,18
   difficult 55:8 56:9         83:15 105:17 111:16      9:25                      115:11 122:20 125:9      48:23 49:7,9,10,14
     60:23                     116:23 126:16,20       encountered 93:16,25        127:16 128:11            108:23 109:3
   diluent 36:1 41:1,6,8,8     130:22 136:4,9         endowment 18:2,4          examples 54:10 67:10     fair 46:24 84:9 85:3
     41:9 55:22,24 56:3,6    drawing 25:11            engaged 62:11             excerpt 65:19              88:11 93:20
     56:10 57:8 78:14,17     drew 87:7                engineering 11:3          exchangeable 57:7        familiar 39:4 40:9,13
     78:25 79:13,18,19       drug 16:12,15,18           17:16 18:7,10,12,16     excipient 34:23 35:17      54:18 73:13
   diluents 56:7               19:21 20:7,15,18,20      18:17,18,21,25 19:7       36:10,22 44:24 55:2    fast 35:9
   dioxide 65:13,22 66:9       22:11,18,23 24:11        19:10,10,13,20            56:10 58:8 64:22       fast-dissolving 43:20




  JANE ROSE REPORTING                                                           National Court-Reporting Coverage
  1-800-825-3341                                                                 janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 42 of 49 PageID: 15156
  US District Court - New Jersey                                                                FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                           Kinam Park, Ph.D.

                                                                                                                   Page 142

      44:9                    100:7 102:1,5,11,14       129:21                 garage 50:23            halfway 124:3
   FAX 133:16,17              102:19,20 104:9,10     formulations 20:21        gastric 35:9            Hammer 32:6
   FCRR 132:24                104:12 107:5 109:4        21:19 27:1 35:8,10     general 19:4 22:8       hand 11:5 33:4 117:1
   FDA 119:24                 109:6 110:6,11,17         38:12 50:11 52:4         38:24 84:23 90:18       132:20
   Federal 132:6              115:20,24 116:9           84:20 118:18             96:13 119:2 120:10    handbook 27:9 30:10
   feel 54:3 87:23            119:1,17 122:12,14     formulation/dosage          120:14 127:20           30:25 31:3,12,15,20
   field 19:12,14,15          122:20 126:2 129:18       109:4                  generally 21:5            31:23 34:16,22
      50:16 84:11             130:8,8,17 134:14      formulator 28:25          generic 16:12,18 17:4     39:20 40:1 58:8
   Fifth 7:21               former 47:7                 38:13 83:8 119:7       Geoff 2:16 9:24           64:22 65:12,19
   figure 89:15,19 112:5    forming 93:23            formulator's 79:22        geoffkirsner@quinn...     68:15 136:13,18
   file 97:12,14,21,24      forms 99:17 128:5,7      Forsatz 2:13 9:24           2:18                  Handed 65:16
   filed 103:3              Formulary 117:12,24      forth 132:11              give 42:24 54:10 65:8   handing 39:16 81:17
   fill 77:16                 126:12 138:5,11        forward 52:25 134:4         76:22                 handle 50:25 55:8
   filler 36:1,13,14,25     formulas 124:10,24       found 12:16               given 18:16 38:22         56:9,11
      37:1 57:2,4,6,7,8     formulate 41:11          foundation 18:3 23:10       45:10,16 48:17        handwriting 123:18
      78:17                 formulated 120:21,23     four 51:10                  97:22 132:13 134:12   Hanson 5:12 10:14,14
   fillers 57:1             formulation 19:17        fourth 57:1               gives 119:14              13:17 52:15,20
   filling 77:15              20:1,3,9,11,13,14,15   Francisco 5:10            giving 26:15 27:7       happy 32:5 113:3
   FINAL 1:24                 21:12,13,18,23 22:2    Frank 1:21 2:10 9:21        64:20 118:20 119:22   HAYNES 6:18
   find 68:16                 22:9,22 23:12,13,14    frankcalvosa@quin...      glidant 66:23,24        HCl 128:17
   fine 30:15 32:10 34:8      23:15 24:12 25:8          2:12                   glucose 41:25 79:17     heading 40:19 81:6
      35:3 63:12 108:2        26:5 36:5,8,12,14,19   free 15:24 54:3 87:23       79:18                   87:11 105:11 108:8
   finish 15:14,15            36:21,24 37:2,4,6,7       100:20 101:1,13        glycol 67:13,18,19,22     109:23 111:10
   finishing 95:11            37:8,10,12,14,17,18       102:8,20 104:10,19       67:23 68:6,13,20        117:10 121:12
   Firm 1:22                  37:24 38:5,10,19,22       104:24 109:17          go 32:15 47:9 50:23       126:10 137:2,7,13
   firms 14:3                 38:25 39:11 41:19         125:10                   51:10 52:15 54:2        137:18 138:3,9
   first 21:4 31:14,20        41:23 42:2,5,9,14      friction 70:6,13,18,22      58:10 59:17 63:3,7    hear 91:11 129:24
      52:1,17 54:14 59:25     43:1,16,25 44:3,4,8       71:22,24,25              63:12,16,20 64:1      heard 13:15 16:6
      76:10 81:6,23 87:11     44:10,13,21 45:5,10    Friday 9:3                  86:4,25 95:12 101:5   hereinbefore 132:11
      105:11 111:10           45:16 46:23 47:3,10    friend 130:19               103:11 113:3 114:21   hereunto 132:19
      114:11,15 117:10,22     47:14,17,22 48:24      front 34:17 82:21         goal 76:23 79:15,22     Hertko 3:9 10:2
      124:3,5 126:10          49:24 50:1,4,4,8,9        117:16                 goals 76:14             Hetero 1:5,5,6,6 14:4
      137:2,7,13,18 138:3     50:12,18,22 51:7,22    full 17:16,25 18:14       goes 50:4 73:21 97:10     14:6
      138:9                   51:23 54:17,20         function 25:12,16,21      going 11:5 15:11        high 51:15
   FISHERBROYLES 6:6          55:11 56:2,5,14,17        25:23 26:5,9,10,21       31:25 32:13,23 33:1   higher 45:11 50:20
   five 32:2 34:1,1 48:12     57:2,5,9,11,14,22,24      26:23 27:20,25           33:13,18 34:2 52:25     101:20 116:10 129:4
      48:16,22 95:16          58:14 59:7,9,12,13        28:10 31:8,17 33:6       53:2 63:10 107:22       129:13
   Floor 2:7 6:8              60:14,15,17 62:20         34:19 35:24 36:15        117:1                 history 97:12,15,19,21
   flow 56:21                 67:22 68:3,21 69:3,9      36:17,23 37:21,25      good 10:22,23 130:19      97:24
   flows 77:18                69:12,13,15,17,20         38:3,4,11,20,23 39:2   Goodrich 5:6 10:15      hold 83:15
   focus 45:25 54:4           69:22 70:4,7,11,16        39:9,13 40:22 41:18    graduated 47:8          holder 16:18 17:4
      78:10 91:23             70:19,20,24,25 71:2       41:23 42:3,9,17,21     granting 53:6           HOLLISTER 7:5
   focused 74:20              71:6,11,14,15,16          54:9,11 56:13 66:16    granule 56:20,22        hope 73:7 83:10
   following 61:9,14          72:5 74:5,12,22           69:2 70:21 79:7,18     granules 56:20,21,23    hours 34:4
      90:22                   75:25 76:3,11,13,16       79:21 104:12           greater 101:13          HPE 27:12,15,22,25
   follows 10:19              76:18 77:1,2,10        functional 40:20 55:20    grounds 15:10             28:3,6,7,8,10,11,17
   Food 51:4                  78:20 79:8,15 83:2        66:3 78:11             guess 18:19 41:15         29:7,14,20,24 30:5
   foregoing 134:10           84:7,13 85:1 91:21     functions 25:4,6,7          77:25 86:11 97:11       30:20,25 31:7,17
   forgot 51:25               91:23,24 94:24 95:2       29:16 30:2,22 36:3       115:8 117:22            33:4,6 40:8,12 65:4
   form 22:1,15 23:10         106:12,21 107:24          38:6,14 53:23 66:5,9   GURPREET 6:11             78:7
      24:1 25:9,15 26:11      108:2 110:17 111:3        68:7 69:6,9,17,20      gurpreet.walia@fis...   HPMC 36:11,18,24
      26:24 36:20 37:15       111:5 112:19,21        fund 18:4                   6:13                    37:5,11
      52:6 55:5 56:22         118:6,9,13,16,17,22    funny 93:10               guys 93:10              Hs 89:25 91:15,22
      60:11 65:6 71:23        118:25 119:3,4,5,12    further 130:20 132:15                             human 21:6,10,16,18
      72:3 74:25 76:8,20      119:23 120:9,11                                             H              24:23
      91:17 96:10 98:5,14     121:4,6 122:3,17                 G               H 80:6 136:1            humans 21:14
      99:5,6,8,9,16,22,25     127:6,18 128:10        G 9:2 131:5               half 77:17              hydrate 102:6,8,10,13




  JANE ROSE REPORTING                                                          National Court-Reporting Coverage
  1-800-825-3341                                                                janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 43 of 49 PageID: 15157
  US District Court - New Jersey                                                                  FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                             Kinam Park, Ph.D.

                                                                                                                     Page 143

     102:14,18,19 104:5      individual 25:6 39:1     IV 20:17                 Kirkland 4:6 7:17 9:14    line 73:16 78:1 87:7
     104:9,11,18,18,19       industry 47:9 51:17                                 10:9,11 134:4              89:14,18 90:1 91:16
     125:8,9,13,18 126:5       107:3                             J             Kirsner 2:16 9:25            91:16,22 135:1
     126:6 130:8,13          information 41:14        J 2:13 3:9 10:2          know 15:9,21 18:22        lines 89:17 90:6,8,12
   hydrated 110:5              60:23 68:17 83:12      Jagoe 4:10 10:4,8,9        27:6,9 32:17,19            90:14,15,17 91:19
   hydrates 103:7 124:1        100:12,22 113:6,8        13:7,9,11,15 15:18       37:18,23 38:17 45:6        91:24 92:6,24 93:14
     124:10,24                 113:15 114:12,17         17:7 19:1 22:1,15        50:25 51:12 55:24       list 20:19 27:15,22,25
   hydrochloride 101:4         123:10                   23:9 24:1 25:9,15        56:3,4,14 57:2,11,22       48:12,16 66:8 75:22
     115:14,15 116:8         informed 106:22            26:11,24 28:2 30:9       58:20 59:18 60:13       listed 28:9 31:7,8,16
     128:22,23 129:3,6,8       108:2 111:5 112:22       30:17 31:10,19,24        72:11 73:8 76:16           31:17 33:5,6 34:18
     129:12,14,21 130:1      ingredient 22:9,14,17      32:8,11,15,19,25         86:2,7,9 91:4,8,12         34:19 54:14 56:13
   hydrogels 35:12             22:24 23:4,12,17,21      33:8,12,15,19,22,25      100:10,15 103:21           59:4 73:4,10 82:19
   hydrogenated 74:1,11        23:23 24:6,7,12,16       34:6,9,13 36:20          108:1 120:4 122:25      listen 32:6
   hydrophilic 57:16 67:8      24:22 25:13,17 26:1      37:15 38:7,15 41:5       122:25 123:4 127:7      lists 28:10 29:16 30:1
     67:10 68:2                26:1,4,9,10,19,20,23     41:13 44:16 47:4       knowing 60:14                30:22 40:22 41:1
   hydrophobic 58:17           28:1,9 29:15,17 30:1     52:6,13,17,21 53:5     knowledge 85:9               66:5
     59:1 67:5 77:6            30:2,21,23 31:7,9,16     55:5 60:11,21 61:16    known 35:10,17 58:11      litigation 16:17
   hydroxide 115:10            31:18 33:5,7 34:18       61:22 62:1,5,7,10,13     76:25 77:3 96:5         little 7:16 10:3,4,5
   hydroxypropyl 36:11         34:20 37:19 38:2,5       62:21 63:7,10,15,20      108:4,6,11                 45:1 52:12 119:20
   hypothetical 37:16          38:11,13,19,23 39:1      64:1,5 65:6 71:23      Kristina 5:12 10:14          120:16 127:21
     38:16 60:12 76:9,21       44:5 76:4 124:8,14       76:8,20 79:2 80:2                                LLC 1:8 6:5
     76:24                     124:16,17,22 125:12      85:17 86:16,22 87:1                L             LLP 4:6 6:6,18 7:5,17
                               125:18 126:4             90:2,9 91:3,17 92:5    L 80:6                       9:14,22 134:4
                I            ingredients 21:24          92:13,16 93:2,6        lab 86:11                 long 28:24 29:1,2
   idea 95:6                   22:3,11,20,22 23:1,7     94:20 96:10 99:5,9     laboratory 96:19,20          59:22 64:20 77:18
   identification 11:11        24:4 25:3,5,20 26:4      99:22 100:7 102:1      LABS 1:5,5                   98:5 100:5
       11:16 39:22 65:14       26:6 27:16,19 38:9       102:22 103:2,6,8,12    lacks 23:9                look 11:19 12:17 27:8
       72:19 81:9 87:14        44:12 51:1 53:22         103:18 115:24          Lafayette 11:3 73:4          29:22 45:21 46:25
       105:14 111:13           56:8 70:6,18 71:15       116:13 119:1,17        language 61:9                72:13 82:20 86:3
       117:13 126:13           107:5                    123:17,21 126:2        large 20:5                   87:23 89:12 94:8
   Illinois 3:7 7:8          Ingrid 7:25 9:15           130:21 131:1           larger 36:13 45:5,9,13       97:25 101:5 107:15
   impurities 99:13,19       injectables 20:17        Jane 1:25 7:20 9:17         45:15 54:24               114:10,14 121:1,8
       100:6                   39:12                    133:20                 law 92:11                    121:11 127:8
   impurity 100:14,19        insoluble 20:5           janerose@janerose...     lawyers 14:21,22,25       looked 28:17 29:7
   inaccuracies 12:14        instructed 128:25          133:18                 Lead 1:21                 looking 29:13,24
   inactive 22:20,23 23:1    instruction 123:2        January 126:12           left-hand 121:15             30:19 48:8 66:1
       23:7,11,16,21,22        128:24 129:1,5,10        138:11                    123:11 127:11             73:16 99:16 101:8
       24:3,5,7 25:3,5,17      129:15,20              JERSEY 1:2               letter 14:10,13              106:5 109:23 114:5
       25:19 26:3,4,6,8,10   INSTRUCTIONS 133:1       JOHN 6:23                let's 28:13 52:14 59:17      114:22,25 121:7
       26:20,22 27:16,19     instructs 15:18          john.bateman@hay...         59:23 64:1 72:13          123:20 124:3
       27:22 28:1,9 29:15    intact 58:5,13 60:4,9      6:25                      88:23 92:16 94:8       lot 45:3
       29:16,25 30:2,21,23     60:18 61:15 62:19      join 52:23                  101:5 114:1 121:1,8    low 58:18 60:24
       31:7,8,16,18 33:5,7     72:3                   joined 101:17               122:10                 lower 50:18
       34:18,19 38:5,23      intended 24:25 26:2      Jones 3:5 10:2           level 48:10 50:18         lowering 24:19
       53:22 124:14          interchangeably          judge 32:5,6 103:13         55:17                  Lozenges 127:12
   include 14:4 48:11          78:18                  June 1:19 9:3,11         Lexington 4:7             lubricant 12:20 57:22
       95:2,21 100:6         interested 121:6           87:13 132:20 137:9     Li 7:17 10:13                57:25 58:1,3,9,12,16
       130:13                  132:18                                          licensed 83:21               60:2,10,17,20 61:6
   includes 124:9,23         interject 53:1                     K              lidocaine 115:1,7,9,12       61:10,14 62:19
   including 20:3,6          intern 95:12             keep 34:2 115:22            115:13,15,20 116:4        64:14,17,20,23 65:5
       119:11 129:23         interrupting 84:24       Keeping 32:25               116:8 128:12,13,16        65:5 66:8,13,16,19
   incomplete 37:16          invention 107:11         Kinam 1:18 8:5 9:8          128:19,21,23 129:2        66:22 67:4,24 68:4,9
       38:15 60:12 76:9      inventor 73:10             10:17 11:9,14 12:19       129:3,6,7,11,12,14        68:10,12,22 69:2
   Index 8:17                inventor's 73:2            73:4,8 81:7 132:10        129:16,21,25 130:4        70:5,12,17,22 71:3,4
   Indiana 11:3 73:5         involve 16:14              134:9,18 136:4,9          130:5,6,11,12,16,16       71:7,12 72:1,6 73:19
   indicates 20:1            ion 121:20                 137:3                  LIMITED 1:5,5,6,7,9          73:24 74:6,18,22
   indicating 81:25          issues 19:11             kind 95:22 100:13,13        6:4                       75:3,10,16,18 76:1,7




  JANE ROSE REPORTING                                                          National Court-Reporting Coverage
  1-800-825-3341                                                                janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 44 of 49 PageID: 15158
  US District Court - New Jersey                                                               FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                          Kinam Park, Ph.D.

                                                                                                                   Page 144

     77:11,19                 91:6 95:16,19 96:18    122:7,15,23 123:4       neither 105:2            oftentimes 16:17
   lubricants 57:21 58:6      96:19 97:16 98:11      123:14 124:8,13,22      never 69:8               Oh 10:8 32:13 56:16
     58:7 59:17 64:21         98:18,22 103:21        137:20                  new 1:2,20,20 2:8,8        57:23 62:1 108:20
     67:8,11 68:2 74:13       112:25                molecular 20:5 101:12      4:8,8 6:9,9 7:22,22    oils 74:1,11
     74:23 75:7             meaning 59:1             101:19                    9:4,4,14,14,17,17      okay 10:8 13:19 27:13
   Luck 133:24              means 16:11 19:10       molecule 54:22 98:20       16:11 19:21 82:9,12      29:12 31:2,4 34:6
   lunch 81:15                22:17 72:8 88:17       101:17                    132:3,4,8                39:14 43:14 46:21
                              91:7 100:4 128:9      molecules 98:19,22       newly 35:11                49:12 52:10,14
             M              meant 25:17              98:24                   NF 126:22                  53:10 62:12 63:9
   M 5:12                   measure 123:6           money 18:4               nice 59:22                 64:1 70:2 71:9,19
   machine 58:3 60:1        measuring 19:18         Monohydrate 99:2         Nos 11:10,15,22 39:21      72:4 74:21 75:21
     70:23 72:2             media 9:7               morning 10:22,23           49:7 65:14 72:18         79:11 80:1 84:22
   machinery 70:7,19        medical 83:15,18 95:7   mouth 43:7 79:9 120:8      81:8 87:13 111:13        85:22 86:12 88:23
     71:16                    95:11,11               120:20                    136:5,10,15,20,25        89:6 92:15,16 93:20
   Madison 2:6              memory 29:13,23         move 31:24 32:3,4,11       137:4,9,21               95:5,18 96:1 100:17
   magnesium 73:25            30:13,19 31:1          32:22 33:13,18          notary 132:7 133:4,6       100:24 103:11,15,23
     74:10 75:4,24,25       mention 26:16 125:5     moving 32:8                134:24                   105:7 106:8 107:14
     76:4,6,18 77:2,4       mentioned 45:18         multipage 11:8,13        noted 131:6 134:15         112:12,13 113:2
   MAH 1:14                   50:12 52:3,7,9 55:6    39:19 65:11 72:16       Notice 8:15 134:1          114:1,2 116:2
   MAIL 133:16                75:22 91:25 102:17     81:5 87:10 105:11       November 11:10 12:8        119:25 120:16
   main 36:15,17 79:18        104:3 125:4            111:9 117:10 126:9        72:18 81:8 82:1,4        121:21 126:7 130:22
     133:22                 mess 108:24              136:4,8,13,18,23          136:5,24 137:4         once 68:3 120:22
   maintained 110:20        method 60:9,19 64:13     137:2,7,13,18 138:3     number 20:7 81:24          133:12
   Majority 17:2              94:10,15,18,23         138:9                     91:12 95:17            oncologist 95:7
   making 19:17 20:12         106:15,18 107:23      multiple 29:16 30:1,22   N.V 1:11                 oncology 84:4 95:11
     118:18                   108:1 109:13 111:4     84:17 85:1,11,16,24     N.W 6:19                 ones 17:3 50:11
   mall 44:6                  112:22 118:10,19,24    86:6,7,10 92:24                                  open 62:18 87:20
   manganese 75:22            119:6,8                93:17,25                            O            opening 117:5 118:2
   Mark 4:13 10:12          methyl 35:22            MURRAY 7:10              O 9:2 81:2,2,2 131:5,5   opine 47:23 100:16
   marked 11:6,10,16        methylcellulose 36:11   myeloma 84:18 85:2         136:1                    104:14
     39:17,21 65:14,17      mg 115:14                85:11,16,24 86:6,8      oath 61:17               opined 59:19 87:24
     72:19,21 81:8,18       mgs 98:7 115:7,12,15     86:10 92:24 93:17       object 15:12 86:17         99:15 100:11
     87:13,16 105:13,16       116:4                  93:25                     102:22                 opinion 37:1,7 40:13
     105:21 111:13,15       mhertko@jonesday....    Mylan 1:10,10,11 5:4     objected 103:14            50:2,14 51:21 52:2
     113:7 117:5,13,16        3:12                   10:16 13:17,23 14:6     objecting 52:18,21         69:15,21 77:14 78:3
     126:13,15              middle 70:8              52:23 86:19             objection 15:16 22:1       83:11 92:3,6,7,18
   Market 5:7               milligram 43:24 44:2                               22:15 23:9,10 24:1       100:18,23 104:16,20
   marketed 21:19             94:5,6 128:13,17,18              N               25:9,15 26:11,24         104:21 105:1,6
   Markman 87:2               128:19,21,22 129:6    N 2:1 3:1 4:1 5:1 9:2      28:2 36:20 37:15         112:16,22 126:1
   marks 53:15 81:11          129:7,16,22,22          80:6 81:2,2,2 131:5      38:7,15 52:6,24 53:7   opinions 93:24 105:3
   mark.mclennan@ki...      milligrams 44:10          131:5 136:1              55:5 60:11,21 62:10    opposed 25:8 71:1
     4:15                     115:9 129:2,11        name 10:24 18:10,14        63:18 65:6 71:23       oral 35:8 83:1
   marriage 132:17          mind 49:11                82:24                    76:8,20 79:2 90:3      order 32:5,9,22 33:14
   Master's 50:19           mine 86:24              names 15:3                 91:17 96:10 99:5,9     ordinary 45:18 48:10
   material 74:17           Minus 100:8             National 117:12,24         99:22 100:7 102:1        50:15 52:8 94:18
   matter 9:9 13:23         mischaracterizes 38:8     126:12 138:5,11          103:8,10,16,22           95:1
     132:18                 misheard 23:5           necessary 58:15            115:24 119:1,17        original 81:19 105:17
   Matthew 3:9 10:1         mistakes 12:13            73:20 129:18             126:2                    111:16 126:16,25
   McLENNAN 4:13            misunderstood           need 27:6 28:8 37:18     objections 33:17 62:9    outcome 132:18
     10:12                    113:24 124:19           37:23 38:4 45:6,12     Objectives 109:24        outside 26:12 52:18
   mean 13:14 18:9          mixture 49:24 101:23      50:21 52:2,25 56:19    observation 47:12          52:21 85:17 86:18
     19:13 20:14 21:11      MM 90:1 91:16,18,22       61:1 71:3,4,7 77:11    occur 120:11               87:5 90:2 91:3 96:10
     22:11,13,21 24:15      mobile 3:11               77:18 79:6 95:7,12     offered 105:3            overall 38:9
     24:22 25:10 26:9,22    moiety 108:9,13 109:5     96:24 97:4 116:10      offering 92:3,5,7,18     oxide 67:14 68:4,5
     36:7 39:5 42:22 62:9     109:13 110:4,11,19      116:13 118:7 120:2     office 3:10 4:17 6:12
     65:5 69:12 75:6,8        111:12 114:8,23         123:6 125:3,9 130:7    Offices 133:21                      P
     82:3 84:5 90:7,13        115:23 116:5 121:24     130:9                  official 17:24           P 2:1,1 3:1,1 4:1,1 5:1




  JANE ROSE REPORTING                                                        National Court-Reporting Coverage
  1-800-825-3341                                                              janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 45 of 49 PageID: 15159
  US District Court - New Jersey                                                                FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                           Kinam Park, Ph.D.

                                                                                                                  Page 145

     5:1 7:10 9:2 131:5       134:18 136:3,5,7,9       79:24 83:14 85:4       Phase 120:13               109:7 111:5 112:22
   page 8:8,13,15,17          136:12,17,22 137:1       89:11,20,23 90:4       phone 14:20,21,23          118:6,9,10,11,14,15
     12:4,4,24,25 17:12       137:3,6,11,17 138:1      93:15 94:2,9 97:2,7      15:1 32:6 53:4           118:16,19,24 119:7
     21:1,1 40:15,17 48:6     138:8                    97:9 98:1,9 99:1,23    phrase 16:6                122:2,4,17,19 123:9
     48:6 54:3 66:1 77:21   Parks 73:8                 100:25 101:7,9         physical 55:16,17          123:12 124:25 125:2
     78:1,10 81:6,23,24     Park's 105:17 111:16       102:2 105:25 106:3     Ph.D 1:18 2:13 8:5         126:3 127:25
     82:9,15 87:11 97:8       126:16                   106:25 107:8 109:15      10:17 11:9,15 12:19    POSAs 77:1 107:23
     97:11,11 105:12        part 14:12 21:1 52:1       109:22 110:12,22         47:8 50:16 132:10        108:6,11,18,21
     106:5 107:16,18,19       55:18 59:25              112:7 113:10 114:4       134:9,18 136:5,9         109:1,9 110:1,8,14
     109:20 111:10 112:8    partially 104:18,19        114:19 115:19,21       pill 119:15,15,22          110:23,25 112:17
     112:8 114:5,11,14      particle 54:24 55:9,13     116:12,25 117:3,19       120:8,19,19,20,22        118:4 121:2 122:13
     114:15,16,18,21          55:15,16,19              119:13 120:25 121:9    Pittsburgh 7:16            127:4,15
     115:4 117:11,21        particles 54:23 55:7       123:16,23 124:11       plaintiff 1:4 2:4 3:4    position 18:1 86:23
     121:8 123:11 126:10      59:13                    126:18,23 127:3          9:23                     92:25 93:4,8
     127:8 135:1 136:3,7    particular 16:15 29:20   pending 15:23            Plaza 5:7                possible 38:12 42:20
     136:12,17,22 137:1       69:3 84:6,19 91:24     peptide 20:6             please 9:19 30:16          42:23 60:9,13,18
     137:2,6,7,11,14,17       104:14 112:20 118:6    percent 98:7 123:15        31:3 62:8 77:9           68:23,25 101:22
     137:18 138:1,4,8,9     parties 132:16 133:13    period 95:14               133:10                   102:7 104:7 130:17
   pages 134:10             parts 92:19              person 45:18 50:15,20    plural 91:7              possibly 86:20 130:12
   Par 9:10                 party 41:15                52:8 94:17 95:1        point 30:12 45:17        pouring 77:16
   paragraph 17:12 18:8     patent 11:22,24,25         107:6 126:3              76:19 100:23 104:15    powder 56:22 71:5
     21:2 35:5 45:21,22       12:1,2,21,22 16:4,18   personally 69:4            105:1 120:7              77:18
     45:25 46:5 47:1 48:3     17:4 46:2,6,10,12,17   pH 102:11 104:12         polyethylene 67:13,14    powders 77:16 127:12
     48:5,23 52:9 54:2        46:22,22 47:24,25      PHARMA 1:7,8,8,9 6:3       67:18,19,22,23 68:4    Practice 83:3
     77:20 78:2 94:8          72:17,22 73:11,13        6:4,5                    68:5,6,13,20           practicing 70:1
     97:25 98:13 101:8        87:12,17 88:2,5,9,16   pharmaceutical 1:11      polymer 57:17            precise 41:6
     106:17 114:15,17         90:23 92:8,20 93:1,5     6:17 9:10 19:12,14     polymers 35:11           predominate 48:19
     115:2 121:14 123:7       94:14 97:12,19,20        19:15 21:16 22:17      pomalidomide 98:4,6        49:10,14
     123:10 124:4,5           109:12 136:23 137:8      24:16,22 27:9 34:23      98:7,14,15,21 99:3     predominated 49:11
   paragraphs 114:11        patents 16:14 47:16        35:10,17 37:3 39:20      99:20,21,24,25         preparation 12:11
   parenthesis 73:3,5         47:19,23 49:22           40:1,2 50:16,18          100:2,4,5,20,21          14:16
     110:4                    50:12 51:23 72:12        51:16 58:8 64:22         101:1,2,4,12,13,19     prepare 115:7,14
   park 1:18 6:7 8:5 9:9      87:24 94:11,15,19        65:3,12,19 68:16         101:20,22,23,24          127:17
     10:17,22 11:6,6,8,9      99:15 106:16 109:13      84:17 105:12 106:1       102:6,9,18 104:8,9     prescribe 83:21
     11:13,15,19,20         patient 84:14 85:23        107:3 111:11,21,25       104:17,22,23,25        prescribed 127:18
     12:17,19 13:18,22        86:6,7,9 95:24 96:7      136:14,19 137:14,19      109:14,16,18           presence 101:21
     17:10 26:15 28:24        96:25 97:4 118:20      pharmaceuticals 1:10     portion 45:6 58:3 60:3   present 7:15 10:3
     34:16 35:6 39:17,19      119:15,23 120:8,18       1:12 4:4 5:5 21:6,11     102:7,8,18,19            14:16 48:18 98:18
     40:15 45:21,22 46:1      128:10                   83:22,25                 104:23,23 113:16,22      98:20,23 105:5
     46:4,4,25 48:3 53:19   patients 19:18 84:1      pharmaceutics 17:17        113:23 121:23 122:6      110:5
     54:2 59:20 62:17         96:6 118:23              19:24,25 20:1            122:14 125:20          pressure 60:25
     64:12 65:11,17 66:1    Pause 14:2 17:9 19:22    pharmacist 110:2         portions 78:7 88:8,9     prevent 71:20
     72:16,22 73:4 77:20      20:25 21:3,22 22:25      114:18 115:13            88:13 97:23            prevents 71:12
     78:6 81:5,7,15,18,18     24:20 25:1 27:4 35:4     127:17 128:9,17,20     POSA 40:13 45:19,21      previous 104:3
     81:19,21,21 82:15        35:18,20 36:9,16         129:7,11,16              46:1,5,10,11,21,23     principles 19:20
     83:15 87:10,16 94:8      39:3,15 40:4,10,24     Pharmacists 51:10          47:3,14,17,22 48:24    priority 107:12
     97:8 101:8 105:9,17      41:21 42:7,10 43:18    pharmacodynamics           51:18 54:17,18,20      probably 23:22 24:6
     105:18,22 106:4,5,6      43:23 44:14,18           20:3                     55:24 56:3,5,14,17       27:6 53:3 66:15
     106:8,17 111:9,15        45:23 46:13,15,18      pharmacokinetics           57:2,5,11,14,22,24       102:4
     111:17 112:4 113:7       47:6 48:1,7,25 50:10     19:19 20:2               58:20,22 59:6,7,9      problems 93:16,24
     113:8,12,13,17,22        51:14 52:19 53:9,11    pharmacologically          66:12,14 67:21,22        94:3
     114:5,10,14,15,16        54:1,6 55:25 59:24       108:13 110:3,19          69:16,22 70:4,11,16    procedures 110:16
     114:18,21 116:23         61:3 66:17,25 67:2       121:24 122:6,15,22       70:24 71:11 72:5       proceeding 87:3
     117:5,6,8,16 118:2       67:17 69:7,11 70:3     Pharmacopeia 117:12        74:5,12,23 75:25         102:23,24 103:17,20
     121:1,3,8 126:9,15       71:8,10 72:7 74:7,15     126:11 138:5,10          78:20 91:21 106:12     produce 58:5 60:4
     126:17,21,25 127:5       74:19 75:12,20 77:8    pharmacotherapeut...       106:15,18 107:6,9      product 55:4 85:9
     130:22 132:10 134:9      77:22 78:4,23 79:20      108:12                   107:23,24 108:1,2        118:17,20




  JANE ROSE REPORTING                                                         National Court-Reporting Coverage
  1-800-825-3341                                                               janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 46 of 49 PageID: 15160
  US District Court - New Jersey                                                                 FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                            Kinam Park, Ph.D.

                                                                                                                   Page 146

   productive 63:24           63:2 75:17 87:8          33:17 52:16 53:13         95:21 96:18              98:24 99:16 100:1
   products 110:10            93:22 96:14 99:10        53:17 55:12 63:3,6,8   resident 95:12              101:2,12,19,21,24
   professional 63:14         100:12 103:24            63:11,13,16,17,21      residual 99:4,6             102:4,5,11 104:12
   professor 17:15,17,22      108:17 109:7 110:23      63:23 64:2,7,10        residuals 99:11             104:22,23,25 107:5
     17:24,25 18:1,6,15       113:11,25 115:10         72:22 80:4 81:13       resorb 77:6                 109:5 110:5 115:20
   pronounce 82:23            122:9 128:12 129:9       116:17,21 131:3        resort 55:8,13              116:9,11 121:19
   proper 62:2 95:14          129:19,25                132:13                 respond 32:16 33:1,2        122:5,12,14,20
   properties 55:1          questions 15:12 28:4     reduce 70:5,12,17,22        33:8 34:10,11            123:15 125:18,19,20
   proportional 45:12         45:19 87:5 90:19         71:21 72:1             responded 34:1              126:5,6 128:13,17
   propounded 134:13          96:13 107:22 114:1     refer 11:23,24,25 12:2   response 108:15             128:18 129:18,23
   proprietary 41:14          130:18,21 134:12         12:22 46:21 106:4      responsible 108:14          130:8,13
   protective 32:5,9,22     quick 79:25              references 88:21         rest 22:23                salts 100:8 104:4
     33:14                  Quinn 1:22 2:5 9:21      referred 66:18           resulting 128:18            124:2
   proteins 20:6              9:25                   referring 124:15         retained 13:18,22 14:3    San 5:10
   provide 18:4 27:18       quite 25:10 59:2         refers 20:15 124:17         14:5,10,13             sanctions 33:18
     45:20 46:5 83:12       quotes 113:3             refusing 30:7            retention 35:9            satisfy 110:17
     113:14 114:12,16                                related 19:11 50:16      return 133:10,16          saying 47:1 75:3
   provided 123:10                     R               85:8 132:16            review 12:10 97:14,23       101:11 102:21 104:7
   public 132:7 133:4,6     R 2:1 3:1 4:1 5:1 9:2    relates 21:5                113:5                    128:16 130:16
     134:24                   80:6 81:2 131:5        Release 83:2             reviewed 49:22            says 32:21 40:20 41:4
   publication 126:22         132:1                  relevant 88:13 103:19    right 13:3,4,10 14:7        41:5,8 73:19 78:13
   publications 82:8        Rainoff 7:24 9:17          103:19                    21:25 22:10 24:8,24      89:14 90:11 91:18
   Purdue 11:2 17:18          132:6,24               reliable 83:12              25:8 29:2,4 38:14        108:16 114:8 117:15
     18:12 19:1,4,9,25      ranging 35:8             relying 92:20,21 93:3       40:23 41:3,7 42:5,6      121:17 124:2,7,20
     47:8                   rank 17:23,24            remainder 78:2              46:2,7 51:18,19 52:5     127:12
   pure 98:5,12,16,17,21    ratio 49:25              remains 99:11               54:12 59:20 60:6       school 11:2 18:11,17
     99:20 100:3,5,20       RAY 6:11                 remember 14:24 15:2         61:12 62:21 64:25        51:15 95:12
     123:4 129:16,17        read 8:15 54:4 75:1        28:11 31:6,16 33:5        66:6,10,11 67:6,19     sciences 50:17
     130:2,4,8,11,15          88:2,5,13,15,20,21       34:17 39:8 44:19          67:24 68:11,14         scientist 36:8,12,14
   purpose 55:4               88:24 89:4,5,8,17        45:1 53:24 68:2           69:23 73:11 75:19        36:19,25 37:4,8,10
   put 33:16 43:7 44:9        90:23 92:2,9 97:18       73:15                     76:13 77:12 78:21        38:25 47:14 79:16
     63:23 67:1 99:19         113:12,13,18,21,22     remove 99:14                83:19,20,22,23 84:1      91:23 111:3,6
     120:4 125:24             113:23 128:3 134:1     repeat 47:18 122:9          84:2 85:14 87:25         112:19,21 121:5
   putting 120:8,18           134:10                 report 26:17 27:5           89:2,9 93:11 94:15       127:6
   p.m 81:13 116:17,18      reading 72:11 123:7        29:18 30:4 31:2 86:1      96:7,7,16 100:9        scientists 26:5 36:5
     116:18,21 131:3,6        127:23                   86:3,4 87:23 88:7,14      101:13,14,15 105:4       36:21 95:3 118:12
   P.O 133:23               real 37:21                 88:16 92:1 93:19,21       109:14,18 111:6          118:13 119:3,12
                            really 29:20 49:23         93:24 96:12 100:16        112:13,14,18,23        scope 26:12 52:18,21
              Q               50:9 95:10 106:23        104:13 112:6,9            113:9 115:16,23          85:17 86:18 87:2
   qualification 120:5        122:25                   113:5 123:13 125:4        116:5,9 118:2,10,17      90:2 91:3 96:11
   qualifications 17:11     Realtime 132:7             125:5,7                   118:21,25 119:16       second 55:20 63:4
     52:3                   reason 45:14 49:6        reporter 7:24 8:13          120:21 121:25            64:19 73:23 86:3
   qualified 51:20            91:19 135:1              9:16 132:7                122:16,23 125:21         93:14
   qualify 51:17            reasonable 76:13,15      Reporting 1:25 7:20         127:1 129:4,14         section 17:11 27:18
   quantitively 110:10      reasons 59:15              9:17 133:20            RMR 132:24                  28:6,12 29:20 34:24
   quantity 36:13 58:13     recall 14:9,13,18 15:3   reports 90:21 93:19      Rodriguez 7:25 9:15         58:9 64:23 73:3
     58:18 74:18 110:18       15:7 28:21,23 35:25    represent 39:24 65:18    Rosati 5:6 10:15            82:16 108:8 109:23
     122:22 127:19            39:10,13 44:11,24      represented 13:5         Rose 1:25 7:20 9:17         114:7,11 121:11
   question 15:15,19,22       45:8 61:11 62:17,23    representing 10:10          133:20                   124:2
     15:23 22:4 23:6,16     receipt 133:11           represents 121:24        rules 15:10               see 17:19 21:8 28:5,8
     24:10 25:25 29:23      receive 74:16 133:12       122:6,14                                           29:20 30:5 31:11
     30:8,9,13,16,17        Recess 53:14 64:8        require 51:9                        S                35:14 38:4,9 45:17
     31:14,23 32:12,24        116:18                 required 122:22 133:5    S 2:1 3:1 4:1 5:1 80:6      48:14,20 62:21
     33:11,24 34:1,3,5,12   recognize 81:21            133:6                    80:6 81:2,2,2 136:1       73:19 74:2 82:17
     42:13 46:19,20           105:21 112:4 117:22    requirements 110:18      safe 51:9                   94:12 96:25 97:3,4
     47:18 51:25 52:1         126:20                 requires 94:23           Salas 32:6                  98:8 103:19
     61:2,22,24 62:3,3,14   record 9:20 10:25        research 35:7 95:8,19    salt 98:5,14,15,18,19     seen 22:7,19




  JANE ROSE REPORTING                                                         National Court-Reporting Coverage
  1-800-825-3341                                                               janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 47 of 49 PageID: 15161
  US District Court - New Jersey                                                                  FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                             Kinam Park, Ph.D.

                                                                                                                     Page 147

   self-administer 43:15     slippery 72:6,10 73:24      114:7,25 121:14          64:5 65:7,9 70:10        24:11 28:6 29:21
   sense 57:20 84:12            74:6,9,13,20,24 75:5   specification 92:10        72:8 76:10 84:5 85:6     30:11 35:1 37:19
      101:15                    75:6,11,14,15,18       specifics 27:6             97:16 99:8 100:10        38:18 42:15 43:2
   sentence 21:4 35:5        small 44:6 45:5,6         specify 39:2 68:11         100:11 107:20            50:13 51:5,6,23 52:5
      48:8 54:5 73:23           54:23 55:7,15 56:9       130:15                   115:25 119:21            59:25 64:13,15 65:7
      77:25 98:3 124:18         58:12 74:18 79:17      stability 20:6             122:10,24 128:4          65:20 68:9 100:3
      124:20 127:23 128:1    solid 72:6,10 74:6,17     stamped 105:10 117:9     sustained 35:12            104:4 119:18 120:1
      128:2                     75:5,7,11,15,18          137:12 138:2           swallow 79:6               121:18 123:1 128:8
   series 15:11              solids 73:24 74:9,14      standing 52:24 53:6      sweet 42:1 43:8,10       talks 27:19 94:10
   serve 38:14                  74:24 75:14            start 26:19 27:24        sweetening 41:2,20         103:7
   serving 16:1              solubility 109:3            88:23 108:24             41:24 42:1,4,16,17     tape 53:16 81:12
   session 53:21             solubilizer 58:20,23      starting 19:17             42:21 43:3,5,8 45:4      116:20
   set 132:11,20                58:24 59:2             starts 116:19              45:10,13,15 79:1,7     teaching 69:25
   setting 119:21            solubilizers 58:19        state 9:19 132:3,8         79:10,14               team 95:4 106:21
   settings 96:21,22         soluble 20:4              statement 125:1          sweeter 43:22              118:12
      119:19 120:3           solution 20:17 39:11      states 1:1 12:21 72:17   swell 57:17              technology 49:21
   settle 59:14                 59:12 115:7,8,9          82:1 87:12 117:11      swipe 77:16              Teflon 75:14
   seven 34:4                solutions 20:17             126:11 136:23 137:8    switch 123:21            TELEPHONE 6:1 7:1
   shape 71:5                solvate 98:19,24 99:2       138:4,10               sworn 10:18 132:12       tell 28:8 29:14,25
   Sheet 134:15                 99:6,8,10,16 100:1     stearate 73:25 74:10     synthesized 35:11          30:20 37:20 38:2,10
   show 28:3,7,12 31:3          100:13,14 107:5          75:4,23,24 76:1,5,6    system 20:16,18            49:19 63:15,20
      31:13,20,22 34:25      solvates 100:8              76:18 77:2,4           systems 19:21 20:20        76:14,23 85:23 86:5
      61:17 62:14,25         solvent 98:19 99:10       stearic 73:25 74:10        84:8                     86:9 87:8 119:2
   Showalter 17:15,21        solvents 99:4,6             75:5                                              120:10,14 128:2
      18:3,5,14              somebody 13:15            STETTINIUS 7:5                      T             telling 32:11 60:16
   shown 58:7 64:21          Sonsini 5:6 10:15         Steve 10:3,4,5           T 4:10 81:2 132:1,1        111:23
   shows 115:11              sophisticated 50:2,9      Steven 7:16                136:1                  temperature 24:19
   side 50:6                 sophistication 49:21      stick 58:4 60:3          TABLE 8:1                Ten 28:20
   Sign 8:15 134:1              49:23 50:14            sticking 71:12,13,20     tablet 20:16 41:5,8,9    term 12:20 18:9 22:19
   signature 12:5,25         sorry 26:19 27:23 37:3      71:21 72:1               42:1 43:20 44:9          23:24 57:8
      133:4,6                   40:1,7 42:13 44:1      straightforward            50:24 51:5,7 56:12     terms 11:22 22:7,8
   signed 12:7 13:2             46:4 51:25 65:3 70:8     106:24                   58:2,2,4,5,13 60:1,3     59:19 107:4
      14:14 133:10,12,16        70:9,15 84:24 91:11    street 6:19 51:6           60:5,8,10,19,25        test 43:4,9 86:11
      134:20                    107:17,19 108:23         133:22                   61:15 62:19 64:12      testified 10:19 29:5
   significant 82:6             111:19 113:2,12        students 47:8              64:15,16,18 70:22        61:4,7,8,13
   silicon 65:13,22 66:9        122:3,8                study 20:7 120:13          71:1,5,14 72:2,3       testify 17:4 94:7
      66:13,19,21 136:20     sort 55:20                studying 84:7              77:5,7 78:14,25 79:5   testifying 62:18
   silicone 66:15            sounds 61:12              sub 128:6                  79:13 120:23           testimony 52:22 93:6
   simple 15:10              South 133:22              submitted 11:21 12:20    tablets 35:9 41:11         130:14 132:13
   simpler 122:11            span 54:3                 subscribed 134:20          56:25 57:18 61:5,9     testing 91:1
   simply 20:15 31:11        spans 77:21               substance 94:21            72:3 127:13            tests 43:2
      34:22 38:1 41:7        speaking 33:17 62:9         121:19,23 134:14       TAFT 7:5                 Teva 1:12 4:4 10:10
      49:24 75:3 128:16      Spear 5:8                 substances 124:9,23      take 11:19 12:17           13:24 14:5 26:15
      129:20 130:16          special 122:17            subtract 125:15,19         15:20 52:11 72:13        27:3 52:22 86:15,19
   sincerely 83:10           specialist 84:3,6         sufficient 127:18          79:25 82:3 93:8          87:1,6
   SINGH 6:11                SPECIALTIES 1:9           Suite 5:9 6:20 7:7         120:22                 text 88:20
   sitting 39:8              specific 23:14,15         Sullivan 1:22 2:5 9:22   taken 9:13               thank 53:20 63:1
   situation 78:24 79:3         28:12 34:24 37:5       Sultan 90:1 91:15,19     talc 73:25 74:10 75:4      81:16 116:24 123:24
      79:12 130:7               38:17 42:14,24 43:1      91:22                  talk 14:12 21:23 28:13     130:22
   situations 121:18,22         44:8,21 58:9,11,16     Supplemental 11:14         29:19 30:6,25 31:1     Thanks 130:24 131:1
   six 51:10 95:17              61:1 64:23 65:8 67:4     12:18 136:8              34:24 62:25 63:16      thanson@wsgr.com
   Sixteen 48:6                 68:3,8 76:14,22        supposed 107:10            63:23 92:13,16           5:14
   Sixth 39:21 40:2 65:13       100:12 119:20            128:21                   93:18 97:10 100:1      themself 118:25
      65:20 136:14,19           120:17,19 122:25       sure 14:10 15:9 25:10      106:16                 Theory 83:3
   size 54:24 56:12             127:22 128:10 130:9      27:14 29:9 41:9        talked 53:21 71:17       therapeutic 41:1
   skill 45:19 48:11 50:15   specifically 79:19          42:22,25 51:8,12         124:1 128:11             42:11 108:14 110:20
      52:8 94:18 95:2           85:2 101:3 109:17        56:4 59:12,18 63:1     talking 15:16 23:11      thickener 59:7,10




  JANE ROSE REPORTING                                                           National Court-Reporting Coverage
  1-800-825-3341                                                                 janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 48 of 49 PageID: 15162
  US District Court - New Jersey                                                                   FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                              Kinam Park, Ph.D.

                                                                                                                    Page 148

   thickeners 59:5,11,16    training 51:9,11,12         90:24 104:6            volume 56:11 57:9        write 39:1
   thing 21:11 53:2 54:4       52:4                   unilaterally 63:17                                writing 88:16
      64:19 71:24 113:19    transcript 61:18 62:15    United 1:1 12:21 72:17              W             wrong 65:21 77:10
   things 52:15 69:1           62:22 134:3              87:12 117:11 126:11    W 6:23                     102:16 104:2 121:18
   think 14:3 16:5 22:8     transcription 134:11        136:23 137:8 138:4     Wacker 3:6 7:6           wrote 88:7
      23:5,19,20 25:2       treat 84:21 118:22          138:10                 wait 15:14,15
      29:10 38:21 40:14     treating 84:11,13,14      UNIT-V 1:6               WALIA 6:11                         X
      52:7 54:19 56:1       treatment 21:7 84:17      university 7:16 11:2     want 26:14 28:3 29:19    x 98:7 136:1,1
      61:17 63:24 66:20        85:1,10 94:10,15,18      17:18,23 18:13 19:9      31:5,13 32:4,23
      67:12,15,16 68:23        94:23 106:16 109:13      19:25                    34:24 35:2 44:5                   Y
      69:4,14,18,18 70:21      119:8                  Urquhart 1:22 2:5 9:22     45:25 63:15,20 64:3    Yang 7:17 10:12
      71:2 75:1,13,19       trial 120:12              USA 1:6,8,12 4:5 6:4       76:11 77:24 78:10      yeah 17:13 21:13 26:4
      76:12,16 83:13        trials 97:1 120:2         use 18:7 21:10,13          79:25 88:15 92:13        36:21 40:18 49:1
      88:21 90:5,11 96:17   tried 68:3                  22:8 36:4,12,13,13       103:9,22 115:6           70:21 73:9 80:2
      99:24 100:2 101:3     true 120:15 132:13          36:17,19,22,25 37:5      123:21 127:8             92:15 96:16 99:12
      103:2,6,18 108:20     try 43:10 96:24 97:4        37:9,11 38:13 45:9     wanted 115:22 116:3        112:12 114:20 115:3
      109:11 111:2,7           103:12                   45:11,15 51:8 55:10    wants 36:19                116:10,15 117:18,24
      112:8 118:3 120:1     trying 25:13,22 47:16       56:24 58:5 59:2,15     Washington 6:21            124:6,12 127:2
      123:12 127:2,20          63:13 68:10 92:4         61:6,10 64:17 68:3     wasn't 42:13             year 50:17
   thinking 96:23              102:23,25 103:2,4        68:10,12,18 69:16      water 20:4,4 57:17       years 29:3,6,14,24
   third 48:8 56:13 115:1      112:5,10 120:6           74:17,18 79:9,17         59:2,3 77:7 124:9,22     30:20 41:11 47:13
   Thirty-three 29:3           125:23,25                85:6 94:25 101:2       way 15:16 28:16 51:3       51:10,10 95:8,14,15
   thought 25:16 95:13      turn 12:4,24 17:10          102:23 103:12 115:6      63:25 71:20,21 75:9    yesterday 14:19
   thousand 91:10              21:1 48:3 77:20 78:6     115:13,15 116:7          99:18 100:18 104:6     York 1:20,20 2:8,8 4:8
   thousands 29:7,7,10         81:23 82:15 97:8         128:21,25 129:6,7        104:16 123:8 132:17      4:8 6:9,9 7:22,22 9:4
      29:10                    109:20 112:8 117:21      129:10,13,15           weighed 121:23             9:4,14,14,17,18
   three 30:20              tutorial 26:14            useful 95:24 96:5          122:21                   132:3,4,8
   tied 26:25               two 22:7,22 38:14         USP 117:24 118:5         weight 20:5 43:24
   time 9:12 12:15 15:12       47:19,23 52:15 69:5      121:4,7 126:22           44:2 98:14 101:12                 1
      15:13,20 20:11,12        69:9,16,19 92:19         127:7                    116:11 125:16 126:6    1 9:8 11:6,8,19,20
      53:12,16 63:5 64:9       99:16 114:11           usually 16:14 56:7       weight-wise 101:20         17:10 35:6 45:22
      64:17 80:3 81:12      type 93:16,24 94:3          57:7,16 58:17 59:11    Welcome 53:19 81:15        46:1,25 48:4 49:1,2
      95:14 100:23 107:11      95:23 96:3,4,22          66:23 67:5 68:6          116:23                   49:4 54:2 72:18 81:6
      116:16,20 119:14      types 20:18 96:8,15         119:3 121:4            Weldon 18:16               81:18,19 82:10
      120:7,18 130:23                                 U.S 11:22 51:4 72:22     well-known 107:2
                                      U                                                                   87:11,20 88:23,24
      131:2,6                                           87:17                  Wen 82:25 83:6             94:5,8 97:8 101:8
   times 15:6,8,25 16:21    U 80:6                                             West 3:6 11:3 73:4
                                                                 V                                        105:18 106:5,6,17
      17:25 20:10 28:16     underneath 77:17                                   we'll 29:22 86:4 93:13     111:17 117:6,13
      28:18 29:8,10 32:2    understand 11:20          v 1:5                    WHEREOF 132:19             118:2 126:12,17,25
      34:1,2                  16:9,16 23:24 24:9      vague 24:1               WI 133:24                  136:3,24 137:3,8
   titled 12:18               25:2,14,22,24 38:21     variety 19:16 20:3       Wilson 5:6 10:15           138:5,11
   today 12:11 13:6           54:21 56:6,18 57:6        59:15                  witness 4:5 5:5 8:4      1% 77:5
      14:17 21:20 39:8        57:15,25 58:22 59:6     various 21:7               10:10,16 33:20 40:5    1-800-825-9055
      51:24 52:5 93:18        59:7,10 66:12,14        vary 44:4                  64:4 72:24 86:14         133:17
   Today's 9:11               67:21,23 70:4,11,16     vegetable 74:1,11          87:18 105:19 111:18    1.800.825.3341 1:25
   told 25:19                 71:11 72:5 74:5,13      verbatim 113:7,8           111:20,24 116:15         7:23
   tonicity 41:2              74:23 75:25 78:21       versa 19:12                117:18 123:18          1:32 116:17,18
   tool 70:23                 86:19 88:4,6,9,10,12    versus 9:10 104:19         130:24 132:10,14,19    1:49 116:18,20
   tooling 60:4 70:23         91:21 92:3,4 94:14      vice 19:12                 134:4                  10 8:8 15:8,25 16:21
      72:2                    107:7,9 109:8           VIDEO 1:17               word 20:9                  28:22 97:8 117:5,8
   toolings 58:4              110:24 111:3 112:20     videographer 7:25 9:7    words 25:24 125:25         117:16 121:1,3,8
   top 81:25 97:11            120:6 122:18 125:23       9:16 53:12,15 63:5     word-by-word 88:17         126:10,16 138:1,10
   total 43:24 44:2 79:16     125:25 128:8 130:12       64:9 80:3 81:11          88:22 89:4 97:18       10:38 53:13,14
      125:13,16 127:17      understanding 16:20         116:16,19 131:2        work 95:4 96:6,8,19      10:54 53:14,16
      128:14                  22:16 69:23 70:25       viscosity 59:13            106:20                 100% 98:5,7,12,15,17
   Tower 5:8                  95:21                   Vita 81:7 137:3          works 96:15,25 97:4,5      98:21 99:20,24
   trained 50:21,24         understood 89:7,22        Vol 9:8                  wouldn't 51:17             100:3,5,20 102:9




  JANE ROSE REPORTING                                                          National Court-Reporting Coverage
  1-800-825-3341                                                                janerose@janerosereporting.com
Case 2:17-cv-03387-ES-MAH Document 386 Filed 07/15/19 Page 49 of 49 PageID: 15163
  US District Court - New Jersey                                                                 FINAL - June 7, 2019
  Celgene v. Hetero Labs                                                                            Kinam Park, Ph.D.

                                                                                                             Page 149

     104:19,25             2019 1:19 9:3,11 11:15     136:17                 8,735,428 11:25
   10010 2:8                 13:3 132:20 134:21     40907 11:4               8,828,427 12:1
   10011 7:22                136:9                  415.947.2000 5:11        800 6:19
   10022 4:8 6:9           202.654.4500 6:22        415.947.2048 5:13        81 137:1
   105 137:11              202.654.4584 6:24        427 12:2 46:2,12,17,22   847.204.9402 3:11
   11 126:9,15 127:5       21 89:14,17                47:15,24 97:12,14      866.211.5914 6:10
     136:3,7 138:8         212.390.4218 4:17          97:20                  87 137:6
   11th 111:11,18,20,24    212.446.4800 4:9         428 12:1
     112:11 137:20         212.446.4945 4:11        43 101:8                            9
   11:07 63:6              212.849.7000 2:9         445 6:7                  9 82:20 111:9,15 112:4
   11:08 64:8              212.849.7516 2:14        46 54:2                    113:7,13,22 114:5
   11:11 64:8,10           212.849.7569 2:11        467 12:22 46:6,10,16       114:14,16 117:4,5
   11:44 80:3              212.849.7597 2:17          46:22 47:15,24           117:11,15 137:17
   111 7:6 137:17          212.909.3451 4:14                                   138:4
   117 138:1               2121 127:9                          5             9th 6:8
   12 82:19 87:13 137:9    22 77:20                 5 45:22 46:4,5 48:6      9,993,467 12:21
   12:32 81:12             22nd 2:7                   49:5 72:16,22 82:15    9:35 9:5,12
   126 138:8               222 40:15,17,18 78:10      94:5 136:22            917.913.3781 4:18
   13 97:11                24 126:22                5-milligram 44:6         929.429.5721 6:12
   13th 105:13 112:6       253 114:14,16            50% 76:4,4               939 11:25
     137:15                255 114:5                500 6:20                 94105 5:10
   132 8:13                26 106:6                 500-milligram 44:7
   134 8:15                262 11:23 94:14          51 2:6
   136 8:17                  109:12                 542 133:23
   13797 105:10 137:13     27 73:17 112:9           54853 133:24
   13816 117:9 138:3       2800 7:7
   14 12:25                29 11:15 13:2 136:9                 6
   15 11:10 12:8 136:5                              6 17:12 18:8 40:20
   16 48:3,23                         3               66:3 81:5,18,18,21
   17 45:21 46:1 47:1      3 21:2 39:17,19 40:15      82:15 137:1
     52:9 111:12 137:20      49:7,17 78:6 81:12     6,960,617 72:17,23
   17th 6:19                 136:12                   136:24
   18 94:8 106:17          30 29:6 89:18 133:11     601 4:7
   185 66:1                300 115:7,12,14 116:4    60601 3:7 7:8
   19 54:3 126:22            128:13,17,18,19,21     627 121:8,10 123:11
                             128:22 129:2,6,7,10    65 136:17
              2              129:15,22,22
   2 11:6,13 12:17 17:12   309 133:22                          7
     45:22 46:4 49:7,15    31 73:16                 7 1:19 9:3,11 77:21
     53:16 59:20 77:20     312.269.1581 3:10          78:1 87:10,16
     136:7                 312.527.4000 7:9           105:12,17 137:6,14
   2% 77:5                 312.782.3939 3:8         7th 132:20
   2:11 131:2,6            312.840.4307 7:11        72 136:22
   2:17-cv-03387 1:14      32 97:25                 74 7:21
   20 15:8,25 16:21 54:3   325 109:20 114:15,18     75 73:3
   2000 126:12,22 138:11   327 107:16,18,20,21      77 3:6
   20006 6:21                114:11
   2001 112:14,17 113:6    328 114:21                          8
   2002 93:17 94:1,3       33 29:14,24 41:11
                                                    8 21:2 35:5 77:21
   2005 72:18 136:24       3300 5:9
                                                      105:9,17,22 106:4,8
   2008 117:13,24 138:6    34 12:5
                                                      111:10,16 112:9
   2009 40:3               369 115:9,15
                                                      113:8,12,17 114:10
   2010 106:5,9,11,13,19   39 136:12
                                                      114:15,18,21 137:11
     107:2,15,18
                                      4               137:19
   2012 87:13 137:9
                                                    8,198,262 11:23 87:12
   2018 11:10 12:8 81:8    4 49:3,4,20 65:11,17       87:17 137:9
     82:1,4 136:5 137:4      66:1 89:12 116:20      8,673,939 11:24




  JANE ROSE REPORTING                                                        National Court-Reporting Coverage
  1-800-825-3341                                                              janerose@janerosereporting.com
